Exhibit 10.9

 

 

 

$455,000,000

 

CREDIT AGREEMENT

 

Dated as of November 22, 2005

 

among

 

POLYMER GROUP, INC.,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent, Documentation Agent,
Collateral Agent and Syndication Agent,

 

and

 

CITIGROUP GLOBAL MARKETS INC.,
as Sole Lead Arranger and Sole Bookrunner

 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

27

SECTION 1.03.

Terms Generally

27

 

 

 

ARTICLE II

 

 

 

 

THE CREDITS

 

 

 

 

SECTION 2.01.

Credit Commitments

27

SECTION 2.02.

Procedure for Borrowing

28

SECTION 2.03.

Conversion and Continuation Options for Loans

29

SECTION 2.04.

Swingline Loans

30

SECTION 2.05.

Optional and Mandatory Prepayments of Loans; Repayments of Term Loans

31

SECTION 2.06.

Letters of Credit

34

SECTION 2.07.

Repayment of Loans; Evidence of Debt

37

SECTION 2.08.

Interest Rates and Payment Dates

38

SECTION 2.09.

Computation of Interest

39

SECTION 2.10.

Fees

39

SECTION 2.11.

Termination, Reduction or Adjustment of Commitments

40

SECTION 2.12.

Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy of
Interest Rate

40

SECTION 2.13.

Pro Rata Treatment and Payments

41

SECTION 2.14.

Illegality

42

SECTION 2.15.

Requirements of Law

42

SECTION 2.16.

Taxes

43

SECTION 2.17.

Indemnity

45

SECTION 2.18.

Change of Lending Office

45

SECTION 2.19.

Sharing of Setoffs

45

SECTION 2.20.

Assignment of Commitments Under Certain Circumstances

46

 

 

 

ARTICLE III

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.01.

Organization, etc.

47

SECTION 3.02.

Due Authorization, Non-Contravention, etc.

47

SECTION 3.03.

Government Approval, Regulation, etc.

47

SECTION 3.04.

Validity, etc.

48

SECTION 3.05.

Financial Information

48

SECTION 3.06.

No Material Adverse Effect

48

SECTION 3.07.

Litigation

48

SECTION 3.08.

Compliance with Laws and Agreements

48

SECTION 3.09.

Subsidiaries

48

 

i

--------------------------------------------------------------------------------


 

SECTION 3.10.

Ownership of Properties

48

SECTION 3.11.

Taxes

49

SECTION 3.12.

Pension and Welfare Plans

49

SECTION 3.13.

Environmental

50

SECTION 3.14.

Regulations U and X

51

SECTION 3.15.

Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements

51

SECTION 3.16.

Insurance

52

SECTION 3.17.

Labor Matters

52

SECTION 3.18.

Solvency

52

SECTION 3.19.

Securities

52

SECTION 3.20.

Indebtedness Outstanding

53

SECTION 3.21.

Security Documents

53

SECTION 3.22.

Anti-Terrorism Laws

54

 

 

 

ARTICLE IV

 

 

 

CONDITIONS

 

 

 

 

SECTION 4.01.

Effective Date

54

SECTION 4.02.

Conditions to Each Credit Event

60

 

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 5.01.

Financial Information, Reports, Notices, etc.

61

SECTION 5.02.

Compliance with Laws, etc.

63

SECTION 5.03.

Maintenance of Properties

63

SECTION 5.04.

Insurance

63

SECTION 5.05.

Books and Records; Visitation Rights

64

SECTION 5.06.

Environmental Covenant

64

SECTION 5.07.

Information Regarding Collateral

65

SECTION 5.08.

Existence; Conduct of Business

66

SECTION 5.09.

Performance of Obligations

66

SECTION 5.10.

Casualty and Condemnation

66

SECTION 5.11.

Pledge of Additional Collateral

66

SECTION 5.12.

Further Assurances

67

SECTION 5.13.

Use of Proceeds

67

SECTION 5.14.

Payment of Taxes

67

SECTION 5.15.

Equal Security for Loans and Notes

67

SECTION 5.16.

Guarantees

68

SECTION 5.17.

Subordination of Intercompany Loans

68

SECTION 5.18.

Interest Rate Protection

68

 

 

 

ARTICLE VI

 

 

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

69

SECTION 6.02.

Liens

71

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.03.

Fundamental Changes; Line of Business

73

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

74

SECTION 6.05.

Asset Sales

75

SECTION 6.06.

Sale and Leaseback Transactions

76

SECTION 6.07.

Restricted Payments

77

SECTION 6.08.

Transactions with Affiliates

77

SECTION 6.09.

Restrictive Agreements

78

SECTION 6.10.

Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness

78

SECTION 6.11.

No Other “Designated Senior Indebtedness.”

78

SECTION 6.12.

Interest Expense Coverage Ratio

79

SECTION 6.13.

Total Leverage Ratio

80

SECTION 6.14.

Capital Expenditures

81

SECTION 6.15.

Anti-Terrorism Law

81

SECTION 6.16.

Embargoed Person

82

SECTION 6.17.

Anti-Money Laundering

82

 

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 7.01.

Listing of Events of Default

82

SECTION 7.02.

Action if Bankruptcy

84

SECTION 7.03.

Action if Other Event of Default

85

SECTION 7.04.

Action if Event of Termination

85

 

 

 

ARTICLE VIII

 

 

 

THE AGENTS

 

 

 

 

SECTION 8.01.

The Agents

85

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 9.01.

Notices

87

SECTION 9.02.

Survival of Agreement

88

SECTION 9.03.

Binding Effect

88

SECTION 9.04.

Successors and Assigns

88

SECTION 9.05.

Expenses; Indemnity

91

SECTION 9.06.

Right of Setoff

93

SECTION 9.07.

Applicable Law

93

SECTION 9.08.

Waivers; Amendment

93

SECTION 9.09.

Interest Rate Limitation

97

SECTION 9.10.

Entire Agreement

97

SECTION 9.11.

WAIVER OF JURY TRIAL

97

SECTION 9.12.

Severability

97

SECTION 9.13.

Counterparts

97

SECTION 9.14.

Headings

97

SECTION 9.15.

Jurisdiction; Consent to Service of Process

98

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.16.

Confidentiality

98

SECTION 9.17.

Citigroup Direct Website Communications

98

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Administrative Questionnaire

 

EXHIBIT B

Form of Borrowing Request

 

EXHIBIT C

Form of Assignment and Acceptance

 

EXHIBIT D

Form of Compliance Certificate

 

EXHIBIT E

Form of Indemnity, Subrogation and Contribution Agreement

 

EXHIBIT F-1

Form of Term Note

 

EXHIBIT F-2

Form of Revolving Note

 

EXHIBIT F-3

Form of Swingline Note

 

EXHIBIT G

Form of Closing Certificate

 

EXHIBIT H

Form of Guarantee Agreement

 

EXHIBIT I

Form of Pledge Agreement

 

EXHIBIT J

Form of Security Agreement

 

EXHIBIT K

Form of Opinion of Local Counsel

 

EXHIBIT L

Form of Solvency Certificate

 

EXHIBIT M

Form of Mortgage

 

EXHIBIT N

Form of Landlord Access Agreement

 

 

 

 

SCHEDULE 1.01

Permitted Restructuring

 

SCHEDULE 1.02

Existing Letters of Credit

 

SCHEDULE 2.01

Lenders and Commitments

 

SCHEDULE 3.05

Financial Information

 

SCHEDULE 3.09

Subsidiaries

 

SCHEDULE 3.10(b)

Leased and Owned Real Property

 

SCHEDULE 3.13(a)

Facilities/Properties Not in Compliance with Environmental Laws

 

SCHEDULE 3.13(b)

Environmental Claims

 

SCHEDULE 3.13(c)

Hazardous Materials

 

SCHEDULE 3.16

Insurance

 

SCHEDULE 3.19

Securities

 

SCHEDULE 3.20(a)

Indebtedness to Be Paid

 

SCHEDULE 3.20(b)

Liens to Be Terminated

 

SCHEDULE 3.21(d)

Mortgage Filing Offices

 

SCHEDULE 4.01(f)

Local Counsel

 

SCHEDULE 4.01(u)(A)

Mortgaged Properties

 

SCHEDULE 4.01(u)(C)

Title Insurance Amounts

 

SCHEDULE 6.01

Existing Indebtedness

 

SCHEDULE 6.02

Existing Liens

 

SCHEDULE 6.04

Existing Investments

 

SCHEDULE 6.09

Existing Restrictions

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of November 22, 2005, among POLYMER
GROUP, INC., a Delaware corporation (the “Borrower”);  the financial
institutions listed on Schedule 2.01, as such Schedule may from time to time be
supplemented and amended (the “Lenders”); CITICORP NORTH AMERICA, INC., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, as documentation agent (in such capacity, the “Documentation Agent”),
as syndication agent (in such capacity, the “Syndication Agent”), and as
collateral agent for the Secured Parties (the “Collateral Agent”); and CITIGROUP
GLOBAL MARKETS INC. (“CGMI”), as sole lead arranger and sole bookrunner (in such
capacity, the “Lead Arranger”).

 

The parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

SECTION 1.01.              Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of assets, by the
assumption of Indebtedness or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business.

 

“Additional Collateral” has the meaning assigned to such term in Section 5.11.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)           to vote 10% or more of the securities (on a fully diluted basis)
of such Person having ordinary voting power for the election of directors or
managing general partners; or

 

--------------------------------------------------------------------------------


 

(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Agent Fees” has the meaning assigned to such term in Section 2.10(c).

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Credit Exposure” means the aggregate amount of the
Revolving Lenders’ Revolving Credit Exposures.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means for any day, a rate per annum equal to the highest
of (a) the Administrative Agent’s Base Rate in effect on such day, (b) 0.5% per
annum above the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three-week period ending on the next
previous Friday by the Administrative Agent on the basis of such rates reported
by certificate of deposit dealers to and published by the Federal Reserve Bank
of New York or, if such publication shall be suspended or terminated, on the
basis of quotations for such rates received by the Administrative Agent from
three New York certificate of deposit dealers of recognized standing selected by
the Administrative Agent, in either case adjusted to the nearest 0.25% or, if
there is no nearest 0.25%, to the next higher 0.25% (the “Certificate of Deposit
Rate”), and (c) the Federal Funds Rate in effect on such day plus 1/2 of 1%. Any
change in the Alternate Base Rate due to a change in the Base Rate, the
Certificate of Deposit Rate or the Federal Funds Rate shall be effective as of
the opening of business on the effective day of such change in the Base Rate,
the Certificate of Deposit Rate or the Federal Funds Rate, respectively.

 

“Applicable Rate” means, for any day, (i) with respect to Term Loans, (A) 1.25%
per annum, in the case of ABR Loans, and (B) 2.25% per annum, in the case of
Eurodollar Loans, and (ii) with respect to Revolving Loans, (A) before the
Trigger Date, (x) 1.25% per annum, in the case of ABR Loans, and (y) 2.25% per
annum, in the case of Eurodollar Loans, and (B) on and after the Trigger Date,
the applicable rate per annum set forth in the table below (x) under the caption
“ABR Revolving Loans Spread,” in the case of ABR Loans, and (y) under the
caption “Eurodollar Revolving Loans Spread,” in the case of Eurodollar Loans, in
each case based upon the Total Leverage Ratio as of the most recent
determination date:

 

Total
Leverage
Ratio

 

ABR
Revolving Loans
Spread

 

Eurodollar
Revolving Loans
Spread

 

>3.00 to 1.00

 

1.25

%

2.25

%

<3.00 to 1.00
>2.50 to 1.00

 

1.00

%

2.00

%

<2.50 to 1.00

 

0.75

%

1.75

%

 

For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans on and after the Trigger Date, (i) the Total Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Borrower’s
fiscal year based upon the Borrower’s consolidated financial statements
delivered pursuant to Section 5.01(a) or (b) and (ii) each change in the
Applicable Rate resulting from a

 

2

--------------------------------------------------------------------------------


 

change in the Total Leverage Ratio shall be effective three (3) Business Days
after the date on which the Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate calculating the
Total Leverage Ratio. If at any time the Borrower has not submitted to the
Administrative Agent the applicable information as and when required under
Section 5.01(a) or (b), the Applicable Rate shall be the highest rate set forth
in the table above until such time as the Borrower has provided the information
required under Section 5.01(a) or (b). Within one (1) Business Day of receipt of
the applicable information as and when required under Section 5.01(a) or (b),
the Administrative Agent shall give each Lender telefacsimile or telephonic
notice (confirmed in writing) of the Applicable Rate in effect from such date.

 

“Asset Sale” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by the Borrower or any of its Subsidiaries of any of its
Property, including any sale or issuance of any Equity Interests of any
Subsidiary, except (a) sales, dispositions and leases permitted by Section 6.05
(other than subsection (ix) thereof) and (b) any such transaction or series of
transactions which, if an Asset Sale, would not generate Net Proceeds in excess
of $2.0 million (or, when taken together with all other such transactions, in
excess of $5.0 million in any Fiscal Year).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit C or such other form as shall be approved by the Administrative Agent.

 

“Attributable Indebtedness”  means, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the interest rate determined by the Borrower in good faith as its
cost of borrowing for Indebtedness of comparable term) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in any such Sale and Leaseback Transaction; provided that if such Sale
and Leaseback Transaction results in a Capital Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Consolidated Interest Expense”.

 

“Authorized Officer” means, with respect to the Borrower, those of its officers
whose signature and incumbency has been certified to the Administrative Agent,
the Collateral Agent and the Lenders by the Secretary of the Borrower in a
certificate dated the Effective Date or any successor thereto.

 

“Available Revolving Credit Commitment” means as to any Revolving Lender, at any
time of determination, an amount equal to such Revolving Lender’s Revolving
Credit Commitment at such time minus such Revolving Lender’s Revolving Credit
Exposure at such time.

 

“Base Amount” has the meaning assigned to such term in Section 6.14(a).

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its base rate in effect at its principal
office in New York City (the Base Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors) (any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

 

3

--------------------------------------------------------------------------------


 

“Borrower” has the meaning ascribed to such term in the preamble to this
Agreement.

 

“Borrowing” means a Loan or group of Loans to the Borrower of the same Class and
Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and as to which a single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.

 

“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Canadian Dollars” and “Cdn. $” means lawful money of Canada.

 

“Capital Expenditures” means, for any period, any and all expenditures made by
the Borrower or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items (which, for the avoidance of doubt, shall not
include normal replacements and maintenance which are properly charged to
current operations) or any other capital expenditures that are, or should be,
set forth as “additions to plant, property and equipment” on the financial
statement prepared in accordance with GAAP, whether such asset is purchased for
cash or financed as an account payable or by the incurrence of Indebtedness,
accrued as a liability or otherwise, but excluding expenditures made in
connection with the repair, replacement, substitution or restoration of property
pursuant to Section 2.05(c)(iv) or in connection with the reinvestment in
capital assets pursuant to Section 2.05(c)(iii).

 

“Capital Lease Obligations” means all monetary or financial obligations of the
Borrower and its Subsidiaries under any leasing or similar arrangement conveying
the right to use real or personal property, or a combination thereof, which, in
accordance with GAAP, would or should be classified and accounted for as capital
leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP and the stated maturity thereof shall
be the date of the last payment of rent or any other amount due under such lease
prior to the first date on which such lease may be terminated by the lessee
without payment of a penalty.

 

“Cash Equivalents” means Permitted Investments (other than as described in
clause (g) of the definition thereof).

 

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, excluding any interest expense not payable in cash (such as, for
example, amortization of discount and amortization of debt issuance costs), net
of interest income.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

 

“Certificate of Deposit Rate” has the meaning assigned to such term in the
definition of “Alternate Base Rate”.

 

4

--------------------------------------------------------------------------------


 

“CGMI” has the meaning assigned to such term in the preamble hereto.

 

“Change in Control” means any one or more of the following events shall occur
and be continuing:

 

(i)           any Person (other than the GOF Holders) shall own, collectively,
on a fully-diluted basis (in other words, giving effect to the exercise of any
warrants, options and conversion and other rights), more than 35% of the
aggregate shares of voting capital stock of the Borrower (representing at least
35% of the votes that may be cast in an election of directors of the Borrower);
or

 

(ii)          during any period of 12 consecutive calendar months, at least a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals (w) who were appointed by one or more of the GOF Holders, (x) who
were members of said Board on the first day of such period, (y) whose election
or nomination to said Board was approved by individuals referred to in clause
(x) above constituting at the time of such election or nomination at least a
majority of said Board or (z) whose election or nomination to said Board was
approved by individuals referred to in clauses (w), (x) and (y) above
constituting at the time of such election or nomination at least a majority of
said Board.

 

“Charges” has the meaning assigned to such term in Section 9.09.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Credit Commitment or Term Commitment and, when
used in reference to any Lender, refers to whether such Lender is a Revolving
Lender or a Term Lender.

 

“Closing Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means each Mortgaged Property and any and all other Property of
whatever kind and nature pledged as collateral under any Security Document.

 

“Collateral Account” means the collateral account or sub-account established and
maintained by the Collateral Agent in its name as Collateral Agent for the
benefit of the Secured Parties, in accordance with the provisions of the
Security Agreement.

 

“Collateral Agent” has the meaning ascribed to such term in the preamble to this
Agreement.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment or Term Commitment or any combination thereof (as the context
requires).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

 

“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).

 

5

--------------------------------------------------------------------------------


 

“Commitment Fee Percentage” means 0.50% per annum; provided, however, that after
the Trigger Date, the Commitment Fee Percentage shall mean the applicable
percentage set forth in the table below under the appropriate caption:

 

Total Leverage Ratio

 

Commitment Fee Percentage

 

 

 

 

 

>2.50:1

 

0.500

%

<2.50:1

 

0.375

%

 

For purposes of such calculation of the Commitment Fee Percentage on and after
the Trigger Date, (i) the Total Leverage Ratio shall be determined as of the end
of each fiscal quarter of the Borrower’s fiscal year based upon the Borrower’s
consolidated financial statements delivered pursuant to Section 5.01(a) or (b)
and (ii) each change in the Commitment Fee Percentage resulting from a change in
the Total Leverage Ratio shall be effective three (3) Business Days after the
date on which the Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate calculating the Total Leverage
Ratio. If at any time the Borrower has not submitted to the Administrative Agent
the applicable information as and when required under Section 5.01(a) or (b),
the Commitment Fee Percentage shall be the higher rate set forth in the table
above until such time as the Borrower has provided the information required
under Section 5.01(a) or (b). Within one (1) Business Day of receipt of the
applicable information as and when required under Section 5.01(a) or (b), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Commitment Fee Percentage in effect from such
date.

 

“Commitment Fee Termination Date” has the meaning assigned to such term in
Section 2.10(a).

 

“Commitment Percentage” means the percentage of the Total Revolving Credit
Commitment represented by such Lender’s Revolving Credit Commitment. If the
Revolving Credit Commitments have terminated or expired, the Commitment
Percentage shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

 

“Commitments” means the Revolving Credit Commitments, the Swingline Commitments
and the Term Commitments.

 

“Communications” has the meaning assigned to such term in Section 9.17(a).

 

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(a) and shall be substantially in the form of Exhibit D.

 

“Conduit Financing Arrangement” has the meaning assigned to such term in
Section 2.16.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Subsidiaries which may properly be classified as
current assets on a consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP (other than cash and Cash Equivalents).

 

6

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of:  (a) the aggregate amount
of Consolidated Interest Expense for such period, (b) the aggregate amount of
income and franchise tax expense for such period, (c) all amounts attributable
to depreciation and amortization for such period, (d) all unusual or
non-recurring non-cash charges during such period (excluding any non-cash item
of expense requiring an accrual or reserve for future cash expense), (e) plant
restructuring and realignment costs not to exceed $25.0 million in the aggregate
during the term of this Agreement, (f) all fees and expenses paid during such
period directly relating to the refinancing of the Existing Credit Agreement and
(g) all non-cash stock compensation expense; and minus, without duplication and
to the extent included in determining Consolidated Net Income for such period,
all non-recurring non-cash gains during such period; all as determined on a
consolidated basis with respect to the Borrower and its Subsidiaries in
accordance with GAAP. Other than for purposes of calculating Excess Cash Flow,
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Transactions, any Permitted Acquisition and Asset Sales consummated at any
time on or after the first day of the Test Period thereof as if the Transactions
and each such Permitted Acquisition had been effected on the first day of such
period and as if each such Asset Sale had been consummated on the day prior to
the first day of such period.

 

“Consolidated Indebtedness” means, at a particular date, the aggregate stated
balance sheet amount of all Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP at such date.

 

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP plus, without duplication:

 

(a)           imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the Borrower and its Subsidiaries for such period;

 

(b)           commissions, discounts and other fees and charges owed by the
Borrower or any of its Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period;

 

(c)           amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by the Borrower or any of its
Subsidiaries for such period;

 

(d)           all interest paid or payable with respect to discontinued
operations of the Borrower or any of its Subsidiaries for such period;

 

(e)           the interest portion of any deferred payment obligations of the
Borrower or any of its Subsidiaries for such period; and

 

(f)            all interest on any Indebtedness of the Borrower or any of its
Subsidiaries of the type described in clause (iii) or (x) of the definition of
“Indebtedness” for such period

 

7

--------------------------------------------------------------------------------


 

Consolidated Interest Expense and Cash Interest Expense (other than for purposes
of calculating Excess Cash Flow) shall be calculated on a Pro Forma Basis to
give effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the
Transactions, any Permitted Acquisitions and Asset Sales as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such period.

 

“Consolidated Net Income” means, for any period, the sum of net income (or loss)
and minority interests for such period of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, but excluding:  (a)
any income (or loss) of any Person if such Person is not a Subsidiary of the
Borrower, except that the aggregate amount of cash actually distributed by such
Person during such period to the Borrower or a Subsidiary of the Borrower as a
dividend or other distribution shall be included; (b) the amount of any cash
distributed by any non-Wholly Owned Subsidiary to a Person other than the
Borrower or any of its Subsidiaries; (c) gains and losses due solely to
fluctuations in currency values and the related tax effects determined in
accordance with GAAP for such period; (d) unrealized gains and losses with
respect to Hedging Agreements for such period; and (e) the income of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is
prohibited by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary.

 

“Contested Collateral Lien Conditions” means (a) any proceeding instituted
contesting such Lien shall conclusively operate to stay the sale or forfeiture
of any portion of the Collateral on account of such Lien; and (b) in the event
the amount of any such Lien shall exceed $2.0 million, the Loan Party or its
applicable Subsidiary shall either obtain a bond or maintain cash reserves, in
either case, in an amount sufficient to pay and discharge such Lien and the
Collateral Agent’s reasonable estimate of all interest and penalties related
thereto.

 

“Credit Event” has the meaning assigned to such term in Section 4.02.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to (x) the
amount of Excess Cash Flow for all Fiscal Years (commencing with the Fiscal Year
ending December 30, 2006) which is not (and, in the case of any Fiscal Year
where the respective required date of prepayment has not yet occurred pursuant
to Section 2.05(c)(v), will not on such date of required prepayment be) required
to be applied in accordance with Section 2.05(c)(v) minus (y) the aggregate
amount of Capital Expenditures made on or prior to such date pursuant to Section
6.14(b)(ii).

 

“Debt Incurrence” has the meaning assigned to such term in Section 2.05(c)(ii).

 

“Debt Repayments” means, for any period, principal repayments permitted by
Section 6.10 and optional prepayments (to the extent such repayments and
optional prepayments are made from internally generated funds) of Indebtedness
made by the Borrower and its Subsidiaries during such period (other than
repayments or prepayments of intercompany loans); provided that, with respect to
payments of Revolving Loans, such payments shall only be included in this
definition to the extent that such payment is accompanied by a simultaneous
reduction of the Revolving Credit Commitments).

 

“Default” means any Event of Default, any Event of Termination and any event or
condition which upon notice, lapse of time or both would constitute an Event of
Default or Event of Termination.

 

8

--------------------------------------------------------------------------------


 

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of the Borrower or any of its
Subsidiaries.

 

“Disqualified Equity Interests” has the meaning assigned to such term in
Section 6.01(b).

 

“Documentation Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a
Non-U.S. Subsidiary.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).

 

“Engagement Letter” means the Engagement Letter dated October 17, 2005 between
CGMI and the Borrower.

 

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.

 

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon:  (a) the existence, or
the continuation of the existence, of a Release or threatened Release (including
sudden or non-sudden, accidental or non-accidental Releases); (b) exposure to
any Hazardous Material; (c) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.

 

“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of the Borrower or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials or (d) the Release or threatened Release of any Hazardous Materials
into the Environment.

 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

9

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Equity Issuance” has the meaning assigned to such term in Section 2.05(c)(i).

 

“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Sections 414(b) or (c) of the Code, and for the purpose of Section 302 of ERISA
and/or Section 412, 4971, 4977, 4980D, 4980E and/or each “applicable section”
under Section 414(t)(2) of the Code, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any Loan Party or ERISA
Affiliate of any liability under Title IV of ERISA with respect to any Pension
Plan; (e) the receipt by any Loan Party or ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan, to appoint a trustee to administer any Pension Plan, or to take
any other action with respect to a Pension Plan that could result in material
liability to a Loan Party or a Subsidiary, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of or the appointment of a trustee to administer, any
Pension Plan; (f) the incurrence by any Loan Party or ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (g) the receipt by a Loan Party or ERISA Affiliate
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the making of
any amendment to any Pension Plan which could result in the imposition of a lien
or the posting of a bond or other security; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any of
the Subsidiaries.

 

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Event of Termination” has the meaning assigned to such term in Section 7.01.

 

10

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means, for the Borrower and its Subsidiaries, for any period,
(a) the sum, without duplication, of:

 

(i)           Consolidated EBITDA for such period;

 

(ii)          extraordinary or non-recurring cash receipts of the Borrower and
its Subsidiaries, if any, during such period and not included in Consolidated
EBITDA;

 

(iii)         reductions to non-cash working capital of the Borrower and its
Subsidiaries for such period (i.e., the decrease, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such period); and

 

(iv)         to the extent subtracted in determining Consolidated EBITDA, all
items that did not result from a cash payment by the Borrower or any of its
Subsidiaries on a consolidated basis during such period,

 

minus (b) the sum, without duplication, of:

 

(i)           the amount of any cash income and franchise taxes paid by the
Borrower and its Subsidiaries with respect to such period;

 

(ii)          Cash Interest Expense of the Borrower and its Subsidiaries during
such period;

 

(iii)         Capital Expenditures committed or made in cash only from
internally generated funds in accordance with Section 6.14(a) and (c) during
such period (and not deducted from Excess Cash Flow in any prior year);

 

(iv)         extraordinary or non-recurring expenses and losses to the extent
paid in cash by the Borrower and its Subsidiaries, if any, during such period
and not included in Consolidated EBITDA;

 

(v)          additions to non-cash working capital of the Borrower and its
Subsidiaries for such period (i.e., the increase, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such period);

 

(vi)         the amount of all fees and expenses paid in cash during such period
directly relating to the refinancing of the Existing Credit Agreement;

 

(vii)        expenses or losses excluded from the calculation of Consolidated
EBITDA during such period by operation of clause (e) of the definition thereof
to the extent paid in cash during such period; and

 

(viii)       to the extent added to determine Consolidated EBITDA, all items
that did not result from a cash payment to the Borrower or any of its
Subsidiaries on a consolidated basis during such period;

 

provided that, to the extent otherwise included herein, the Net Proceeds of
Asset Sales, Destructions, Takings, Debt Incurrences and Equity Issuances which
are applied towards the prepayment of Loans and/or the reduction of Commitments
and/or the repair, replacement, substitution, restoration of or reinvestment

 

11

--------------------------------------------------------------------------------


 

in property in accordance with Section 2.05(c) shall be excluded from the
calculation of Excess Cash Flow.

 

“Excess Cash Flow Percentage” means, as of any date of determination, (i) 50% if
the Total Leverage Ratio is greater than or equal to 3.0x as of such date and
(ii) 25% if the Total Leverage Ratio is less than 3.0x as of such date.

 

“Exchange” has the meaning set forth in Section 4.01(h).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Equity Issuance” means (a) the issuance of any warrants, options or
Equity Interests to directors, officers or employees of the Borrower or any of
its Subsidiaries in the ordinary course of business and any Equity Interests of
the Borrower issued upon the exercise of such warrants or options, (b) any
issuance of Equity Interests (other than Disqualified Equity Interests) of the
Borrower to the GOF Holders and (c) any issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower to the extent the proceeds
thereof are contemporaneously applied to fund Permitted Acquisitions permitted
by Section 6.04 or to fund Capital Expenditures permitted by Section 6.14(a).

 

“Existing Credit Agreement” means the Credit Agreement dated as of April 27,
2004 among the Borrower, Citicorp North America Inc., as administrative agent,
and the other financial institutions party thereto, as amended.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates
(rounded upwards, if necessary, to the nearest 1/100th of 1%) on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York; provided that (a) if the day for which
such rate is to be determined is not a Business Day, the Federal Funds Rate for
such day shall be such rate for such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if such rate is
not so published for any day which is a Business Day, the Federal Funds Rate for
such day shall be the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fees” means the Commitment Fees, the LC Fees and the Agent Fees.

 

“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.12 through 6.14, inclusive.

 

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer or
Controller of such corporation, partnership or other entity.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months which form
the basis for the Borrower’s financial statements in its Form 10-K; references
to a Fiscal Year with a number corresponding to any calendar year (e.g., the
“2005 Fiscal Year”) refer to the Fiscal Year as disclosed in the Borrower’s SEC
filings.

 

12

--------------------------------------------------------------------------------


 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any Subsidiary primarily for the benefit of employees of any Loan Party
or any Subsidiary employed outside the United States.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

 

“GOF” means MatlinPatterson Global Opportunities Partners LP.

 

“GOF Holders” means GOF and each of its Affiliates that hold the equity of the
Borrower on the date hereof, so long as such entities continue to be managed or
controlled by GOF or are Affiliates or Subsidiaries of GOF.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body, including
any central bank.

 

“Greenshoe Option” has the meaning assigned to such term in Section 9.08(g).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of the obligation under any Guarantee
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made (including principal, interest and fees) and (b) the maximum amount for
which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of the obligation under such Guarantee shall be such guarantor’s
maximum reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.

 

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit H, made by the Borrower and the Subsidiary Loan Parties.

 

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature which can give rise to liability under, or are subject to regulation
pursuant to, any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values or commodity
prices.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification:

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower to
be in default of any of its obligations under any of Sections 6.12 or 6.13.

 

“Increased Cost Lender” has the meaning assigned to such term in Section 2.20.

 

“Indebtedness” of any Person means the sum of all indebtedness of such Person on
a consolidated basis (without duplication) with respect to (i) borrowed money or
represented by bonds, debentures, notes and the like; (ii) the aggregate amount
of Capital Lease Obligations; (iii) all indebtedness secured by any Lien on any
Property of such Person; (iv) all indebtedness representing the deferred
purchase price of Property or services, excluding trade payables in the ordinary
course of business; (v) all obligations for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (vi) all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person;
(vii) synthetic lease obligations of such Person; (viii) all obligations under
Hedging Agreements to the extent required to be reflected on a balance sheet of
such Person; (ix) all Attributable Indebtedness of such Person; and (x) direct
Guarantees and indemnities in respect of, and to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, or to assure an
obligee against failure to make payment in respect of, liabilities, obligations
or indebtedness of the kind described in clauses (i) through (ix).

 

“Indebtedness to Be Paid” has the meaning assigned to such term in Section
3.20(a).

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit E.

 

“Information Memorandum” means the Confidential Information Memorandum dated as
of November 2005 and posted electronically on Intralinks relating to the
Borrower and this Agreement.

 

“Installment Payment Date” has the meaning assigned to such term in
Section 2.05(d).

 

“Interest Expense Coverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated EBITDA to (b) Cash Interest Expense, in each case for such Test
Period.

 

“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing

 

14

--------------------------------------------------------------------------------


 

with an Interest Period of more than three months’ duration, (a) each day that
would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and, in addition,
(b) the date of any refinancing of such Borrowing with a Borrowing of a
different Type.

 

“Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months (or if available to all Lenders, two
weeks or 9 or 12 months) thereafter, as the Borrower may elect; or (b) as to any
ABR Borrowing (other than a Swingline Borrowing), the period commencing on the
date of such Borrowing (including any date on which such Borrowing shall have
been converted from a Borrowing of a different Type) or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, (ii) the Revolving Credit Maturity Date and
(iii) the date such Borrowing is prepaid in accordance with Section 2.05 or
converted in accordance with Section 2.03 and (c) as to any Swingline Loan, a
period commencing on the date of such Loan and ending on the earliest of (i) the
fifth Business Day thereafter, (ii) the Revolving Credit Maturity Date and
(iii) the date such Loan is prepaid in accordance with Section 2.05; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” means Citibank NA, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i), or any other Revolving Lender approved by the Administrative
Agent and the Borrower. The Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“Landlord Access Agreement” means a landlord access agreement substantially in
the form of Exhibit N attached hereto

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Commitment Percentage of the total LC Exposure at such time.

 

“LC Fees” has the meaning assigned to such term in Section 2.10(b).

 

“Lead Arranger” has the meaning assigned to such term in the preamble hereto.

 

15

--------------------------------------------------------------------------------


 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” has the meaning assigned to such term in the preamble hereto.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall also include the letters of credit issued by Citibank NA under the
Existing Credit Agreement and set forth on Schedule 1.02 hereto.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate supplied to the Administrative Agent
at its request quoted by the Reference Banks in the London interbank market as
of the day two Business Days prior to the commencement of such Interest Period
as the rate for Dollar deposits with a maturity comparable to such Interest
Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment, hypothecation or
security interest in or on such asset, in each of the foregoing cases whether
voluntary or imposed by law, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such asset, (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, (d) in the case
of any investment property or deposit account, any contract or other agreement
under which any third party has the right to control such investment property or
deposit account and (e) any other agreement intended to create any of the
foregoing.

 

“Loan Documents” means this Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Guarantee Agreement, the Security Documents, each
Note and, solely for purposes of Section 7.01(a), the Engagement Letter.

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, operations, properties, financial condition or liabilities of the Loan
Parties and their consolidated Subsidiaries, taken as a whole, or (b) the
ability of any Loan Party to perform their obligations under the Loan Documents,
(c) the rights of or benefits available to the Lenders under any Loan Document
or (d) the value of the Collateral or the validity, enforceability, perfection
or priority of the Liens granted to the Collateral

 

16

--------------------------------------------------------------------------------


 

Agent (for its benefit and for the benefit of the other Secured Parties) on the
Collateral pursuant to the Security Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and the Borrower’s Subsidiaries,
individually or in an aggregate principal amount exceeding $10.0 million. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.09.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, leasehold mortgage or deed of trust
or other security document granting a Lien on any Mortgaged Property, which
shall be substantially in the form of Exhibit M.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned or leased by a Loan Party and identified on
Schedule 4.01(u)(A), and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11 or 5.12.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is
then making or has an obligation to make contributions, (ii) to which any Loan
Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which Loan Party or any
Subsidiary could incur liability.

 

“Net Proceeds” means, with respect to any Equity Issuance, Debt Incurrence,
Asset Sale, Destruction or Taking, (a) the cash proceeds actually received in
respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
Destruction, insurance proceeds only to the extent in excess of $2.5 million, in
the aggregate for all such events and (iii) in the case of a Taking,
condemnation awards and similar payments only to the extent in excess of
$2.5 million, in the aggregate for all such events, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Borrower and its
Subsidiaries in connection with such event, (ii) the amount of all taxes paid
(or reasonably estimated to be payable) by the Borrower and its Subsidiaries,
and (iii) in the case of an Asset Sale, Destruction or Taking, the amount of all
payments required to be made by the Borrower and its Subsidiaries as a result of
such event to repay Indebtedness (other than Loans) secured by a Prior Lien (as
defined in the Security Agreement or applicable Mortgage) on such asset and the
amount of any reserves established by the Borrower and its Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding two years, and that are
directly attributable to such event (as determined reasonably and in good faith
by the Borrower); provided that any amount by which such reserves are reduced
for reasons other than payment of any such contingent liabilities shall be
considered “Net Proceeds” upon such reduction.

 

“Non-Consenting Lender” has the meaning assigned thereto in Section 2.20.

 

17

--------------------------------------------------------------------------------


 

“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of the Borrower other than the United States (or any State thereof) or the
District of Columbia.

 

“Non-U.S. Pledge Agreements” means one or more pledge agreements in form and
substance reasonably satisfactory to the Collateral Agent covering 65% of the
Equity Interests owned by a Loan Party directly in a Non-U.S. Subsidiary.

 

“Non-U.S. Subsidiary” means any Subsidiary of the Borrower that is or becomes
organized under the laws of a Non-U.S. Jurisdiction, other than following the
consummation of the Permitted Restructuring, Chicopee Holdings B.V., to the
extent that such Subsidiary is a “disregarded entity” for purposes of United
States tax laws.

 

“Note” means a note substantially in the form of Exhibit F-1, -2, or -3.

 

“Obligations” means the (a) unpaid principal of and interest on (including
interest accruing after the maturity of the Loans made to the Borrower and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans made to or LC Disbursements made pursuant to Letters of
Credit issued for the account of the Borrower and all other obligations and
liabilities of the Loan Parties to any Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith, whether on account of principal, interest, fees,
indemnities, costs or expenses (including, without limitation, all reasonable
fees, charges and disbursements of counsel), or otherwise, (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each interest rate protection agreement constituting a
Hedging Agreement relating to the Loans entered into with any counterparty that
was a Lender or a Lender Affiliate at the time such interest rate protection
agreement was entered into and (c) the due and punctual payment and performance
of all obligations of the Loan Parties in respect of overdrafts and related
liabilities owed to any Lender, any Lender Affiliate or any Agent arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds.

 

“Organic Document” means (i) relative to each Person that is a corporation, its
charter, its by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock,
(ii) relative to each Person that is a partnership, its partnership agreement
and any other similar arrangements applicable to any partnership or other equity
interests in the Person and (iii) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.

 

“Overdraft Obligations” means the obligations described in clause (c) of the
definition of “Obligations.”

 

“Participant” has the meaning assigned to such term in Section 9.04(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Loan Party or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial

 

18

--------------------------------------------------------------------------------


 

employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

“Perfection Certificate” means a certificate in the form of Annex 2 to the
Security Agreement or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Subsidiary of all or
substantially all the assets of, or all the Equity Interests in, a Person or a
division, line of business or other business unit of a Person so long as:

 

(a)           such acquisition shall not have been preceded by a tender offer
that has not been approved or otherwise recommended by the board of directors of
such Person;

 

(b)           such assets are to be used in, or such Person so acquired is
engaged in, as the case may be, a business of the type conducted by the Borrower
and its Subsidiaries on the Effective Date or in a business reasonably related
thereto;

 

(c)           immediately after giving effect thereto, (i) no Default has
occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
applicable laws, (iii) in the case of an acquisition of Equity Interests, the
Person acquired shall become, immediately after giving effect thereto, a
Subsidiary or be merged into a Subsidiary and all actions required to be taken
under Sections 5.11, 5.12 and 5.16 shall have been taken, (iv) the Borrower and
its Subsidiaries are in compliance, on a Pro Forma Basis after giving effect to
such acquisition, with the covenants contained in Sections 6.12 and 6.13
recomputed as at the date of the last ended Test Period, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the relevant Test Period, (v) any Indebtedness or any preferred
stock that is incurred, acquired or assumed in connection with such acquisition
shall be in compliance with Section 6.01 and (vi) after giving effect to any
Revolving Credit Borrowings made in connection therewith, the Total Revolving
Credit Commitment less the Revolving Credit Exposure of all Revolving Lenders
shall not be less than $15.0 million; and

 

(d)           the Borrower has delivered to the Administrative Agent an
officers’ certificate to the effect set forth in clauses (a), (b) and (c)(i)
through (vi) above, together with all relevant financial information for the
Person or assets to be acquired.

 

“Permitted Factoring Transaction” means the factoring of receivables by the
Borrower or any of its Subsidiaries structured as a true sale to a Person that
is not an Affiliate of the Borrower or any of its Subsidiaries pursuant to a
structured factoring program on market terms for companies having a credit
profile similar to the Borrower and its Subsidiaries at the time of entering
into the factoring program; provided that the outstanding proceeds of all
factoring programs shall not exceed (i) $20.0 million in the case of the
Borrower and its Domestic Subsidiaries or (ii) $20.0 million in the case of the
Borrower’s Non-U.S. Subsidiaries. For purposes of the foregoing limitations,
outstanding proceeds at any time shall be deemed to equal the then outstanding
capital amount or principal amount received by the Borrower or the relevant
Subsidiary in respect of sales of accounts receivable.

 

“Permitted Investments” means:

 

(a)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or any member state of the European
Union or issued by any agency

 

19

--------------------------------------------------------------------------------


 

or instrumentality thereof and backed by the full faith and credit of the United
States of America or such member state of the European Union, in each case
maturing within one year from the date of acquisition thereof;

 

(b)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

 

(c)           commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

 

(d)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits or bankers’ acceptances maturing within one year from
the date of acquisition thereof or overnight bank deposits, in each case, issued
by any bank organized under the laws of any member state of the European Union,
the United States of America or any State thereof or the District of Columbia,
any U.S. branch of a foreign bank or any other bank in any country where
operations are conducted by the Borrower and its Subsidiaries, in any case,
having at the date of acquisition thereof combined capital and surplus of not
less than $500.0 million;

 

(e)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;

 

(f)            investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (e)
above; and

 

(g)           Hedging Agreements entered into for non-speculative purposes.

 

“Permitted Lien” has the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that (i) no Default shall have occurred and be
continuing or would arise therefrom, (ii) any such refinancing Indebtedness
shall (a) not have a stated maturity or Weighted Average Life to Maturity that
is shorter than the Indebtedness being refinanced, (b) be at least as
subordinate to the Obligations as the Indebtedness being refinanced (and
unsecured if the refinanced Indebtedness is unsecured), and (c) be in principal
amount that does not exceed the principal amount so refinanced, plus all accrued
and unpaid interest thereon, plus the stated amount of any premium and other
payments required to be paid in connection with such refinancing pursuant to the
terms of the Indebtedness being refinanced, plus in either case, the amount of
reasonable expenses of the Borrower or any of its Subsidiaries incurred in
connection with such refinancing, and (iii) the sole obligors and/or guarantors
on such refinancing Indebtedness shall be the obligors and/or guarantors on such
Indebtedness being refinanced.

 

“Permitted Restructuring” means a corporate restructuring of the Borrower and
its Subsidiaries substantially as set forth on Schedule 1.01, which may be
consummated in one or more steps; provided that (i) no Default shall have
occurred and be continuing or would arise therefrom and (ii) all actions
required to be taken under Sections 5.11, 5.12 and 5.16 shall have been taken,
including, without limitation, delivery of opinions of counsel, including Dutch
counsel, reasonably satisfactory to the Administrative

 

20

--------------------------------------------------------------------------------


 

Agent confirming the enforceability of the guarantees and security interests in
favor of the Secured Parties.

 

“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Platform” has the meaning assigned to such term in Section 9.17(b).

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit I, among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.

 

“Pledged Securities” has the meaning provided in the Pledge Agreement.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Effective Date.

 

“Prepayment Date” has the meaning assigned to such term in Section 2.05(f).

 

“Pro Forma Basis” means on a pro forma basis in accordance with GAAP and
Regulation S-X under the Exchange Act and otherwise reasonably satisfactory to
the Administrative Agent.

 

“Projected Financial Statements” has the meaning assigned to such term in
Section 3.15(c).

 

“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the aggregate Available Revolving Credit Commitment represented by such
Lender’s Available Revolving Credit Commitment.

 

“QRTC Amount” means $75.0 million.

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.

 

“Real Property” means all right, title and interest of any Loan Party in and to
a parcel of real property owned, leased or operated (including, without
limitation, any leasehold estate) by any Loan Party together with, in each case,
all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Reference Banks” means:

 

(a)           in connection with the initial syndication of the Loans and
Commitments, in respect of LIBO Rate, the principal London office of Citibank,
N.A.; and

 

(b)           at all other times, in respect of LIBO Rate, the principal London
office of Citibank, N.A. and such two other banks as may be appointed by the
Administrative Agent in consultation with the Borrower.

 

21

--------------------------------------------------------------------------------


 

“Register” has the meaning assigned to such term in Section 9.04(d).

 

“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

 

“Related Hedging Obligations” means the obligations described in clause (b) of
the definition of “Obligations.”

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

“Remedial Action” means (a) ”remedial action” as such term is defined in CERCLA,
42 USC Section 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
otherwise take corrective action to address any Hazardous Material in the
Environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the Environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or assets or to which such Person or any of its property or assets is
subject.

 

“Requisite Class Lenders” means, at any time, (i) for the Class of Lenders
having Term Loans, Lenders holding more than fifty percent (50%) of the
aggregate Term Loans of all Lenders; and (ii) for the Class of Lenders having
Revolving Credit Commitments, Lenders holding more than fifty percent (50%) of
the aggregate outstanding amount of the Revolving Credit Commitments or, after
the Revolving Credit Maturity Date, the Revolving Credit Exposure of all
Lenders.

 

“Requisite Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate amount of the Revolving Credit Commitments
or, after the Revolving Credit Maturity Date, the Revolving Credit Exposure and
(b) the aggregate outstanding amount of all Term Loans at such time.

 

“Requisite Revolving Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the aggregate outstanding amount of the Revolving Credit
Commitments or, after the Revolving Credit Maturity Date, the Revolving Credit
Exposure.

 

“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in the Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking

 

22

--------------------------------------------------------------------------------


 

fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in the Borrower or any Subsidiary.

 

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Borrowing Request” means a Borrowing Request in connection
with a Revolving Credit Borrowing.

 

“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed in
each case as an amount representing the maximum principal amount of such
Revolving Lender’s Revolving Credit Exposure hereunder, as the same may be
reduced from time to time pursuant to the provisions of this Agreement. The
initial amount of each Revolving Lender’s Revolving Credit Commitment is set
forth on Schedule 2.01 (in the case of Revolving Credit Commitments in effect on
the Effective Date), or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as applicable. The
aggregate amount of the Revolving Lenders’ Revolving Credit Commitments as of
the Effective Date is $50.0 million.

 

“Revolving Credit Commitment Period” means the period from and including the
Effective Date to but not including the Revolving Credit Maturity Date or any
earlier date on which the Revolving Credit Commitments to make Revolving Loans
pursuant to Section 2.01 shall terminate as provided herein.

 

“Revolving Credit Exposure” means with respect to any Revolving Lender at any
time, the sum of (a) the aggregate principal amount at such time of all
outstanding Revolving Loans of such Revolving Lender, plus (b) such Revolving
Lender’s LC Exposure at such time, plus (c) such Revolving Lender’s Commitment
Percentage of the aggregate principal amount at such time of all outstanding
Swingline Loans.

 

“Revolving Credit Maturity Date” means the fifth anniversary of the Effective
Date.

 

“Revolving Lender” means a Lender with a commitment to make Revolving Loans or
with any Revolving Credit Exposure, in its capacity as such.

 

“Revolving Loans” means the revolving loans made pursuant to clause (iii) of
Section 2.01(a).

 

“S&P” means Standard & Poor’s Corporation.

 

“SEC” means the Securities and Exchange Commission.

 

“Sale and Leaseback Transaction” has the meaning assigned thereto in Section
6.06.

 

“Secured Parties” means the Agents, each Lender that holds Loans or has
Commitments (in its capacity as such), each holder of any Related Hedging
Obligations (in its capacity as such) and each person holding Overdraft
Obligations (in its capacity as such).

 

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit J, among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.

 

23

--------------------------------------------------------------------------------


 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Non-U.S. Pledge Agreements, the Mortgages, the Perfection Certificate, Cash
Management Agreements (as defined in the Security Agreement) and each other
security agreement or other instrument or document executed and delivered
pursuant to Section 5.11, 5.12 or 5.16 to secure any of the Obligations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate (expressed as a decimal) of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans. Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Debt” means Indebtedness of Borrower or any other Loan Party that
is by its terms expressly subordinated in right of payment to the Obligations of
Borrower or such Loan Party, as applicable.

 

“Subordinated Debt Documents” means each document governing or pursuant to which
is issued any Subordinated Debt, as the same may be in effect from time to time
in accordance with the terms hereof and thereof.

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (ii) any partnership of which more than 50%
of the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (iii) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP. Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of the
Borrower.

 

“Subsidiary Loan Party” means each of the Borrower’s Domestic Subsidiaries that
guarantees the Obligations pursuant to the Guarantee Agreement.

 

“Survey” means a survey of any Mortgaged Property (and all improvements
thereon):  (i) prepared by a surveyor or engineer licensed to perform surveys in
the state where such Mortgaged Property is located, (ii) dated (or redated) not
earlier than six months prior to the date of delivery thereof unless there shall
have occurred within six months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property, in which event such survey
shall be dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Collateral Agent) to the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title

 

24

--------------------------------------------------------------------------------


 

Company to remove all standard survey exceptions from the title insurance policy
(or marked title insurance commitment having the effect of a policy) and issue a
survey endorsement.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Loans pursuant to Section 2.04.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means Citicorp North America, Inc., in its capacity as lender
of Swingline Loans.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.04(a).

 

“Swingline Sublimit” has the meaning assigned to such term as Section 2.04(a).

 

“Syndication Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Taking” means any taking of any Property of the Borrower or any Subsidiary or
any portion thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, general or special, or by reason of the temporary
requisition or use of any Property of the Borrower or any Subsidiary or any
portion thereof, by any Governmental Authority.

 

“Taxes” has the meaning assigned to such term in Section 2.16.

 

“Term Borrowing” means a Borrowing comprised of Term Loans on the Effective
Date.

 

“Term Borrowing Request” means a Borrowing Request in connection with the Term
Loans on the Effective Date.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as the same may be reduced from time to time pursuant to
the provisions of this Agreement. The initial amount of each Lender’s Term
Commitment is set forth on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Commitments is
$405.0 million.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan,
in its capacity as such.

 

“Term Loan Maturity Date” means the seventh anniversary of the Effective Date.

 

“Term Loans” means the Loans made pursuant to clause (i) of Section 2.01(a).

 

“Terminated Lender” has the meaning assigned to such term in Section 2.20.

 

“Test Period” means (i) for the covenants contained in Sections 6.12 and 6.13,
the four consecutive complete Fiscal Quarters of the Borrower then last ended as
of the date closest to each date listed under the heading “Date” therein and
(ii) for all other provisions in this Agreement, the four consecutive

 

25

--------------------------------------------------------------------------------


 

complete Fiscal Quarters of the Borrower ended as of the time indicated.
Compliance with such covenants shall be tested, as of the end of each Test
Period, on the date on which the financial statements pursuant to
Section 5.01(a) or (b) have been, or should have been, delivered for the
applicable fiscal period.

 

“Title Company” means Chicago Title Insurance Company or such other title
insurance or abstract company as shall be reasonably approved by the
Administrative Agent.

 

“Total Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.

 

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time.

 

“Transactions” means, collectively, the execution and delivery by each Loan
Party of each of the Loan Documents to which it is a party and the Borrowing of
the Term Loans and Revolving Loans hereunder in each case on the Effective Date,
the payment of Indebtedness to be Paid and the payment of fees and expenses in
connection with any of the foregoing.

 

“Trigger Date” means the date on which a Compliance Certificate for the first
quarter ending after the Effective Date shall have been received by the
Administrative Agent pursuant to Section 5.01(a) or (b).

 

“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable state or
jurisdiction.

 

“Unrefunded Swingline Loans” has the meaning assigned to such term in
Section 2.04(c).

 

“U.S. Dollar Equivalent” means, on any day, with respect to any loan denominated
in Canadian Dollars, the amount of U.S. Dollars that would be required to
purchase the Canadian Dollar amount of such loan on such day, assuming a rate of
exchange equal to the New York foreign exchange selling rate quoted for such
Canadian Dollars in the Wall Street Journal for such day (or, for the most
recent day on which the Wall Street Journal shall have been published), provided
that if for any reason the Wall Street Journal shall cease to be published for
three or more consecutive Business Days, “U.S. Dollar Equivalent” shall mean the
amount of U.S. Dollars that would be required to purchase the Canadian Dollar
amount of such loan on such day, based upon the spot selling rate at which the
Administrative Agent offers to sell Canadian Dollars for U.S. Dollars in the
London foreign exchange market at approximately 11:00 a.m. London time for
delivery two Business Days later.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.

 

26

--------------------------------------------------------------------------------


 

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.              Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).

 

SECTION 1.03.              Terms Generally. (a)  The definitions in Section 1.01
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (i) any reference in this Agreement to any Loan
Document means such document as amended, restated, supplemented or otherwise
modified from time to time and (ii) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that for purposes of determining compliance with the
covenants contained in Article VI, all accounting terms herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP as in effect on the Effective Date and applied on a basis
consistent with the application used in the financial statements referred to in
Section 3.05.

 


(B)           IF ANY PAYMENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE DUE ON ANY DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND IN THE CASE OF ANY PAYMENT
ACCRUING INTEREST, INTEREST THEREON SHALL BE PAID FOR THE PERIOD OF SUCH
EXTENSION.


 


ARTICLE II

THE CREDITS


 

SECTION 2.01.              Credit Commitments. (a)  Subject to the terms and
conditions hereof, (i) each Term Lender severally agrees to make a Term Loan in
Dollars to the Borrower on the Effective Date in a principal amount not
exceeding its Term Commitment and (ii) each Revolving Lender severally agrees to
make Revolving Loans in Dollars to the Borrower from time to time during the
Revolving Credit Commitment Period. Amounts repaid or prepaid in respect of the
Term Loans may not be reborrowed. During the Revolving Credit Commitment Period
the Borrower may use the Revolving Credit Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in

 

27

--------------------------------------------------------------------------------


 

accordance with the terms and conditions hereof. Notwithstanding anything to the
contrary contained in this Agreement, in no event may Revolving Loans be
borrowed under this Article II if, after giving effect thereto (and to any
concurrent repayment or prepayment of Loans), (i) the Aggregate Revolving Credit
Exposure would exceed the Total Revolving Credit Commitment then in effect or
(ii) the Revolving Credit Exposure of any Revolving Lender would exceed such
Revolving Lender’s Revolving Credit Commitment.

 


(B)           THE REVOLVING LOANS AND THE TERM LOANS MAY FROM TIME TO TIME BE
(I) EURODOLLAR LOANS, (II) ABR LOANS OR (III) A COMBINATION THEREOF, AS
DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTIONS 2.02 AND 2.03.


 


(C)           EACH LOAN (OTHER THAN A SWINGLINE LOAN) SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS OF THE SAME CLASS AND TYPE MADE BY THE LENDERS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF THE APPLICABLE CLASS.
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE
COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR
ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


 

SECTION 2.02.              Procedure for Borrowing. (a)  The Borrower may borrow
under the Revolving Credit Commitments (subject to the limitations in
Section 2.01(a)) or the Term Commitments by giving the Administrative Agent
notice substantially in the form of Exhibit B (a “Borrowing Request”), which
notice must be received by the Administrative Agent prior to (a) 12:00 noon,
New York City time, three Business Days prior to the requested Borrowing Date,
in the case of a Eurodollar Borrowing, or (b) 12:00 noon, New York City time, on
the Business Day prior to the requested Borrowing Date, in the case of an ABR
Borrowing. The Borrowing Request for each Borrowing shall specify (i) whether
the requested Borrowing is to be a Revolving Credit Borrowing or a Term
Borrowing, (ii) the amount to be borrowed, (iii) the requested Borrowing Date
(which must be the Effective Date, in the case of a Term Borrowing),
(iv) whether the Borrowing is to be of Eurodollar Loans or ABR Loans, (v) if the
Borrowing is to be of Eurodollar Loans, the length of the initial Interest
Period therefor, and (vi) the location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
this Agreement. If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

 


(B)           EACH BORROWING SHALL BE IN A MINIMUM AGGREGATE PRINCIPAL AMOUNT OF
(I) IN THE CASE OF A TERM BORROWING, $1.0 MILLION OR AN INTEGRAL MULTIPLE OF
$500,000 IN EXCESS THEREOF OR (II) IN THE CASE OF A REVOLVING CREDIT BORROWING,
$1.0 MILLION OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF OR, IF LESS,
THE AGGREGATE AMOUNT OF THE THEN AVAILABLE REVOLVING CREDIT COMMITMENTS.


 


(C)           UPON RECEIPT OF THE TERM BORROWING REQUEST, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH TERM LENDER OF THE AGGREGATE AMOUNT OF THE TERM
BORROWING AND OF THE AMOUNT OF SUCH TERM LENDER’S PRO RATA PORTION THEREOF,
WHICH SHALL BE BASED ON THEIR RESPECTIVE TERM COMMITMENTS. EACH TERM LENDER WILL
MAKE THE AMOUNT OF ITS PRO RATA PORTION OF THE TERM BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWER AT THE NEW YORK OFFICE OF
THE ADMINISTRATIVE AGENT SPECIFIED IN SECTION 9.01 PRIOR TO 10:00 A.M., NEW YORK
CITY TIME, ON THE EFFECTIVE DATE IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT. AMOUNTS SO RECEIVED BY THE ADMINISTRATIVE AGENT WILL
PROMPTLY BE MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT CREDITING
THE ACCOUNT OF THE BORROWER ON THE BOOKS OF SUCH OFFICE WITH THE AGGREGATE OF
THE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REVOLVING LENDERS
AND IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


 


28

--------------------------------------------------------------------------------



 


(D)           UPON RECEIPT OF A REVOLVING CREDIT BORROWING REQUEST, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING LENDER OF THE
AGGREGATE AMOUNT OF SUCH REVOLVING CREDIT BORROWING AND OF THE AMOUNT OF SUCH
REVOLVING LENDER’S PRO RATA PORTION THEREOF, WHICH SHALL BE BASED ON THE
RESPECTIVE AVAILABLE REVOLVING CREDIT COMMITMENTS OF ALL THE REVOLVING LENDERS.
EACH REVOLVING LENDER WILL MAKE THE AMOUNT OF ITS PRO RATA PORTION OF EACH SUCH
REVOLVING CREDIT BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE BORROWER AT THE NEW YORK OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED IN
SECTION 9.01 PRIOR TO 12:00 P.M., NEW YORK CITY TIME, ON THE BORROWING DATE
REQUESTED BY THE BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT. AMOUNTS SO RECEIVED BY THE ADMINISTRATIVE AGENT WILL PROMPTLY BE MADE
AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT CREDITING THE ACCOUNT OF
THE BORROWER ON THE BOOKS OF SUCH OFFICE WITH THE AGGREGATE OF THE AMOUNTS MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REVOLVING LENDERS AND IN LIKE FUNDS
AS RECEIVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT IF ON THE BORROWING DATE
OF ANY REVOLVING LOANS TO BE MADE TO THE BORROWER, ANY SWINGLINE LOANS MADE TO
THE BORROWER OR LC DISBURSEMENTS FOR THE ACCOUNT OF THE BORROWER SHALL BE THEN
OUTSTANDING, THE PROCEEDS OF SUCH REVOLVING LOANS SHALL FIRST BE APPLIED TO PAY
IN FULL SUCH SWINGLINE LOANS OR LC DISBURSEMENTS, WITH ANY REMAINING PROCEEDS TO
BE MADE AVAILABLE TO THE BORROWER AS PROVIDED ABOVE; AND PROVIDED FURTHER THAT
ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
PROVIDED IN SECTION 2.06(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO THE
ISSUING BANK.


 

SECTION 2.03.              Conversion and Continuation Options for Loans. (a) 
The Borrower may elect from time to time to convert (i) Eurodollar Loans to ABR
Loans, by giving the Administrative Agent prior notice of such election not
later than 12:00 noon, New York City time, on the Business Day prior to a
requested conversion or (ii) ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior notice of such election not later than 12:00 noon,
New York City time, three Business Days prior to a requested conversion;
provided that if any such conversion of Eurodollar Loans is made other than on
the last day of an Interest Period with respect thereto, the Borrower shall pay
any amounts due to the Lenders pursuant to Section 2.17 as a result of such
conversion. Any such notice of conversion to Eurodollar Loans shall specify the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof. All or any part of the outstanding Eurodollar Loans or ABR Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing, and
(ii) no Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the Revolving Credit Maturity Date or the Term Loan Maturity
Date, as applicable.

 


(B)           ANY EURODOLLAR LOANS MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
PRIOR NOTICE TO THE ADMINISTRATIVE AGENT, NOT LATER THAN 12:00 NOON, NEW YORK
CITY TIME, THREE BUSINESS DAYS PRIOR TO A REQUESTED CONTINUATION SETTING FORTH
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS; PROVIDED
THAT NO EURODOLLAR LOAN MAY BE CONTINUED AS SUCH (I) WHEN ANY EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, AND (II) AFTER THE DATE THAT IS ONE MONTH PRIOR
TO THE REVOLVING CREDIT MATURITY DATE OR THE TERM LOAN MATURITY DATE, AS
APPLICABLE; AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY
REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS SECTION 2.03 OR IF SUCH CONTINUATION
IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO, THEN SUCH LOANS SHALL BE
AUTOMATICALLY CONVERTED TO ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING
INTEREST PERIOD (IN WHICH CASE THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER OF SUCH CONVERSION).


 


(C)           IN CONNECTION WITH ANY EURODOLLAR LOANS, THERE SHALL BE NO MORE
THAN TEN (10) INTEREST PERIODS OUTSTANDING AT ANY TIME.


 


(D)           THIS SECTION SHALL NOT APPLY TO SWINGLINE LOANS.


 


29

--------------------------------------------------------------------------------



 

SECTION 2.04.              Swingline Loans. (a)  Subject to the terms and
conditions hereof, the Swingline Lender agrees to make swingline loans
(individually, a “Swingline Loan” and collectively, the “Swingline Loans”) to
the Borrower from time to time during the Revolving Credit Commitment Period in
accordance with the procedures set forth in this Section 2.04, provided that
(i) the aggregate principal amount of all Swingline Loans shall not exceed $10.0
million (the “Swingline Sublimit”) at any one time outstanding, (ii) the
principal amount of any borrowing of Swingline Loans may not exceed the
aggregate amount of the Available Revolving Credit Commitments of all Revolving
Lenders immediately prior to such borrowing or result in the Aggregate Revolving
Credit Exposure then outstanding exceeding the Total Revolving Credit
Commitments then in effect, and (iii) in no event may Swingline Loans be
borrowed hereunder if (x) a Default or Event of Default or Event of Termination
shall have occurred and be continuing and (y) such Default or Event of Default
or Event of Termination shall not have been subsequently cured or waived.
Amounts borrowed under this Section 2.04 may be repaid and, up to but excluding
the Revolving Credit Maturity Date, reborrowed. All Swingline Loans shall at all
times be ABR Loans. The Borrower shall give the Administrative Agent notice of
any Swingline Loan requested hereunder (which notice must be received by the
Administrative Agent prior to 2:00 p.m., New York City time, on the requested
Borrowing Date) specifying (A) the amount to be borrowed, and (B) the requested
Borrowing Date. Upon receipt of such notice, the Administrative Agent shall
promptly notify the Swingline Lender of the aggregate amount of such borrowing.
Not later than 4:00 p.m., New York City time, on the Borrowing Date specified in
such notice the Swingline Lender shall make such Swingline Loan available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent set forth in Section 9.01 in funds immediately available to
the Administrative Agent. Amounts so received by the Administrative Agent will
promptly be made available to the Borrower by the Administrative Agent crediting
the account of the Borrower on the books of such office with the amount made
available to the Administrative Agent by the Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) and in like
funds as received by the Administrative Agent. Each Borrowing pursuant to this
Section 2.04 shall be in a minimum principal amount of $500,000 or an integral
multiple of $100,000 in excess thereof.

 


(B)           NOTWITHSTANDING THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
OR EVENT OF TERMINATION OR NONCOMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH
IN ARTICLE IV OR THE MINIMUM BORROWING AMOUNTS SPECIFIED IN SECTION 2.02, IF ANY
SWINGLINE LOAN SHALL REMAIN OUTSTANDING AT 10:00 A.M., NEW YORK CITY TIME, ON
THE SEVENTH BUSINESS DAY FOLLOWING THE BORROWING DATE THEREOF AND IF BY SUCH
TIME ON SUCH SEVENTH BUSINESS DAY THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NEITHER (I) A NOTICE OF BORROWING DELIVERED BY THE BORROWER PURSUANT TO
SECTION 2.02 REQUESTING THAT REVOLVING LOANS BE MADE PURSUANT TO SECTION 2.01 ON
THE IMMEDIATELY SUCCEEDING BUSINESS DAY IN AN AMOUNT AT LEAST EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH SWINGLINE LOAN, NOR (II) ANY OTHER NOTICE
SATISFACTORY TO THE ADMINISTRATIVE AGENT INDICATING THE BORROWER’S INTENT TO
REPAY SUCH SWINGLINE LOAN ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY WITH FUNDS
OBTAINED FROM OTHER SOURCES, THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE
RECEIVED A NOTICE FROM THE BORROWER PURSUANT TO SECTION 2.02 REQUESTING THAT ABR
REVOLVING LOANS BE MADE PURSUANT TO SECTION 2.01 ON SUCH IMMEDIATELY SUCCEEDING
BUSINESS DAY IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH SWINGLINE LOAN, AND THE
PROCEDURES SET FORTH IN SECTION 2.02 SHALL BE FOLLOWED IN MAKING SUCH ABR
REVOLVING LOANS; PROVIDED THAT FOR THE PURPOSES OF DETERMINING EACH LENDER’S PRO
RATA PERCENTAGE WITH RESPECT TO SUCH BORROWING, THE SWINGLINE LOAN TO BE REPAID
WITH THE PROCEEDS OF SUCH BORROWING SHALL BE DEEMED TO NOT BE OUTSTANDING. THE
PROCEEDS OF SUCH ABR REVOLVING LOANS SHALL BE APPLIED TO REPAY SUCH SWINGLINE
LOAN.


 


(C)           IF, FOR ANY REASON, ABR REVOLVING LOANS MAY NOT BE, OR ARE NOT,
MADE PURSUANT TO PARAGRAPH (B) OF THIS SECTION 2.04 TO REPAY ANY SWINGLINE LOAN
AS REQUIRED BY SUCH PARAGRAPH, EFFECTIVE ON THE DATE SUCH ABR REVOLVING LOANS
WOULD OTHERWISE HAVE BEEN MADE, EACH REVOLVING LENDER SEVERALLY,


 


30

--------------------------------------------------------------------------------



 


UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IT SHALL, WITHOUT REGARD TO THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, PURCHASE A PARTICIPATING INTEREST
IN SUCH SWINGLINE LOAN (“UNREFUNDED SWINGLINE LOAN”) IN AN AMOUNT EQUAL TO THE
AMOUNT OF THE ABR REVOLVING LOAN WHICH WOULD OTHERWISE HAVE BEEN MADE PURSUANT
TO PARAGRAPH (B) OF THIS SECTION 2.04. EACH REVOLVING LENDER WILL IMMEDIATELY
TRANSFER TO THE ADMINISTRATIVE AGENT, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT
OF ITS PARTICIPATION, AND THE PROCEEDS OF SUCH PARTICIPATIONS SHALL BE
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER. ALL PAYMENTS BY
THE REVOLVING LENDERS IN RESPECT OF UNREFUNDED SWINGLINE LOANS AND
PARTICIPATIONS THEREIN SHALL BE MADE IN ACCORDANCE WITH SECTION 2.13.


 


(D)           NOTWITHSTANDING THE FOREGOING, A LENDER SHALL NOT HAVE ANY
OBLIGATION TO ACQUIRE A PARTICIPATION IN A SWINGLINE LOAN PURSUANT TO THE
FOREGOING PARAGRAPHS IF A DEFAULT OR EVENT OF DEFAULT OR EVENT OF TERMINATION
SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME SUCH SWINGLINE LOAN WAS MADE
AND SUCH LENDER SHALL HAVE NOTIFIED THE SWINGLINE LENDER IN WRITING PRIOR TO THE
TIME SUCH SWINGLINE LOAN WAS MADE, THAT SUCH DEFAULT OR EVENT OF DEFAULT OR SUCH
EVENT OF TERMINATION HAS OCCURRED AND THAT SUCH LENDER WILL NOT ACQUIRE
PARTICIPATIONS IN SWINGLINE LOANS MADE WHILE SUCH DEFAULT OR EVENT OF DEFAULT OR
SUCH EVENT OF TERMINATION IS CONTINUING.


 

SECTION 2.05.              Optional and Mandatory Prepayments of Loans;
Repayments of Term Loans. (a)  The Borrower may at any time and from time to
time prepay the Loans (subject to compliance with the terms of Section 2.17), in
whole or in part, subject to Section 2.05(e), upon irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time, two Business
Days prior to the date of such prepayment, specifying (i) the date and amount of
prepayment, and (ii) the Class of Loans to be prepaid and whether the prepayment
is of Eurodollar Loans, ABR Loans or a combination thereof (including in the
case of Eurodollar Loans, the Borrowing to which such prepayment is to be
applied and, if of a combination thereof, the amount allocable to each). Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid. Partial prepayments of
Loans (other than Swingline Loans) shall be in an aggregate principal amount of
$1.0 million or a whole multiple of $500,000 in excess thereof (or, if less, the
remaining outstanding principal amount thereof). Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the remaining outstanding
principal amount thereof).

 


(B)           IN THE EVENT AND ON SUCH OCCASION THAT THE AGGREGATE REVOLVING
CREDIT EXPOSURE EXCEEDS THE TOTAL REVOLVING CREDIT COMMITMENT, THE BORROWER
SHALL PREPAY REVOLVING CREDIT BORROWINGS OR SWINGLINE BORROWINGS (OR, IF NO SUCH
BORROWINGS ARE OUTSTANDING, DEPOSIT CASH COLLATERAL IN THE ACCOUNT ESTABLISHED
WITH THE COLLATERAL AGENT PURSUANT TO SECTION 2.06(J)) IN AN AGGREGATE AMOUNT
EQUAL TO SUCH EXCESS.


 


(C)           (I)  IF THE BORROWER SHALL ISSUE ANY EQUITY INTERESTS OR EQUITY
RIGHTS (IT BEING UNDERSTOOD THAT THE ISSUANCE OF DEBT SECURITIES CONVERTIBLE
INTO, OR EXCHANGEABLE OR EXERCISABLE FOR, ANY EQUITY INTEREST OR EQUITY RIGHT
SHALL BE GOVERNED BY SECTION 2.05(C)(II) BELOW) (OTHER THAN ANY EXCLUDED EQUITY
ISSUANCE) (EACH, AN “EQUITY ISSUANCE”), THEN 25% OF THE NET PROCEEDS THEREOF
SHALL BE APPLIED WITHIN THREE BUSINESS DAYS AFTER RECEIPT THEREOF TOWARD THE
PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.05(E) BELOW.


 

(ii)                  If the Borrower or any of its Subsidiaries shall incur any
Indebtedness (including pursuant to debt securities which are convertible into,
or exchangeable or exercisable for, any Equity Interest or Equity Rights) (other
than as permitted by Section 6.01(a)) (each, a “Debt Incurrence”),

 

31

--------------------------------------------------------------------------------


 

100% of the Net Proceeds thereof shall be applied within three Business Days
after receipt thereof toward the prepayment of the Loans in accordance with
Section 2.05(e) below.

 

(iii)                 If the Borrower or any of its Subsidiaries shall receive
Net Proceeds from any Asset Sale, 100% of such Net Proceeds shall be applied
within three Business Days after receipt thereof toward the prepayment of the
Loans in accordance with Section 2.05(e) below; provided that (x) the Net
Proceeds from Asset Sales permitted by Section 6.05 shall not be required to be
applied as provided herein on such date if and to the extent that (1) no Default
or Event of Default then exists or would arise therefrom and (2) the Borrower
delivers an officers’ certificate to the Administrative Agent on or prior to the
date of such Asset Sale stating that such Net Proceeds shall be reinvested or
committed to be reinvested in capital assets of the Borrower or any Subsidiary
in each case within 180 days following the date of such Asset Sale (which
certificate shall set forth the estimates of the proceeds to be so expended),
(y) all such Net Proceeds shall be held in the Collateral Account and released
therefrom only in accordance with the terms of the Security Agreement, and
(z) if all or any portion of such Net Proceeds not so applied as provided herein
is not so used within such 180-day period (or if, prior to such 180th day, the
Borrower or any such Subsidiary shall have entered into a binding agreement to
so use any such Net Proceeds, within 360 days following the date of such binding
agreement), such remaining portion shall be applied on the last day of such
period as specified in this subsection (c)(iii); provided, further, if the
Property subject to such Asset Sale constituted Collateral under the Security
Documents, then any capital assets purchased with the Net Proceeds thereof
pursuant to this subsection shall be mortgaged or pledged, as the case may be,
to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties in accordance with Section 5.11.

 

(iv)                If the Borrower or any of its Subsidiaries shall receive
proceeds from insurance or condemnation recoveries in respect of any Destruction
or any proceeds or awards in respect of any Taking, 100% of the Net Proceeds
thereof shall be applied within three Business Days after receipt thereof toward
the prepayment of the Loans in accordance with Section 2.05(e) below; provided,
that (x) so long as no Default or Event of Default then exists or would arise
therefrom, such Net Proceeds shall not be required to be so applied to the
extent that the Borrower has delivered an officers’ certificate to the
Administrative Agent promptly following the receipt of such Net Proceeds stating
that such proceeds shall be used to (1) repair, replace or restore any Property
in respect of which such Net Proceeds were paid or (2) fund the substitution of
other Property used or usable in the business of the Borrower or the
Subsidiaries, in each case within 180 days following the date of the receipt of
such Net Proceeds, (y) all such Net Proceeds shall be held in the Collateral
Account and released therefrom only in accordance with the terms of the Security
Agreement, and (z) if all or any portion of such Net Proceeds not so applied as
provided herein is not so used within 180 days (or if, prior to such 180th day,
the Borrower or any such Subsidiary shall have entered into a binding agreement
to so use any such Net Proceeds, within 360 days following the date of such
binding agreement) after the date of the receipt of such Net Proceeds, such
remaining portion shall be applied on the last day of such period as specified
in this subsection (c)(iv); provided, further, if the Property subject to such
Destruction or Taking constituted Collateral under the Security Documents, then
any replacement or substitution Property purchased with the Net Proceeds thereof
pursuant to this subsection shall be mortgaged or pledged, as the case may be,
to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties in accordance with Section 5.11.

 

(v)                 If, for any Fiscal Year of the Borrower commencing with its
Fiscal Year ending on December 30, 2006, there shall be Excess Cash Flow for
such Fiscal Year, an amount equal to (a) the Excess Cash Flow Percentage of such
Excess Cash Flow less (b) the amount of Debt Repayments for such Fiscal Year
shall be applied, not later than 10 days after the date upon which the Borrower
is required to deliver its annual audit report pursuant to Section 5.01(b),
toward the prepayment of the Loans in accordance with Section 2.05(e) below.

 

32

--------------------------------------------------------------------------------


 


(D)           THE TERM LOANS SHALL BE REPAID IN CONSECUTIVE QUARTERLY
INSTALLMENTS ON THE DATES SET FORTH BELOW (EACH SUCH DAY, AN “INSTALLMENT
PAYMENT DATE”), COMMENCING ON MARCH 31, 2006, IN AN AGGREGATE AMOUNT EQUAL TO
THE AMOUNT SPECIFIED BELOW FOR EACH SUCH INSTALLMENT PAYMENT DATE.


 

Installment Payment Date

 

Installment Amount

 

 

 

 

 

 

March 31, 2006

 

$

1,012,500

 

June 30, 2006

 

$

1,012,500

 

September 30, 2006

 

$

1,012,500

 

December 31, 2006

 

$

1,012,500

 

March 31, 2007

 

$

1,012,500

 

June 30, 2007

 

$

1,012,500

 

September 30, 2007

 

$

1,012,500

 

December 31, 2007

 

$

1,012,500

 

March 31, 2008

 

$

1,012,500

 

June 30, 2008

 

$

1,012,500

 

September 30, 2008

 

$

1,012,500

 

December 31, 2008

 

$

1,012,500

 

March 31, 2009

 

$

1,012,500

 

June 30, 2009

 

$

1,012,500

 

September 30, 2009

 

$

1,012,500

 

December 31, 2009

 

$

1,012,500

 

March 31, 2010

 

$

1,012,500

 

June 30, 2010

 

$

1,012,500

 

September 30, 2010

 

$

1,012,500

 

December 31, 2010

 

$

1,012,500

 

March 31, 2011

 

$

1,012,500

 

June 30, 2011

 

$

1,012,500

 

September 30, 2011

 

$

1,012,500

 

December 31, 2011

 

$

1,012,500

 

March 31, 2012

 

$

1,012,500

 

June 30, 2012

 

$

1,012,500

 

September 30, 2012

 

$

1,012,500

 

Term Loan Maturity Date

 

$

377,662,500

 

 


(E)           (I)  OPTIONAL PREPAYMENTS IN RESPECT OF TERM LOANS UNDER THIS
AGREEMENT AND MANDATORY PREPAYMENTS SHALL BE APPLIED FIRST TO REDUCE REMAINING
SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF OUTSTANDING TERM LOANS
UNDER SECTION 2.05(D) IN DIRECT ORDER OF MATURITY UP TO BUT NOT INCLUDING THE
FIRST SCHEDULED INSTALLMENT DUE AFTER THE DATE THAT IS 24 MONTHS FOLLOWING THE
DATE OF SUCH PREPAYMENT. AFTER APPLICATION OF PREPAYMENTS PURSUANT TO THE FIRST
SENTENCE OF THIS PARAGRAPH (E)(I) AND TO THE EXTENT THERE ARE MANDATORY
PREPAYMENT AMOUNTS REMAINING AFTER SUCH APPLICATION, SUCH EXCESS PREPAYMENTS
SHALL BE APPLIED TO REDUCE OUTSTANDING TERM LOANS PRO RATA AGAINST THE REMAINING
SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE TERM LOANS UNDER
SECTION 2.05(D).


 

(ii)                  After application of prepayments pursuant to paragraph
(e)(i) and to the extent there are prepayment amounts remaining after such
application, the Revolving Loans shall be repaid (but the Revolving Commitments
not reduced), ratably among the Revolving Lenders, in accordance with their
applicable Revolving Loans outstanding in an aggregate amount equal to the
excess.

 

33

--------------------------------------------------------------------------------


 

(iii)                 Optional terminations or reductions in Revolving Credit
Commitments shall be made in accordance with Section 2.11(b).

 

(iv)                Except as otherwise may be directed by the Borrower, any
prepayment of Loans pursuant to this Section 2.05 shall be applied, first, to
any ABR Loans then outstanding and the balance of such prepayment, if any, to
the Eurodollar Loans then outstanding.

 

(f)            If on any day on which Loans would otherwise be required to be
prepaid pursuant to this Section 2.05, but for the operation of this
Section 2.05(f) (each, a “Prepayment Date”), the amount of such required
prepayment exceeds the then outstanding aggregate principal amount of ABR Loans
which are of the Type required to be prepaid, and no Default or Event of Default
exists or is continuing, then, at the Borrower’s election, on such Prepayment
Date, (i) the Borrower shall deposit funds into the Collateral Account in an
amount equal to such excess, and only the outstanding ABR Loans which are of the
Type required to be prepaid shall be required to be prepaid on such Prepayment
Date, and (ii) on the last day of each Interest Period after such Prepayment
Date in effect with respect to a Eurodollar Loan which is of the Type required
to be prepaid, the Administrative Agent is irrevocably authorized and directed
to apply funds from the Collateral Account (and liquidate investments held in
the Collateral Account as necessary) to prepay such Eurodollar Loans for which
the Interest Period is then ending to the extent funds are available in the
Collateral Account.


 

SECTION 2.06.              Letters of Credit.

 

(a)           General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Revolving Credit Commitment Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.


 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure shall not exceed
$25.0 million and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Total Revolving Credit Commitment. With respect to any Letter of Credit
which contains any “evergreen” automatic renewal provision, the Issuing Bank
shall be deemed to have consented to any such extension or renewal provided that
all of the requirements of this Section 2.06 are met and no Default or Event of
Default exists.


 


34

--------------------------------------------------------------------------------



 

(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.


 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or an Event of Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.


 

(e)           Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.02 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Commitment Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Commitment Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.02 with respect to Loans made by such Revolving
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR

 

35

--------------------------------------------------------------------------------


 

Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.


 

(f)            Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s bad faith, gross negligence
or willful misconduct or its failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of bad
faith, gross negligence or willful misconduct on the part of the Issuing Bank
(as finally determined by a court of competent jurisdiction), the Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


 

(g)           Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.


 

(h)           Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.06, then Section 2.08(c)

 

36

--------------------------------------------------------------------------------


 

shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this
Section 2.07 to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.


 

(i)            Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


 

(j)            Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Requisite Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in the Collateral Account
an amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (a) of Section 7.01 or any Event of Default described in clause (i) of
Section 7.01. Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement and the Borrower hereby grants the Collateral Agent a
security interest in respect of each such deposit and the Collateral Account in
which such deposits are held. The Collateral Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over the Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made in accordance with the Security Agreement, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the Collateral Account. Moneys deposited in the
Collateral Account pursuant to this Section 2.06(j) shall be applied by the
Collateral Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Defaults or
Events of Default have been cured or waived.


 

SECTION 2.07.              Repayment of Loans; Evidence of Debt. (a)  The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of the relevant Lenders (i) in respect of Revolving Credit
Borrowings, on the Revolving Credit Maturity Date (or such earlier date as, and
to the extent that, such Revolving Loan becomes due and payable pursuant to
Section 2.05 or Article VII),

 

37

--------------------------------------------------------------------------------


 

the unpaid principal amount of each Revolving Loan and each Swingline Loan made
to it by each such Lender and (ii) in respect of Term Borrowings, on the Term
Loan Maturity Date (or such earlier date as, and to the extent that, such Term
Loan becomes due and payable pursuant to Section 2.05 or Article VII), the
unpaid principal amount of each Term Loan held by each such Lender. The Borrower
hereby further agrees to pay interest in immediately available funds at the
applicable office of the Administrative Agent (as specified in Section 2.13(a))
on the unpaid principal amount of the Revolving Loans, Swingline Loans and Term
Loans made to it from time to time from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.08. All
payments required hereunder shall be made in Dollars.

 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO THE
APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING OFFICE OF SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SECTION 9.04, AND A SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND
SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF EACH SUCH LOAN,
THE CLASS AND TYPE OF EACH SUCH LOAN AND THE INTEREST PERIOD APPLICABLE THERETO,
(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER IN RESPECT OF EACH SUCH
LOAN AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FROM THE BORROWER IN RESPECT OF EACH SUCH LOAN AND EACH LENDER’S SHARE
THEREOF.


 


(D)           THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS MAINTAINED PURSUANT
TO PARAGRAPHS (B) AND (C) OF THIS SECTION 2.07 AND THE NOTES MAINTAINED PURSUANT
TO PARAGRAPH (E) OF THIS SECTION 2.07 SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNT, SUCH
REGISTER OR SUCH SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN
ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE
INTEREST) THE LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


 


(E)           THE LOANS OF EACH CLASS MADE BY EACH LENDER TO THE BORROWER SHALL,
IF REQUESTED BY THE APPLICABLE LENDER (WHICH REQUEST SHALL BE MADE TO THE
ADMINISTRATIVE AGENT), BE EVIDENCED BY A SINGLE NOTE DULY EXECUTED ON BEHALF OF
THE BORROWER, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT F-1, -2 OR
-3, AS APPLICABLE, WITH THE BLANKS APPROPRIATELY FILLED, PAYABLE TO THE ORDER OF
SUCH LENDER.


 

SECTION 2.08.              Interest Rates and Payment Dates. (a)  Each
Eurodollar Loan shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days) for each day during each Interest
Period with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such Interest Period, plus the Applicable Rate.

 


(B)           EACH ABR LOAN (INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST
(COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365
OR 366 DAYS, AS THE CASE MAY BE, OR OVER A YEAR OF 360 DAYS WHEN THE ALTERNATE
BASE RATE IS DETERMINED BY REFERENCE TO CLAUSE (C) OF THE DEFINITION OF
“ALTERNATE BASE RATE”) AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS
THE APPLICABLE RATE.


 


38

--------------------------------------------------------------------------------



 


(C)           IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN,
(II) ANY INTEREST PAYABLE THEREON OR (III) ANY COMMITMENT FEE OR OTHER AMOUNT
PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY
THEREOF OR BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST AT A RATE PER ANNUM WHICH IS (X) IN THE CASE OF OVERDUE PRINCIPAL
(EXCEPT AS OTHERWISE PROVIDED IN CLAUSE (Y) BELOW), THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.08 PLUS 2.00% PER ANNUM OR (Y) IN THE CASE OF ANY OVERDUE INTEREST,
COMMITMENT FEE OR OTHER AMOUNT, THE RATE DESCRIBED IN SECTION 2.08(B) APPLICABLE
TO AN ABR REVOLVING LOAN PLUS 2.00% PER ANNUM, IN EACH CASE FROM THE DATE OF
SUCH NONPAYMENT TO (BUT EXCLUDING) THE DATE ON WHICH SUCH AMOUNT IS PAID IN FULL
(AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE
AND ON THE TERM LOAN MATURITY DATE AND THE REVOLVING CREDIT MATURITY DATE;
PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS
SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN, ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION. INTEREST IN RESPECT OF EACH
LOAN SHALL ACCRUE FROM AND INCLUDING THE FIRST DAY OF AN INTEREST PERIOD TO BUT
EXCLUDING THE LAST DAY OF SUCH INTEREST PERIOD.


 

SECTION 2.09.              Computation of Interest. Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error.

 

SECTION 2.10.              Fees. (a)  The Borrower agrees to pay a commitment
fee (a “Commitment Fee”) to each Revolving Lender, for which payment will be
made in arrears through the Administrative Agent on the last day of March, June,
September and December beginning after the Effective Date, and on the Commitment
Fee Termination Date (as defined below). The Commitment Fee due to each
Revolving Lender shall commence to accrue for a period commencing on the
Effective Date and shall cease to accrue on the date (the “Commitment Fee
Termination Date”) that is the earlier of (i) the date on which the Revolving
Credit Commitment of such Revolving Lender shall be terminated as provided
herein and (ii) the first date after the end of the Revolving Credit Commitment
Period. The Commitment Fee accrued to each Revolving Lender shall equal the
Commitment Fee Percentage multiplied by such Lender’s Commitment Fee Average
Daily Amount (as defined below) for the applicable quarter (or shorter period
commencing on the date of this Agreement and ending with such Lender’s
Commitment Fee Termination Date). A Revolving Lender’s “Commitment Fee Average
Daily Amount” with respect to a calculation period shall equal the average daily
amount during such period calculated using the daily amount of such Revolving
Lender’s Revolving Credit Commitment less such Revolving Lender’s Revolving
Credit Exposure (excluding clause (c) of the definition thereof for purposes of
determining the Commitment Fee Average Daily Amount only) for any applicable
days during such Revolving Lender’s Revolving Credit Commitment Period. All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 


(B)           THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS
PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT A RATE EQUAL TO THE
APPLICABLE RATE FOR EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF
SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH REVOLVING
LENDER’S REVOLVING CREDIT COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH
REVOLVING LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A
FRONTING FEE, WHICH


 


39

--------------------------------------------------------------------------------



 


SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE
LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE REVOLVING CREDIT
COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS
THE ISSUING BANK’S REASONABLE AND CUSTOMARY FEES WITH RESPECT TO THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF
DRAWINGS THEREUNDER. PARTICIPATION FEES AND FRONTING FEES (COLLECTIVELY, “LC
FEES”) ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH CALENDAR YEAR DURING THE REVOLVING CREDIT COMMITMENT PERIOD
SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH
FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING CREDIT COMMITMENTS
TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE REVOLVING
CREDIT COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. ANY OTHER FEES PAYABLE
TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS
AFTER DEMAND THEREFOR. ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE CORRECT
ADMINISTRATIVE FEE SET FORTH IN THE ENGAGEMENT LETTER (THE “AGENT FEES”).


 


(D)           ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION. ONCE PAID, NONE OF THE FEES
SHALL BE REFUNDABLE.


 

SECTION 2.11.              Termination, Reduction or Adjustment of Commitments.
(a)  Unless previously terminated, (i) the Term Commitments shall terminate at
5:00 p.m., New York City time, on the Effective Date and (ii) the Revolving
Credit Commitments shall terminate on the Revolving Credit Maturity Date.

 


(B)           THE BORROWER SHALL HAVE THE RIGHT, UPON ONE BUSINESS DAY’S NOTICE
TO THE ADMINISTRATIVE AGENT, TO TERMINATE OR, FROM TIME TO TIME, REDUCE THE
AMOUNT OF THE REVOLVING CREDIT COMMITMENTS; PROVIDED THAT NO SUCH TERMINATION OR
REDUCTION OF REVOLVING CREDIT COMMITMENTS SHALL BE PERMITTED IF, AFTER GIVING
EFFECT THERETO AND TO ANY REPAYMENTS OF THE LOANS MADE ON THE EFFECTIVE DATE
THEREOF, THE AGGREGATE REVOLVING CREDIT EXPOSURE THEN OUTSTANDING WOULD EXCEED
THE TOTAL REVOLVING CREDIT COMMITMENT THEN IN EFFECT.


 


(C)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE APPLICABLE REVOLVING LENDERS, ON EACH DATE OF TERMINATION OR REDUCTION OF
THE REVOLVING CREDIT COMMITMENTS, THE COMMITMENT FEE ON THE AMOUNT OF THE
REVOLVING CREDIT COMMITMENTS SO TERMINATED OR REDUCED ACCRUED TO THE DATE OF
SUCH TERMINATION OR REDUCTION.


 

SECTION 2.12.              Inability to Determine Interest Rate; Unavailability
of Deposits; Inadequacy of Interest Rate. If prior to 11:00 a.m., London time,
two Business Days before the first day of any Interest Period, including an
initial Interest Period, for a requested Eurodollar Borrowing:

 

(I)              THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED IN GOOD FAITH
(WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET GENERALLY, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH
EURODOLLAR BORROWING FOR SUCH INTEREST PERIOD, OR

 

40

--------------------------------------------------------------------------------


 

(II)             THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
MAJORITY IN INTEREST OF THE LENDERS OF THE APPLICABLE CLASS THAT THE ADJUSTED
LIBO RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD FOR SUCH
EURODOLLAR BORROWING WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING
THEIR AFFECTED LOANS DURING SUCH INTEREST PERIOD,

 

THEN THE ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF
TO THE BORROWER AND THE LENDERS BY 12:00 NOON, NEW YORK CITY TIME, ON THE SAME
DAY. THE ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE TO THE
BORROWER AND THE LENDERS AS SOON AS PRACTICABLE AFTER THE CIRCUMSTANCES GIVING
RISE TO SUCH NOTICE NO LONGER EXIST, AND UNTIL SUCH NOTICE HAS BEEN GIVEN, ANY
AFFECTED EURODOLLAR LOANS SHALL NOT BE (X) CONVERTED OR CONTINUED PURSUANT TO
SECTION 2.03 OR (Y) MADE PURSUANT TO A BORROWING REQUEST, AND SHALL BE CONTINUED
OR MADE AS AN ABR LOANS, AS THE CASE MAY BE.

 

SECTION 2.13.              Pro Rata Treatment and Payments. (a)  Each reduction
of the Revolving Credit Commitments of the Revolving Lenders shall be made pro
rata according to the amounts of such Revolving Lenders’ Commitment Percentages.
Each payment (including each prepayment) by the Borrower on account of principal
of and interest on Loans which are ABR Loans shall be made pro rata according to
the respective outstanding principal amounts of such ABR Loans then held by the
Lenders of the applicable Class. Each payment (including each prepayment) by the
Borrower on account of principal of and interest on Loans which are Eurodollar
Loans designated by the Borrower to be applied to a particular Eurodollar
Borrowing shall be made pro rata according to the respective outstanding
principal amounts of such Loans then held by the Lenders of the applicable
Class. Each payment (including each prepayment) by the Borrower on account of
principal of and interest on Swingline Loans shall be made pro rata according to
the respective outstanding principal amounts of the Swingline Loans or
participating interests therein, as the case may be, then held by the relevant
Lenders. All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 noon,
New York time, on the due date thereof to the Administrative Agent, for the
account of the Lenders of the applicable Class, at the Administrative Agent’s
New York office specified in Section 9.01 in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt. If any payment hereunder (other
than payments on Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day (and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension) unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

 


(B)           SUBJECT TO SECTION 2.12, UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH
LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH
BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT. IF SUCH AMOUNT IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE
THEREFOR, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS
RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO
THE ADMINISTRATIVE AGENT. A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO
ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.13(B)


 


41

--------------------------------------------------------------------------------



 


SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. IF SUCH LENDER’S SHARE OF
SUCH BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE
PER ANNUM APPLICABLE TO ABR REVOLVING LOANS HEREUNDER, ON DEMAND, FROM THE
BORROWER, BUT WITHOUT PREJUDICE TO ANY RIGHT OR CLAIM THAT THE BORROWER MAY HAVE
AGAINST SUCH LENDER.


 


(C)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 

SECTION 2.14.              Illegality. Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law, or in the
interpretation or application thereof, shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be suspended until such time as the making or maintaining of
Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.

 

SECTION 2.15.              Requirements of Law. (a)  If at any time any Lender
or the Issuing Bank reasonably determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than any change by way of imposition or increase of
reserve requirements included in determining the Adjusted LIBO Rate) or the
compliance by such Lender or the Issuing Bank with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), shall have the effect of increasing the cost to such
Lender or the Issuing Bank for agreeing to make or making, funding or
maintaining any Eurodollar Loans or participating in, issuing or maintaining any
Letter of Credit, then the Borrower shall from time to time, within five days of
demand therefor by such Lender or the Issuing Bank (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender or the Issuing Bank additional amounts sufficient to compensate such
Lender or the Issuing Bank for such increased cost. A certificate as to the
amount of such increased cost, submitted to the Borrower and the Administrative
Agent by such Lender or the Issuing Bank, shall be conclusive and binding for
all purposes, absent manifest error. Such Lender or the Issuing Bank, as
applicable, shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate such Lender or the Issuing Bank, as applicable, for such increased
cost or reduced amount. Such additional amounts shall be payable directly to
such Lender or the Issuing Bank, as applicable, within five days of the
Borrower’s receipt of such notice, and such notice shall, in the absence of
manifest error, be conclusive and binding on the Borrower.

 


(B)           IF ANY CHANGE IN, OR THE INTRODUCTION, ADOPTION, EFFECTIVENESS,
INTERPRETATION, REINTERPRETATION OR PHASE-IN OF, ANY LAW OR REGULATION,
DIRECTIVE, GUIDELINE, DECISION OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY COURT, CENTRAL BANK, REGULATOR OR OTHER GOVERNMENTAL AUTHORITY AFTER
THE DATE HEREOF AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED OR
EXPECTED TO BE MAINTAINED BY ANY LENDER OR THE ISSUING BANK (OR A HOLDING
COMPANY CONTROLLING SUCH LENDER OR THE ISSUING BANK) AND SUCH


 


42

--------------------------------------------------------------------------------



 


LENDER OR THE ISSUING BANK REASONABLY DETERMINES THAT THE RATE OF RETURN ON ITS
CAPITAL (OR THE CAPITAL OF ITS HOLDING COMPANY, AS THE CASE MAY BE) AS A
CONSEQUENCE OF ITS REVOLVING CREDIT COMMITMENT OR THE LOANS MADE BY IT OR ITS
PARTICIPATIONS IN SWINGLINE LOANS OR ANY ISSUANCE, PARTICIPATION OR MAINTENANCE
OF LETTERS OF CREDIT IS REDUCED TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
ISSUING BANK (OR ITS HOLDING COMPANY) COULD HAVE ACHIEVED BUT FOR THE OCCURRENCE
OF ANY SUCH CIRCUMSTANCE, THEN, IN ANY SUCH CASE UPON NOTICE FROM TIME TO TIME
BY SUCH LENDER OR THE ISSUING BANK TO THE BORROWER, THE BORROWER SHALL, WITHIN
FIVE DAYS OF THE BORROWER’S RECEIPT OF SUCH NOTICE, PAY DIRECTLY TO SUCH LENDER
OR THE ISSUING BANK, AS THE CASE MAY BE, ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE SUCH LENDER OR THE ISSUING BANK (OR ITS HOLDING COMPANY) FOR SUCH
REDUCTION IN RATE OF RETURN. A STATEMENT OF SUCH LENDER OR THE ISSUING BANK AS
TO ANY SUCH ADDITIONAL AMOUNT OR AMOUNTS (INCLUDING CALCULATIONS THEREOF IN
REASONABLE DETAIL) SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND
BINDING ON THE BORROWER. IN DETERMINING SUCH AMOUNT, SUCH LENDER OR THE ISSUING
BANK MAY USE ANY REASONABLE METHOD OF AVERAGING AND ATTRIBUTION THAT IT SHALL
DEEM APPLICABLE.


 


(C)           IN THE EVENT THAT THE ISSUING BANK OR ANY LENDER DETERMINES THAT
ANY EVENT OR CIRCUMSTANCE THAT WILL LEAD TO A CLAIM UNDER THIS SECTION 2.15 HAS
OCCURRED OR WILL OCCUR, THE ISSUING BANK OR SUCH LENDER WILL USE ITS BEST
EFFORTS TO SO NOTIFY THE BORROWER; PROVIDED THAT ANY FAILURE TO PROVIDE SUCH
NOTICE SHALL IN NO WAY IMPAIR THE RIGHTS OF THE ISSUING BANK OR SUCH LENDER TO
DEMAND AND RECEIVE COMPENSATION UNDER THIS SECTION 2.15, BUT WITHOUT PREJUDICE
TO ANY CLAIMS OF THE BORROWER FOR COMPENSATION FOR ACTUAL DAMAGES SUSTAINED AS A
RESULT OF ANY FAILURE TO OBSERVE THIS UNDERTAKING.


 

SECTION 2.16.              Taxes. All payments by the Borrower of principal of,
and interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on the
Administrative Agent, the Issuing Bank or any Lender (or any assignee of such
Lender or the Issuing Bank, as the case may be, or a Participant or a change in
designation of the lending office of a Lender or the Issuing Bank, as the case
may be (a “Transferee”)), but excluding franchise taxes and taxes imposed on or
measured by the recipient’s net income (such non-excluded items being called
“Taxes”) unless required by applicable law, rule or regulation. In the event
that any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will:

 

(a)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;

 

(b)           promptly forward to the Administrative Agent an official receipt
or other documentation reasonably satisfactory to the Administrative Agent
evidencing such payment to such authority; and

 

(c)           pay to the Administrative Agent for the account of the Lenders or
the Issuing Bank, as the case may be, such additional amount or amounts as are
necessary to ensure that the net amount actually received by each Lender or the
Issuing Bank, as the case may be, will equal the full amount such Lender or the
Issuing Bank, as the case may be, would have received had no such withholding or
deduction been required.

 

Moreover, if any Taxes are directly asserted against the Administrative Agent,
the Issuing Bank or any Lender or Transferee with respect to any payment
received by the Administrative Agent, the Issuing Bank or such Lender or
Transferee hereunder, the Administrative Agent, the Issuing Bank or such Lender
or Transferee may pay such Taxes and the Borrower will promptly pay such
additional amounts (including

 

43

--------------------------------------------------------------------------------


 

any penalties, interest or expenses) as shall be necessary in order that the net
amount received by such Person after the payment of such Taxes (including any
Taxes on such additional amount) shall equal the amount such Person would have
received had such Taxes not been asserted. In addition, the Borrower shall also
reimburse each Lender or Transferee or the Issuing Bank, upon the written
request of such Lender or Transferee or Issuing Bank, for taxes imposed on or
measured by the net income of such Person pursuant to the laws of the United
States of America, any state or political subdivision thereof, or the
jurisdiction in which such Person is incorporated, or a jurisdiction in which
the principal executive office or lending office of such Person is located, or
under the laws of any political subdivision or taxing authority of any such
jurisdiction, as such Person shall reasonably determine are or were payable by
such Person, in respect of amounts payable to such Person pursuant to this
Section 2.16 taking into account the amount of Taxes that are (x) allowed as a
deduction in determining taxes imposed on or measured by the net income or
allowed as a credit against any taxes imposed on or measured by net income and
(y) payable to such Person pursuant to this Section 2.16.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
Issuing Bank, the respective Lenders or Transferees, the required receipts or
other required documentary evidence, the Borrower shall indemnify the Issuing
Bank, Lenders and Transferees for any incremental Taxes, interest, penalties or
other costs (including reasonable attorneys’ fees and expenses) that may become
payable by the Issuing Bank, any Lender or Transferee as a result of any such
failure. For purposes of this Section 2.16, a distribution hereunder by the
Administrative Agent to or for the account of the Issuing Bank, any Lender or
Transferee shall be deemed a payment by the Borrower.

 

Each Lender or Transferee that is organized under the laws of a jurisdiction
other than the United States of America or any state or political subdivision
thereof shall, on or prior to the Effective Date (in the case of each Lender
that is a party hereto on the Effective Date) or on or prior to the date of any
assignment, participation or change in the designated lending office hereunder
(in the case of a Transferee) and thereafter as reasonably requested from time
to time by the Borrower or the Administrative Agent, execute and deliver, if
legally able to do so, to the Borrower and the Administrative Agent one or more
(as the Borrower or the Administrative Agent may reasonably request) United
States Internal Revenue Service Forms W-8BEN or such other forms or documents
(or successor forms or documents), appropriately completed, as may be applicable
to establish the extent, if any, to which a payment to such Lender or Transferee
is exempt from or entitled to a reduced rate of withholding or deduction of
Taxes.

 

With respect to obligations under this Agreement other than those specified in
the immediately following paragraph, the Borrower shall not be required to
indemnify or to pay any additional amounts to the Issuing Bank, any Lender or
Transferee with respect to any Taxes pursuant to this Section 2.16 to the extent
that (i) any obligation to withhold, deduct or pay amounts with respect to such
Tax existed on the date the Issuing Bank, such Lender or Transferee became a
party to this Agreement or otherwise becomes a Transferee (and, in such case,
the Borrower may deduct and withhold such Tax from payments to the Issuing Bank,
such Lender or Transferee), or (ii) any Lender or Transferee fails to comply in
full with the provisions of the immediately preceding paragraph (and, in such
case, the Borrower may deduct and withhold all Taxes required by law as a result
of such noncompliance from payments to the Issuing Bank, such Lender or
Transferee).

 

Notwithstanding anything to the contrary in this Section 2.16, if the Internal
Revenue Service determines that a Lender (or Transferee) is a conduit entity
participating in a conduit financing arrangement as defined in Section 7701(l)
of the Code and the regulations thereunder and the Borrower was not a
participant to such arrangement (other than as the Borrower under this
Agreement) (a “Conduit Financing Arrangement”), then (i) the Borrower shall have
no obligation to pay additional amounts or

 

44

--------------------------------------------------------------------------------


 

indemnify the Lender or Transferee for any Taxes with respect to any payments
hereunder to the extent the amount of such Taxes exceeds the amount that would
have otherwise been withheld or deducted had the Internal Revenue Service not
made such a determination and (ii) such Lender or Transferee shall indemnify the
Borrower in full for any and all taxes for which the Borrower is held directly
liable under Section 1461 of the Code by virtue of such Conduit Financing
Arrangement; provided that the Borrower (i) promptly forwards to the indemnitor
an official receipt or other documentation satisfactorily evidencing such
payment, (ii) shall contest such tax upon the reasonable request of the
indemnitor and at such indemnitor’s cost and (iii) shall pay to such indemnitor
within 30 days any refund of such taxes (including interest thereon). Each
Lender or Transferee represents that it is not participating in a Conduit
Financing Arrangement.

 

In the event that the Issuing Bank or any Lender determines that any event or
circumstance that will lead to a claim by it under this Section 2.16 has
occurred or will occur, the Issuing Bank or such Lender will use its best
efforts to so notify the Borrower; provided that any failure to provide such
notice shall in no way impair the rights of the Issuing Bank or any Lender to
demand and receive compensation under this Section 2.16, but without prejudice
to any claims of the Borrower for failure to observe this undertaking.

 

SECTION 2.17.              Indemnity. In the event any Lender shall incur any
loss or expense (including any loss (other than lost profit) or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to make, continue or maintain any portion of the principal amount
of any Loan as, or to convert any portion of the principal amount of any Loan
into, a Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to
an ABR Loan or repayment or prepayment of the principal amount of any Eurodollar
Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 2.03, 2.05, 2.07, 2.14, 2.15 or
2.20 or otherwise, or any failure to borrow or convert any Eurodollar Loan after
notice thereof shall have been given hereunder, whether by reason of any failure
to satisfy a condition to such Borrowing or otherwise, then, upon the written
notice of such Lender to the Borrower (with a copy to the Administrative Agent),
the Borrower shall, within five days of its receipt thereof, pay directly to
such Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such written notice (which shall
include calculations in reasonable detail) shall, in the absence of manifest
error, be conclusive and binding on the Borrower.

 

SECTION 2.18.              Change of Lending Office. Each Lender (or Transferee)
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14, 2.15 or 2.16 with respect to such Lender (or Transferee), it will,
if requested by the Borrower, use commercially reasonable efforts (subject to
overall policy considerations of such Lender (or Transferee)) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
respective lending offices to suffer no material economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 2.18 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender (or Transferee) pursuant to Sections 2.14, 2.15 and 2.16.

 

SECTION 2.19.              Sharing of Setoffs. Each Lender agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim under Section 506 of
Title 11 of the United States Code or other security or interest arising from,
or in lieu of, such secured claim received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loans or
participations in LC Disbursements which at the time shall be due and payable as
a result of which the unpaid principal portion of its Loans and participations
in LC Disbursements which at

 

45

--------------------------------------------------------------------------------


 

the time shall be due and payable shall be proportionately less than the unpaid
principal portion of such Loans and participations in LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in such Loans and participations in LC
Disbursements of such other Lender, so that the aggregate unpaid principal
amount of such Loans and participations in LC Disbursements held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
such Loans and participations in LC Disbursements as prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.19 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustments restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or an LC Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender were a
direct creditor directly to the Borrower in the amount of such participation.

 

SECTION 2.20.              Assignment of Commitments Under Certain
Circumstances. In the event that (a) any Lender shall have delivered a notice or
certificate pursuant to Section 2.14 or 2.15, or the Borrower shall be required
to make additional payments to any Lender under Section 2.16 (each, an
“Increased Cost Lender”) or (b) subject to the terms and conditions of Section
9.08(e), in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof described in
Section 9.08(e), the consent of all Lenders required hereunder would have been
obtained but for such Lender’s failure to consent (such Lender, a
“Non-Consenting Lender”); then, with respect to each such Non-Consenting Lender
and Increased Cost Lender (the “Terminated Lender”), the Borrower shall have the
right, but not the obligation, at its own expense, upon notice to such
Terminated Lender and the Administrative Agent, to replace such Terminated
Lender with an assignee (in accordance with and subject to the restrictions
contained in Section 9.04) approved by the Administrative Agent, the Issuing
Bank and the Swingline Lender (which approval shall not be unreasonably
withheld), and such Terminated Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all its interests, rights and obligations under this Agreement
to such assignee; provided, however, that no Terminated Lender shall be
obligated to make any such assignment unless (i) such assignment shall not
conflict with any law or any rule, regulation or order of any Governmental
Authority and (ii) such assignee or the Borrower shall pay to the affected
Terminated Lender in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Loans made
by such Terminated Lender and participations in LC Disbursements and Swingline
Loans held by such Terminated Lender and all commitment fees and other fees owed
to such Terminated Lender hereunder and all other amounts accrued for such
Terminated Lender’s account or owed to it hereunder (including, without
limitation, any Commitment Fees). Each Lender agrees that, if it becomes a
Terminated Lender, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if the assigning Lender’s Loans are
evidenced by Notes) subject to such Assignment and Acceptance; provided,
however, that the failure of any Terminated Lender to execute an Assignment and
Acceptance shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.

 

46

--------------------------------------------------------------------------------


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents on
the Effective Date, the Loan Parties, jointly and severally, make the
representations and warranties set forth in this Article III (after giving
effect to the Transactions) and upon the occurrence of each Credit Event
thereafter:

 

SECTION 3.01.              Organization, etc. Each Loan Party (a) is a
corporation or other form of legal entity, and each of its Subsidiaries is a
corporation, partnership or other form of legal entity, validly organized and
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, (b) has all requisite
corporate or other power and authority to carry on its business as now
conducted, (c) is duly qualified to do business and is in good standing as a
foreign corporation or foreign partnership (or comparable foreign qualification,
if applicable, in the case of any other form of legal entity), as the case may
be, in each jurisdiction where the nature of its business requires such
qualification, except where the failure to so qualify will not have a Material
Adverse Effect, and (d) has full power and authority and holds all requisite
material governmental licenses, permits and other approvals to enter into and
perform its obligations under this Agreement and each other Loan Document to
which it is a party and to own or hold under lease its Property and to conduct
its business substantially as currently conducted by it.

 

SECTION 3.02.              Due Authorization, Non-Contravention, etc. The
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document to which it is a party, the borrowing of the Loans, the
use of the proceeds thereof and the issuance of the Letters of Credit hereunder
are within each Loan Party’s corporate, partnership or comparable powers, as the
case may be, have been duly authorized by all necessary corporate, partnership
or comparable and, if required, stockholder action, as the case may be, and do
not

 

(a)           contravene the Organic Documents of any Loan Party or any of its
respective Subsidiaries;

 

(b)           contravene any material law, statute, rule or regulation binding
on or affecting any Loan Party or any of its respective Subsidiaries;

 

(c)           violate or result in a default or event of default or an
acceleration of any rights or benefits under any material indenture, agreement
or other instrument binding upon any Loan Party or any of its respective
Subsidiaries; or

 

(d)           result in, or require the creation or imposition of, any Lien on
any assets of any Loan Party or any of its respective Subsidiaries that would
have or could reasonably be expected to have a Material Adverse Effect, except
Liens created under the Loan Documents.

 

SECTION 3.03.              Government Approval, Regulation, etc. No consent,
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower or any other Loan
Party of this Agreement or any other Loan Document, the borrowing of the Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens under the Security

 

47

--------------------------------------------------------------------------------


 

Documents. No Loan Party or any of its respective Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 3.04.              Validity, etc. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party will, on the due execution and delivery
thereof and assuming the due execution and delivery of this Agreement by each of
the other parties hereto, constitute, the legal, valid and binding obligation of
such Loan Party enforceable in accordance with its respective terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

 

SECTION 3.05.              Financial Information. (a)  The consolidated balance
sheets of the Borrower and its Subsidiaries as of January 1, 2005 reported on by
Ernst & Young LLP, independent public accountants, and the related consolidated
statements of income, stockholders’ equity and cash flow of the Borrower for the
three years ended January 1, 2005, copies of which have been furnished to the
Administrative Agent, have been prepared in accordance with GAAP, and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as of the dates thereof and the results of their
operations and cash flows for the periods then ended (including with respect to
the fresh-start accounting adjustments made to the first three fiscal quarters
of 2003).

 


(B)           AS OF THE EFFECTIVE DATE, EXCEPT AS DISCLOSED IN THE FINANCIAL
STATEMENTS REFERRED TO ABOVE OR THE NOTES THERETO OR ON SCHEDULE 3.05, NONE OF
THE BORROWER OR ITS SUBSIDIARIES HAS ANY MATERIAL INDEBTEDNESS, CONTINGENT
LIABILITIES, LONG-TERM COMMITMENTS OR UNREALIZED LOSSES.


 

SECTION 3.06.              No Material Adverse Effect. Since January 1, 2005, no
event or circumstance has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect.

 

SECTION 3.07.              Litigation. There is no pending or, to the knowledge
of the Loan Parties, threatened, litigation, action or proceeding affecting the
Borrower or any of its Subsidiaries, or any of their respective operations,
properties, businesses, assets or prospects, or the ability of the parties to
consummate the transactions contemplated hereby, which has a reasonable
likelihood of adverse determination and, if determined adversely, in the case of
the Borrower and its Subsidiaries, would reasonably be expected to have a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby.

 

SECTION 3.08.              Compliance with Laws and Agreements. None of the Loan
Parties has violated, is in violation of or has been given written notice of any
violation of any laws (other than Environmental Laws, which are the subject of
Section 3.13), regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except for any violations which do not have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.09.              Subsidiaries. Schedule 3.09 sets forth the name of,
and the direct or indirect ownership interest of the Borrower in, each
Subsidiary of the Borrower and identifies each Subsidiary that is a Loan Party,
in each case as of the Effective Date.

 

SECTION 3.10.              Ownership of Properties. (a)  Each of the Borrower
and its Subsidiaries has good and marketable title to (or other similar title in
jurisdictions outside the United States of America), or valid leasehold
interests in, or easements or other limited property interests in, or is
licensed

 

48

--------------------------------------------------------------------------------


 

to use, all its material properties and assets (including all Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title in the aggregate could not reasonably be expected to have a
Material Adverse Effect. All such material properties and assets are free and
clear of Liens, other than Permitted Liens.

 


(B)           AS OF THE EFFECTIVE DATE, SCHEDULE 3.10(B) CONTAINS A TRUE AND
COMPLETE LIST OF EACH PARCEL OF REAL PROPERTY (I) OWNED BY ANY LOAN PARTY AS OF
THE DATE HEREOF AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH LOAN
PARTY AND (II) LEASED, SUBLEASED OR OTHERWISE OCCUPIED OR UTILIZED BY ANY LOAN
PARTY, AS LESSEE, AS OF THE DATE HEREOF AND DESCRIBES THE TYPE OF INTEREST
THEREIN HELD BY SUCH LOAN PARTY AND WHETHER SUCH LEASE, SUBLEASE OR OTHER
INSTRUMENT REQUIRES THE CONSENT OF THE LANDLORD THEREUNDER OR OTHER PARTIES
THERETO TO THE TRANSACTIONS.


 


(C)           EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS COMPLIED WITH ALL
OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY, EXCEPT WHERE THE FAILURE TO
COMPLY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND ALL SUCH LEASES ARE IN FULL
FORCE AND EFFECT, EXCEPT LEASES IN RESPECT OF WHICH THE FAILURE TO BE IN FULL
FORCE AND EFFECT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT. EACH OF THE BORROWER AND ITS SUBSIDIARIES ENJOYS PEACEFUL AND
UNDISTURBED POSSESSION UNDER ALL SUCH LEASES, OTHER THAN LEASES IN RESPECT OF
WHICH THE FAILURE TO ENJOY PEACEFUL AND UNDISTURBED POSSESSION COULD NOT
REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


 


(D)           EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, POSSESSES, IS
LICENSED OR OTHERWISE HAS THE RIGHT TO USE, OR COULD OBTAIN OWNERSHIP OR
POSSESSION OF, ON TERMS NOT MATERIALLY ADVERSE TO IT, ALL PATENTS, TRADEMARKS,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND RIGHTS WITH RESPECT THERETO
NECESSARY FOR THE PRESENT CONDUCT OF ITS BUSINESS, WITHOUT ANY KNOWN CONFLICT
WITH THE RIGHTS OF OTHERS, EXCEPT WHERE SUCH CONFLICTS COULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)           AS OF THE EFFECTIVE DATE, NO LOAN PARTY OR ANY OF ITS RESPECTIVE
SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE OF, OR HAS ANY KNOWLEDGE OF, ANY
PENDING OR CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING ANY OF THE MORTGAGED
PROPERTIES OR ANY SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION THAT
REMAINS UNRESOLVED AS OF THE EFFECTIVE DATE.


 


(F)            NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS OBLIGATED ON
THE EFFECTIVE DATE UNDER ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER CONTRACTUAL
RIGHT TO SELL, ASSIGN OR OTHERWISE DISPOSE OF ANY MORTGAGED PROPERTY OR ANY
INTEREST THEREIN.


 

SECTION 3.11.              Taxes. Each of the Borrower and its Subsidiaries has
timely filed all federal and all other material income tax returns and reports
required by law to have been filed by it and has paid all material taxes and
governmental charges due, except any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books; provided that any such contest of taxes or charges with respect to
Collateral shall satisfy the Contested Collateral Lien Conditions.

 

SECTION 3.12.              Pension and Welfare Plans. No ERISA Event has
occurred or is reasonably expected to occur which could reasonably be expected
to have a Material Adverse Effect or give rise to a Lien on the assets of the
Borrower or any of its Subsidiaries. The Borrower and its Subsidiaries and their
ERISA Affiliates are in compliance in all respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan except for failures
to so comply which could not reasonably be expected to have a Material Adverse
Effect. No condition exists or event or transaction has occurred

 

49

--------------------------------------------------------------------------------


 

with respect to any Plan which reasonably might result in the incurrence by the
Borrower or any of its Subsidiaries or any ERISA Affiliate of any liability,
fine or penalty which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries has any contingent
liability with respect to post-retirement benefits provided by the Borrower or
any of its Subsidiaries under a Welfare Plan, other than (i) liability for
continuation coverage described in Part 6 of Subtitle B of Title I of ERISA and
(ii) liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan.

 

SECTION 3.13.              Environmental. (a)  Except as set forth on
Schedule 3.13(a), all facilities and property owned, leased or operated by the
Borrower or any of its Subsidiaries, and all operations conducted thereon, are
in compliance with all Environmental Laws, except for such noncompliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.13(B), THERE ARE NO PENDING OR
THREATENED (IN WRITING):


 

(i)            Environmental Claims received by the Borrower or any of its
Subsidiaries, or

 

(ii)           written claims, complaints, notices or inquiries received by the
Borrower or any of its Subsidiaries regarding Environmental Liability,

 

in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.13(C), THERE HAVE BEEN NO
RELEASES OF HAZARDOUS MATERIALS AT, ON, UNDER OR FROM ANY PROPERTY OR FACILITY
NOW OR, TO ANY LOAN PARTY’S KNOWLEDGE, PREVIOUSLY OWNED, LEASED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           THE BORROWER AND ITS SUBSIDIARIES HAVE BEEN ISSUED AND ARE IN
COMPLIANCE WITH ALL ENVIRONMENTAL PERMITS NECESSARY FOR THEIR OPERATIONS,
FACILITIES AND BUSINESSES AND EACH IS IN FULL FORCE AND EFFECT, EXCEPT FOR SUCH
ENVIRONMENTAL PERMITS WHICH, IF NOT SO OBTAINED OR AS TO WHICH THE BORROWER AND
ITS SUBSIDIARIES ARE NOT IN COMPLIANCE, OR ARE NOT IN EFFECT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(E)           NO PROPERTY NOW OR, TO ANY LOAN PARTY’S KNOWLEDGE PREVIOUSLY,
OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IS LISTED
OR, TO ANY LOAN PARTY’S KNOWLEDGE, PROPOSED (WITH RESPECT TO OWNED PROPERTY
ONLY) FOR LISTING (I) ON THE NATIONAL PRIORITIES LIST PURSUANT TO CERCLA OR
(II) ON THE CERCLIS OR ON ANY SIMILAR LIST OF SITES REQUIRING INVESTIGATION OR
CLEAN-UP, WHICH, IN THE CASE OF THIS CLAUSE (II) ONLY, SINGLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(F)            THERE ARE NO UNDERGROUND STORAGE TANKS, ACTIVE OR ABANDONED,
INCLUDING PETROLEUM STORAGE TANKS, SURFACE IMPOUNDMENTS OR DISPOSAL AREAS, ON OR
UNDER ANY PROPERTY NOW OR, TO ANY


 


50

--------------------------------------------------------------------------------



 


LOAN PARTY’S KNOWLEDGE PREVIOUSLY, OWNED OR LEASED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES WHICH, SINGLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(G)           NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS TRANSPORTED
OR ARRANGED FOR THE TRANSPORTATION OF ANY HAZARDOUS MATERIAL TO ANY LOCATION
WHICH IS LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST PURSUANT
TO CERCLA, ON THE CERCLIS OR ON ANY SIMILAR LIST OR WHICH IS THE SUBJECT OF
FEDERAL, STATE OR LOCAL ENFORCEMENT ACTIONS OR OTHER INVESTIGATIONS WHICH WOULD
REASONABLY BE EXPECTED TO LEAD TO ANY ENVIRONMENTAL CLAIM AGAINST THE BORROWER
OR SUCH SUBSIDIARY WHICH (OTHER THAN IN THE CASE OF A LISTING OR PROPOSED
LISTING ON THE NATIONAL PRIORITIES LIST PURSUANT TO CERCLA), SINGLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(H)           NO LIENS HAVE BEEN RECORDED PURSUANT TO ANY ENVIRONMENTAL LAW WITH
RESPECT TO ANY PROPERTY OR OTHER ASSETS CURRENTLY OWNED OR LEASED BY THE
BORROWER OR ITS SUBSIDIARIES.


 


(I)            NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS CURRENTLY
CONDUCTING ANY REMEDIAL ACTION PURSUANT TO ANY ENVIRONMENTAL LAW, NOR HAS ANY OF
THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES ASSUMED BY CONTRACT,
AGREEMENT OR OPERATION OF LAW ANY OBLIGATION UNDER ENVIRONMENTAL LAW, THE COST
OF WHICH, SINGLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

(j)            There are no polychlorinated biphenyls or friable asbestos
present at any property or facility owned, leased or operated by the Borrower or
any of its Subsidiaries, which, singly or in the aggregate, could reasonably be
expected to have a
Material Adverse Effect.


 

SECTION 3.14.              Regulations U and X. The Loans, the use of the
proceeds thereof, this Agreement and the transactions contemplated hereby will
not result in a violation of any provision of Regulation U or Regulation X.

 

SECTION 3.15.              Disclosure; Accuracy of Information; Pro Forma
Balance Sheets and Projected Financial Statements. (a)  The Loan Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of their Subsidiaries is subject, and all
other matters known to any of them that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither this Agreement
nor any other material document, certificate or statement furnished to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection herewith (including, without limitation, the Information Memorandum
and the Projected Financial Statements) contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements contained herein and therein not misleading, in light of the
circumstances under which they were made; provided that to the extent this or
any such document, certificate or statement (including without limitation the
Information Memorandum and the Projected Financial Statements) was based upon or
constitutes a forecast or projection, the Loan Parties represent only that they
acted in good faith and utilized assumptions believed by management to be
reasonable at the time made. The Administrative Agent and the Lenders recognize,
however, that forecasts and projections as to future events are not to be viewed
as representations with respect to future performance and that the actual
results during the period or periods covered by the forecasts or projections
probably will differ from the projected results and that the difference may be
material.

 


(B)           THE BORROWER SHALL HAVE FURNISHED TO THE LENDERS THE PRO FORMA
CONSOLIDATED BALANCE SHEET AS OF OCTOBER 1, 2005, PREPARED GIVING EFFECT TO THE
TRANSACTIONS AS IF THE TRANSACTIONS HAD OCCURRED ON SUCH DATE. SUCH PRO FORMA
CONSOLIDATED BALANCE SHEET (I) WAS PREPARED IN GOOD FAITH BASED ON THE SAME
ASSUMPTIONS USED TO PREPARE THE PRO FORMA FINANCIAL STATEMENTS INCLUDED IN THE
INFORMATION


 


51

--------------------------------------------------------------------------------



 


MEMORANDUM, (II) ACCURATELY REFLECTS IN ALL MATERIAL RESPECTS ALL ADJUSTMENTS
NECESSARY TO GIVE EFFECT TO THE TRANSACTIONS AND (III) PRESENTS FAIRLY IN ALL
MATERIAL RESPECTS THE PRO FORMA FINANCIAL POSITION OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF OCTOBER 1, 2005.


 


(C)           THE BORROWER SHALL HAVE FURNISHED TO THE LENDERS PRO FORMA
CONSOLIDATED INCOME STATEMENT PROJECTIONS FOR THE BORROWER AND ITS SUBSIDIARIES,
PRO FORMA CONSOLIDATED BALANCE SHEET PROJECTIONS FOR THE BORROWER AND ITS
SUBSIDIARIES AND PRO FORMA CONSOLIDATED CASH FLOW PROJECTIONS FOR THE BORROWER
AND ITS SUBSIDIARIES THROUGH THE 2012 FISCAL YEAR, WHICH SHALL BE PREPARED ON A
QUARTERLY BASIS THROUGH THE 2006 FISCAL YEAR AND ANNUALLY THEREAFTER (THE
“PROJECTED FINANCIAL STATEMENTS”), WHICH GIVE EFFECT TO THE TRANSACTIONS AND ALL
INDEBTEDNESS AND LIENS INCURRED OR CREATED IN CONNECTION WITH THE TRANSACTIONS.


 

SECTION 3.16.              Insurance. As of the Effective Date, set forth on
Schedule 3.16 is a summary of all insurance policies maintained by the Borrower
and each of its Subsidiaries with financially sound and responsible insurance
companies (a) with respect to its properties material to the business of the
Borrower and its Subsidiaries against such casualties and contingencies and of
such types and in such amounts as are customary in the case of similar
businesses operating in the same or similar locations, and (b) required to be
maintained pursuant to the Security Documents.

 

SECTION 3.17.              Labor Matters. Except as could not reasonably be
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts
or slowdowns against the Borrower or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened; (b) the hours worked by and payments made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters; and (c) all payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary.

 

SECTION 3.18.              Solvency. Immediately following the making of each
Loan and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of the Borrower, individually, and the Loan
Parties, taken as a whole, at a fair valuation, will exceed its or their debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower, individually, and the Loan
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of its or their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower, individually, and the Loan
Parties, taken as a whole, will be able to pay its or their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

SECTION 3.19.              Securities. The Equity Interests of each Subsidiary
held, directly or indirectly, by the Borrower are owned, directly or indirectly,
by the Borrower free and clear of all Liens other than Liens permitted by
Section 6.02 (i), (v) or (x). There are not, as of the Effective Date, any
existing options, warrants, calls, subscriptions, convertible or exchangeable
securities, rights, agreements, commitments or arrangements for any Person to
acquire any common stock of the Borrower or its Subsidiaries or any other
securities convertible into, exchangeable for or evidencing the right to
subscribe for any such common stock, except as set forth on Schedule 3.19.

 

52

--------------------------------------------------------------------------------


 

SECTION 3.20.              Indebtedness Outstanding. (a)  Set forth on
Schedule 3.20(a) hereto is a list and description of all Indebtedness of the
Loan Parties and their respective Subsidiaries that will be repaid, defeased,
transferred or otherwise terminated on or immediately prior to the Effective
Date (such Indebtedness, “Indebtedness to Be Paid”).

 


(B)           SET FORTH ON SCHEDULE 3.20(B) HERETO IS A LIST AND DESCRIPTION OF
ALL LIENS OF THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES THAT WILL BE
REPAID, DEFEASED, TRANSFERRED OR OTHERWISE TERMINATED ON OR IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE.


 

SECTION 3.21.              Security Documents. (a)  The Pledge Agreement is
effective to create in favor of the Collateral Agent for its benefit and the
benefit of the Secured Parties, legal, valid and enforceable security interests
in the Collateral (as defined in the Pledge Agreement) and, when such Collateral
is delivered to the Collateral Agent, the Pledge Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the pledgor thereunder in such Collateral to the extent such Liens
and security interests can be perfected by possession.

 

(b)           (i) The Security Agreement and each Non-U.S. Pledge Agreement is
effective to create in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, legal, valid and enforceable security interests
in the Collateral (as defined in the Security Agreement) and (ii) when
(x) financing statements in appropriate form are filed in the offices specified
on Schedule 7 to the Perfection Certificate and (y) upon the taking of
possession or control by the Collateral Agent of any such Collateral in which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Security Agreement shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in such Collateral to the extent such Liens and security interests
can be perfected by the filing of a financing statement pursuant to the UCC or
by possession or control by the Collateral Agent, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens.


 

(c)           When the filings in clause (b)(ii)(x) above are made and when the
Security Agreement (or a summary thereof) is filed in the United States Patent
and Trademark Office and the United States Copyright Office, the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect Liens on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Effective Date), in each case prior and superior in right to any other
Person other than with respect to Permitted Liens.


 

(d)           Each Mortgage executed and delivered to the Collateral Agent to
secure the Obligations as of the Effective Date is, or, to the extent any
Mortgage is duly executed and delivered thereafter by the relevant Loan Party,
will be, effective to create, subject to the exceptions listed in each title
insurance policy covering each such Mortgage, in favor of the Collateral Agent,
for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable Liens on and security interests in all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, and when such Mortgages are filed in the offices specified on
Schedule 3.21(d), such Mortgages shall constitute Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Mortgaged Properties and the proceeds thereof, in each case prior and superior
in right to any other Person,

 

53

--------------------------------------------------------------------------------


 

other than with respect to the rights of Persons under the exceptions listed in
each title insurance policy covering each such Mortgage.


 

SECTION 3.22.              Anti-Terrorism Laws. (a)  None of the Loan Parties
or, to the knowledge of any of the Loan Parties, any of their Affiliates is in
violation of any laws relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law
107-56.

 

(b)           No Loan Party or, to the knowledge of any of the Loan Parties, any
of their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans is any of the following:


 

(i)            a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the
Executive Order;

 

(ii)           a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or

 

(v)           a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website or
any replacement website or other replacement official publication of such list.

 

(c)           No Loan Party or, to the knowledge of any Loan Party, any of its
brokers or other agents acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.


 


ARTICLE IV

CONDITIONS


 

SECTION 4.01.              Effective Date. The obligations of the Lenders to
make Loans, and the obligation of each Issuing Bank to issue Letters of Credit,
in each case, on the Effective Date are subject, at the time of the making of
such Loans or the issuance of such Letters of Credit, to satisfaction or waiver
of the following conditions on or prior to the Effective Date:

 

54

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received (i) counterparts of
the Guarantee Agreement signed on behalf of each Domestic Subsidiary and
(ii) counterparts of the Indemnity, Subrogation and Contribution Agreement
signed on behalf of each Loan Party.

 

(c)           The Administrative Agent shall have received from the Borrower a
Closing Certificate, dated the Effective Date and signed on behalf of the
Borrower by a Financial Officer of the Borrower.

 

(d)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(e)           The Administrative Agent shall have received from Kirkland & Ellis
LLP, counsel to the Loan Parties, an opinion addressed to each Agent and the
Lenders and dated the Effective Date substantially in form and substance
reasonably satisfactory to the Administrative Agent.

 

(f)            The Administrative Agent shall have received favorable written
opinions of (i) local counsel in each of the jurisdictions (in each case unless,
and to the extent otherwise agreed by the Administrative Agent) referred to in
Schedule 4.01(f), in each case reasonably satisfactory to the Administrative
Agent, which opinions shall (x) be addressed to each Agent and the Lenders and
be dated the Effective Date, (y) cover various matters regarding the perfection
and priority of the security interests granted in respect of the Equity
Interests of Persons organized in such Non-U.S. Jurisdiction, and such other
maters incident to the transactions contemplated herein as the Agents may
reasonably request and (z) be in form, scope and substance reasonably
satisfactory to the Agents, and (ii) local counsel to the Loan Parties as
specified in Schedule 4.01(f) in the form of Exhibit K, which opinions (x) shall
be addressed to each Agent and each of the Lenders and be dated the Effective
Date, (y) shall cover the enforceability of the respective Mortgage and
perfection of the Liens and security interests granted pursuant to the relevant
Security Documents and such other matters incident to the transactions
contemplated herein as the Agents may reasonably request and (z) shall be in
form and substance reasonably satisfactory to the Agents.

 

(g)           All documents executed or submitted in connection with this
Agreement, the borrowings hereunder and the other Loan Documents shall be
reasonably satisfactory to the Lenders.

 

(h)           The Lenders shall have received the audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower described in Section 3.05, which audited financial statements (and
the notes thereto) shall be in form and scope reasonably satisfactory to the
Lenders.

 

(i)            All corporate and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Loan Documents to

 

55

--------------------------------------------------------------------------------


 

occur on or prior to the Effective Date shall be in form and substance
reasonably satisfactory to the Administrative Agent, and the Administrative
Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals, good
standing certificates and bring down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate or
governmental authorities.

 

(j)            The Requisite Lenders shall be satisfied that the representations
and warranties set forth in Article III hereof and in the other Loan Documents
that are made as of the Effective Date shall be true and correct (or true and
correct in all material respects if not otherwise qualified by materiality or by
a Material Adverse Effect) with the same effect as if then made.

 

(k)           The Requisite Lenders shall be satisfied that at the time of and
immediately after the Borrowings and issuances of Letters of Credit, no Default
or Event of Default shall have occurred and be continuing.

 

(l)            The Lenders shall have received a certificate of the chief
financial officer of the Borrower in the form of Exhibit L and reasonably
satisfactory to the Administrative Agent, together with such other evidence
reasonably requested by the Lenders, confirming the solvency of each of the Loan
Parties on a consolidated basis after giving effect to the Transactions.

 

(m)          The Lenders shall have received (i) the pro forma consolidated
balance sheet referred to in Section 3.15(b), together with the certificate of
the chief financial officer of the Borrower certifying clauses (i)-(iii) thereof
and the Lenders shall be reasonably satisfied that such balance sheet is not
materially inconsistent with the forecasts previously provided to the Lenders
and (ii) the Projected Financial Statements.

 

(n)           The Administrative Agent shall have received reasonably
satisfactory evidence that all loans and letters of credit outstanding under,
and all other amounts due in respect of, the Indebtedness to Be Paid shall have
been repaid in full (or satisfactory arrangements made for such repayment and
letters of credit) and the commitments thereunder shall have been permanently
terminated, and all related guarantees and security interests shall have been
terminated (or provisions reasonably satisfactory to the Administrative Agent
shall have been made for their termination).

 

(o)           After giving effect to the Transactions, none of the Borrower or
its respective Subsidiaries shall have outstanding any Indebtedness other than
(i) the Loans and other extensions of credit under this Agreement and
(ii) Indebtedness permitted under Section 6.01 (other than clauses (vi), (vii),
(xiii), (xiv) and (xv) thereof).

 

(p)           All requisite material governmental authorities and third parties
shall have approved or consented to the Transactions to the extent required, all
applicable appeal periods shall have expired and there shall be no judicial or
regulatory action by a governmental agency, actual or threatened, that could
reasonably be expected to restrain, prevent or impose materially burdensome
conditions on the Transactions or the other transactions contemplated hereby.

 

(q)           The Lenders shall be reasonably satisfied that no litigation or
administrative proceeding or development in any litigation or administrative
proceeding by any entity (private or governmental) shall be pending or, to the
knowledge of the Borrower, threatened that could reasonably

 

56

--------------------------------------------------------------------------------


 

be expected to have, a Material Adverse Effect or a material adverse effect on
the ability of the parties to consummate the Transactions.

 

(r)            The Administrative Agent shall have received all fees payable to
the Administrative Agent or any Lender on or prior to the Effective Date under
the Engagement Letter and all other amounts due and payable pursuant to the Loan
Documents on or prior to the Effective Date, including reimbursement or payment
of all reasonable and invoiced out-of-pocket expenses (including reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP and domestic and
foreign local counsel) required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

 

(s)           The Collateral Agent shall have received counterparts of the
Pledge Agreement signed by each Loan Party and covering pledges of 100% of the
Equity Interests held by the Loan Parties in all of their Domestic Subsidiaries
and 65% of the Equity Interests of their “first tier” Non-U.S. Subsidiaries
(other than any Equity Interests of such Subsidiaries pledged pursuant to
Non-U.S. Pledge Agreements) of the Borrower or any Domestic Subsidiary and
counterparts of the Non-U.S. Pledge Agreements covering pledges of 65% of the
Equity Interests of the “first tier” Non-U.S. Subsidiaries of the Borrower, and
the Collateral Agent shall have received all promissory notes (the “Intercompany
Notes”) evidencing all intercompany Indebtedness owed to any Loan Party by the
Borrower or any Subsidiary as of the Effective Date and stock powers and
instruments of transfer, endorsed in blank, with respect to the Equity Interests
of the Borrower’s Domestic Subsidiaries and any such promissory notes.

 

(t)            The Collateral Agent shall have received counterparts of the
Security Agreement and Pledge Agreement signed by each Loan Party, in each case,
together with the following in form and substance reasonably satisfactory to the
Collateral Agent:

 

(A)          certificates representing all Pledged Securities, together with
executed and undated stock powers and/or assignments in blank;

 

(B)           a favorable written opinion of foreign counsel in the jurisdiction
of organization of each “first-tier” Non-U.S. Subsidiary (except for PGI
Nonwovens Mauritius Ltd.) as shall be reasonably acceptable to the Collateral
Agent, (a) addressed to the Collateral Agent and the Lenders and (b) covering
such matters relating to the Security Documents and the Loan Documents as the
Collateral Agent shall reasonably request including, without limitation, the
perfection of the security interest created in the Pledged Securities of such
Non-U.S. Subsidiaries;

 

(C)           instruments representing all intercompany Indebtedness payable to
any Loan Party, together with executed and undated instruments of assignment
endorsed in blank;

 

(D)          certificates of insurance required under this Agreement;

 

(E)           appropriate financing statements or comparable documents
authorized by (and executed by, to the extent applicable) the appropriate
entities in proper form for filing under the provisions of the UCC and
applicable domestic or local laws, rules or regulations in each of the offices
where such filing is necessary or appropriate, in the Collateral Agent’s
reasonable discretion, to grant to the Collateral Agent perfected Liens on

 

57

--------------------------------------------------------------------------------


 

such Collateral, superior and prior to the rights of all third persons other
than the holders of Permitted Liens;

 

(F)           UCC, judgment and tax lien, bankruptcy and pending lawsuit search
reports listing all effective financing statements or comparable documents which
name any applicable Loan Party as debtor and which are filed in those
jurisdictions in which, any Loan Party is organized and to the extent the
Administrative Agent reasonably requests, any jurisdiction in which any of such
Collateral is located and the jurisdictions in which any applicable Loan Party’s
principal place of business is located in the United States, together with
copies of such existing financing statements, none of which shall encumber such
Collateral covered or intended or purported to be covered by the Security
Documents other than Permitted Liens;

 

(G)           evidence of the preparation for recording or filing, as
applicable, of all recordings and filings of each such Security Document,
including, without limitation, with the United States Patent and Trademark
Office and the United States Copyright Office, and delivery and recordation, if
necessary, of such other security and other documents, including, without
limitation, UCC-3 termination statements with respect to UCC filings that do not
constitute Permitted Liens, as may be necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported or
intended to be created, by such Security Documents;

 

(H)          with respect to leased Real Property which is not subject to a
leasehold Mortgage as of the Effective Date, if any Pledged Collateral (as
defined in the Security Agreement) of any Loan Party or its Subsidiaries is
maintained on such premises, the Borrower shall use its commercially reasonable
efforts to deliver a Landlord Access Agreement with respect thereto;

 

(I)            evidence that all other actions reasonably necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interest
created by the Security Documents have been taken; and

 

(J)            a completed Perfection Certificate dated the Effective Date and
signed by an executive officer or Financial Officer of the Borrower, together
with all attachments contemplated thereby, including the results of a search of
the UCC (or equivalent) filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released.

 

(u)           The Collateral Agent shall have received the following documents
and instruments:


 

(A)          with respect to each Mortgaged Property indicated on
Schedule 4.01(u)(A) hereto, a Mortgage encumbering each of the same in favor of
the Collateral Agent, for its benefit and the benefit of the Secured Parties,
duly executed and acknowledged by the applicable Loan Party, and otherwise in
form for recording in the recording office where each such Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the

 

58

--------------------------------------------------------------------------------


 

recording or filing thereof to create a first priority lien under applicable
law, in favor of the Collateral Agent for the benefit of the Secured Parties,
and such UCC-1 financing statements and other similar statements as are
contemplated by the counsel opinions described in Section 4.01(f) in respect of
such Mortgages, all of which shall be in form and substance reasonably
satisfactory to the applicable Collateral Agent, and any other instruments
necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, which Mortgages and financing statements and other instruments
shall when recorded be effective to create Liens on such Mortgaged Property
subject to no other Liens except the Prior Liens;

 

(B)           with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments, in form acceptable to the Collateral Agent, as necessary or
required to consummate the transactions contemplated hereby or as shall
reasonably be deemed necessary by the Collateral Agent in order for the owner or
holder of the fee or leasehold interest constituting such Mortgaged Property to
grant the Liens contemplated by the Mortgages with respect to such Mortgaged
Property;

 

(C)           with respect to each Mortgage granted in favor of the Collateral
Agent, a policy of title insurance (or marked title commitment having the effect
of a title insurance policy) insuring the Liens of such Mortgages, respectively,
as valid first mortgage Liens on the real property and fixtures described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
in an amount equal to not less than in an amount not less than the amount set
forth on Schedule 4.01(u)(C) (115% of the fair market value thereof), which
policies (or marked commitments having the effect of title insurance policies)
shall (w) be issued by the Title Company, (x) include such reinsurance
arrangements (with provisions for direct access) as shall be reasonably
acceptable to the Collateral Agent, (y) contain a “tie-in” or “cluster”
endorsement (if available under applicable law) (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount) and have been supplemented by such
endorsements (or where such endorsements are not available, opinions of special
counsel, architects or other professionals reasonably acceptable to the
Collateral Agent to the extent that such opinions can be obtained at a cost
which is reasonable with respect to the value of the real property subject to
such Mortgage) as shall be reasonably requested by the Collateral Agent
(including, without limitation, endorsements, to the extent available in each
jurisdiction at commercially reasonably rates, on matters relating to usury,
first loss, last dollar, zoning, contiguity, variable rate, revolving credit,
doing business, access, survey, address, subdivision, separate tax lot, lender
non-imputation and so-called comprehensive coverage over covenants and
restrictions) and (z) contain only such exceptions to title as shall be agreed
to by the Collateral Agent on or prior to the Effective Date with respect to
such Mortgaged Property;

 

(D)          with respect to each Mortgaged Property, policies or certificates
of insurance as required hereby or by the Mortgage relating thereto, which
policies or certificates shall comply with the insurance requirements contained
herein or in such Mortgage;

 

(E)           with respect to each Mortgaged Property, a Survey in form and
substance acceptable to the
Collateral Agent;

 

59

--------------------------------------------------------------------------------


 

(F)           with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the Title Company to issue the
policy or policies (or marked commitment having the effect of a title insurance
policy) and endorsements contemplated in subparagraph (C) above;

 

(G)           evidence acceptable to the Collateral Agent of payment by the
appropriate Loan Party or Subsidiary thereof of all applicable title insurance
premiums, search and examination charges, survey costs and related charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgages and issuance of the title insurance policies referred
to in subparagraph (C) above; and

 

(H)          with respect to each Real Property or Mortgaged Property, copies of
all leases or other agreements relating to possessory interests to which any
Loan Party or Subsidiary thereof is a party. To the extent any of the foregoing
in which any Loan Party is a landlord or sublandlord affect any Mortgaged
Property, such agreement shall be subordinate to the Mortgage to be recorded
against such Mortgaged Property and otherwise acceptable to the Collateral
Agent.

 

(v)           The Administrative Agent shall have received subordination
agreements in form and substance reasonably satisfactory to it covering all
intercompany notes or other obligations owed by a Loan Party to a Subsidiary of
the Borrower that is not a Loan Party.

 

(w)          The Collateral Agent shall have received evidence and be reasonably
satisfied that the insurance required by Section 5.04 and the Security Documents
is in effect in form and substance satisfactory to the Collateral Agent.

 

SECTION 4.02.              Conditions to Each Credit Event. The agreement of
each Lender to make any Loan and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (such event being called a “Credit Event”)
(excluding continuations and conversions of Loans) requested to be made by it on
any date is subject to the satisfaction of the following conditions:

 

(a)           The Administrative Agent shall have received a notice of such
Credit Event as required by Section 2.02 or 2.05, as applicable.

 

(b)           The representations and warranties set forth in Article III hereof
and in the other Loan Documents shall be true and correct (or true and correct
in all material respects if not otherwise qualified by materiality or by a
Material Adverse Effect) with the same effect as if then made (unless expressly
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date).

 

(c)           At the time of and immediately after such Credit Event, no Default
or Event of Default shall have occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event, as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.

 

60

--------------------------------------------------------------------------------



 


ARTICLE V

AFFIRMATIVE COVENANTS


 

Each Loan Party hereby covenants and agrees with the Lenders that on or after
the Effective Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts due and
payable hereunder or under any other Loan Document have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed:

 

SECTION 5.01.              Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information:

 

(a)           as soon as available and in any event within 45 days (or, if SEC
Form 12b-25 is filed in respect of such
Fiscal Quarter, 50 days or such shorter period for the filing of the Borrower’s
Form 10-Q as may be required by the SEC) after the end of each of the first
three Fiscal Quarters of each Fiscal Year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and consolidated statements of earnings, stockholders’ equity and cash
flow of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
same period in the prior Fiscal Year and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter,
certified by a Financial Officer of the Borrower, it being understood and agreed
that the delivery of the Borrower’s Form 10-Q (as filed with the SEC), if
certified as required in this clause (a), shall satisfy the requirements set
forth in this clause, together with a certificate from a Financial Officer of
the Borrower (a “Compliance Certificate”) containing a computation in reasonable
detail of, and showing compliance with, each of the financial ratios and
restrictions contained in the Financial Covenants and to the effect that, in
making the examination necessary for the signing of such certificate, such
Financial Officer has not become aware of any Default or Event of Default that
has occurred and is continuing, or, if such Financial Officer has become aware
of such Default or Event of Default, describing such Default or Event of Default
and the steps, if any, being taken to cure it;

 

(b)           as soon as available and in any event within 90 days (or, if SEC
Form 12b-25 is filed in respect of such
Fiscal Year, 105 days or such shorter period as may be required for the filing
of the Borrower’s Form 10-K by the SEC) after the end of each Fiscal Year of the
Borrower, a copy of the annual audit report for such Fiscal Year for the
Borrower, including therein a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings, stockholders’ equity and cash flow of the Borrower and its
Subsidiaries for such Fiscal Year, in each case certified (without any
Impermissible Qualification) in a manner reasonably acceptable to the
Administrative Agent by Ernst & Young LLP or other independent public
accountants reasonably acceptable to the Administrative Agent (it being
understood and agreed that the delivery of the Borrower’s Form 10-K (as filed
with the SEC), if certified as required in this clause (b), shall satisfy such
delivery requirement in this clause), together with a Compliance Certificate and
a certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Event of Default under any of the Financial
Covenants (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(c)           no later than February 28 of each Fiscal Year of the Borrower, a
detailed consolidated budget by Fiscal Quarter for such Fiscal Year (including a
projected consolidated balance

 

61

--------------------------------------------------------------------------------


 

sheet and related statements of projected operations and cash flow as of the end
of and for each Fiscal Quarter during such Fiscal Year) and the next two
succeeding Fiscal Years and, promptly when available, any significant revisions
of such budgets;

 

(d)           promptly upon receipt thereof, copies of all reports submitted to
the Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Borrower or any of its
Subsidiaries made by such accountants, including any management letters
submitted by such accountants to management in connection with their annual
audit;

 

(e)           as soon as possible and in any event within five Business Days
after becoming aware of the occurrence of any Default or Event of Default, a
statement of a Financial Officer of the Borrower setting forth details of such
Default or Event of Default and the action which the Borrower has taken and
proposes to take with respect thereto;

 

(f)            as soon as possible and in any event within five Business Days
after (i) the occurrence of any adverse
development with respect to any litigation, action or proceeding that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) the commencement of any litigation, action or
proceeding that could reasonably be expected to have a Material Adverse Effect
or that purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, notice thereof and copies of all documentation relating thereto;

 

(g)           promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to any of its security holders (in their
capacity as such), and all reports, registration statements (other than on
Form S-8 or any successor form) or other materials (including affidavits with
respect to reports) which the Borrower or any of its Subsidiaries files with the
SEC or any national securities exchange;

 

(h)           promptly upon becoming aware of the taking of any specific actions
by the Borrower or any other Person to terminate any Pension Plan (other than a
termination pursuant to Section 4041(b) of ERISA which can be completed without
the Borrower or any Subsidiary having to provide more than $5.0 million in
addition to the normal contribution required for the plan year in which
termination occurs to make such Pension Plan sufficient), or the occurrence of
an ERISA Event which could result in a Lien on the assets of any Loan Party or a
Subsidiary or in the incurrence by a Loan Party of any liability, fine or
penalty which could reasonably be expected to have a Material Adverse Effect, or
any increase in the contingent liability of a Loan Party with respect to any
post-retirement Welfare Plan benefit if the increase in such contingent
liability which could reasonably be expected to have a Material Adverse Effect,
notice thereof and copies of all documentation relating thereto;

 

(i)            upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Loan Party or ERISA Affiliate with the Internal Revenue Service with
respect to each Pension Plan; (ii) the most recent actuarial valuation report
for each Pension Plan and each Foreign Plan for which a report is prepared;
(iii) all notices received by any Loan Party or ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Foreign Plan as the Administrative Agent shall reasonably request;

 

62

--------------------------------------------------------------------------------


 

(j)            as soon as possible, notice of any other development that could
reasonably be expected to have a Material Adverse Effect; and

 

(k)           such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.

 

SECTION 5.02.              Compliance with Laws, etc. The Loan Parties will, and
will cause each of their Subsidiaries to, comply in all respects with all
applicable laws, rules, regulations and orders, except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, such compliance to include, subject to the foregoing:

 

(a)           the maintenance and preservation of their and their Subsidiaries’
existence and their qualification as a foreign corporation or partnership (or
comparable foreign qualification, if applicable, in the case of any other form
of legal entity), and

 

(b)           the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon them or upon their property in
excess of $250,000 other than any such tax, assessment or charge the payment of
which is being contested in good faith and by proper proceeding and for which
proper reserves are being maintained in accordance with GAAP.

 

SECTION 5.03.              Maintenance of Properties. Each Loan Party and each
of its respective Subsidiaries will maintain, preserve, protect and keep its
material properties and assets in good repair, working order and condition
(ordinary wear and tear and loss from casualty or condemnation excepted), and
make necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times; provided that nothing in this Section 5.03 shall prevent any Loan Party
from discontinuing the operation and maintenance of any of its properties or any
of those of its Subsidiaries if such discontinuance is, in the reasonable
commercial judgment of such Loan Party, desirable in the conduct of its or their
business and does not in the aggregate have a Material Adverse Effect.

 

SECTION 5.04.              Insurance. The Loan Parties will and will cause each
of their respective Subsidiaries to maintain or cause to be maintained with
financially sound and responsible insurance companies (a) insurance with respect
to their properties material to the business of the Loan Parties and their
respective Subsidiaries against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses operating in the same or similar locations (including,
without limitation, (i) physical hazard insurance on an “all risk” basis,
(ii) commercial general liability against claims for bodily injury, death or
property damage covering any and all claims, (iii) explosion insurance in
respect of any boilers, machinery or similar apparatus constituting Collateral,
(iv) business interruption insurance, (v) worker’s compensation insurance as may
be required by any Requirement of Law, (vi) flood insurance, if at any time the
area in which any improvements located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency) and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973 (as amended from time to time) and (vii) such other
insurance against risks as the Administrative Agent may from time to time
reasonably require) and (b) all insurance required to be maintained pursuant to
the Security Documents, and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of an Authorized
Officer of the Borrower setting forth the nature and extent of all insurance
maintained by the Loan Parties and their respective Subsidiaries in accordance
with this Section. Each such insurance policy shall provide that (i) it may not
be cancelled or otherwise

 

63

--------------------------------------------------------------------------------


 

terminated without at least thirty (30) days’ prior written notice to the
Collateral Agent (and to the extent any such policy is cancelled, modified or
renewed, the Borrower shall deliver a copy of the renewal or replacement policy
(or other evidence thereof) to the Administrative Agent and the Collateral
Agent, or insurance certificate with respect thereto, together with evidence
reasonably satisfactory to the Administrative Agent and Collateral Agent of the
payment of the premium therefor); (ii) the Collateral Agent and the
Administrative Agent are permitted to pay any premium therefor within thirty
(30) days after receipt of any notice stating that such premium has not been
paid when due; (iii) all losses thereunder shall be payable notwithstanding any
act or negligence of any Loan Party or any of its Subsidiaries or its agents or
employees which otherwise might have resulted in a forfeiture of all or a part
of such insurance payments; (iv) to the extent such insurance policy constitutes
property insurance, all losses payable thereunder in an amount in excess of $1.0
million shall be payable to the Collateral Agent, as additional insured and as
loss payee, pursuant to a standard non-contributory New York mortgagee
endorsement and shall be in an amount at least sufficient to prevent coinsurance
liability; provided that the Collateral Agent, as loss payee pursuant to the
foregoing, shall not agree to the adjustment of any claim without the consent of
the Borrower (such consent not to be unreasonably withheld or delayed); and
(v) with respect to liability insurance, the Collateral Agent shall be named as
an additional insured. Notwithstanding the inclusion in each insurance policy of
the provision described in clause (ii) of the immediately preceding sentence, in
the event any Loan Party gives the Collateral Agent written notice that it does
not intend to pay any premium relating to any insurance policy when due, the
Collateral Agent shall not exercise its right to pay such premium so long as
such Loan Party delivers to the Collateral Agent a replacement insurance policy
or insurance certificate evidencing that such replacement policy or certificate
provides the same insurance coverage required under this Section 5.04 as the
policy being replaced by such Loan Party with no lapse in such coverage.

 

SECTION 5.05.              Books and Records; Visitation Rights. Each Loan Party
will, and will cause each of its respective Subsidiaries to, keep books and
records which accurately reflect its business affairs in all material respects
and material transactions and permit the Administrative Agent or its
representatives, at reasonable times and intervals and upon reasonable notice,
to visit all of its offices, to discuss its financial matters with its officers
and independent public accountant and, upon the reasonable request of the
Administrative Agent or a Lender, to examine (and, at the expense of the
Borrower, photocopy extracts from) any of its books or other corporate or
partnership records.

 

SECTION 5.06.              Environmental Covenant. Each Loan Party will, and
will cause each of its respective Subsidiaries to:

 

(a)           use and operate all of its facilities and properties in compliance
with all applicable Environmental Laws
except for such noncompliance which, singly or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and handle all
Hazardous Materials in compliance with all applicable Environmental Laws, except
for any noncompliance that would not reasonably be expected to have a Material
Adverse Effect;

 

(b)           promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;

 

(c)           in the event of the presence of any Hazardous Material on any
Mortgaged Property which is in violation of any Environmental Law or which could
reasonably be expected to result in Environmental Liability which violation or
Environmental Liability could reasonably be

 

64

--------------------------------------------------------------------------------


 

expected to have a material adverse effect on any Mortgaged Property, each
applicable Loan Party and its Subsidiaries, upon discovery thereof, shall take
all necessary steps to initiate and expeditiously complete all response,
corrective or other action to mitigate and eliminate any such adverse effect in
accordance with and to the extent required by applicable Environmental Laws, and
shall keep the Administrative Agent informed of their actions;

 

(d)           at the written request of the Administrative Agent or the
Requisite Lenders, which request shall specify in reasonable detail the basis
therefor, each Loan Party will provide, at such Loan Party’s sole cost and
expense, an environmental site assessment report concerning any Mortgaged
Property now or hereafter owned or leased by such Loan Party or any of its
respective Subsidiaries, prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any Remedial Action in connection
with such Hazardous Materials on, at, under or emanating from such Mortgaged
Property pursuant to any applicable Environmental Law; provided that such
request may be made only if (i) there has occurred and is continuing an Event of
Default or (ii) the Administrative Agent or the Requisite Lenders reasonably
believe that the Borrower or any such Mortgaged Property is not in compliance
with Environmental Law and such noncompliance could reasonably be expected to
have a Material Adverse Effect, or that circumstances exist that could
reasonably be expected to form the basis of an Environmental Claim against such
Loan Party or to result in Environmental Liability, in each case that could
reasonably be expected to have a Material Adverse Effect (in such events as are
listed in this subparagraph, the environmental site assessment shall be focused
upon the noncompliance or other circumstances as applicable). If any Loan Party
fails to provide the same within 90 days after such request was made and the
circumstances described in clause (i) or (ii) still exist, the Administrative
Agent may order the same, and such Loan Party shall grant and hereby grants to
the Administrative Agent and the Requisite Lenders and their agents access to
such Mortgaged Property and specifically grants the Administrative Agent and the
Requisite Lenders an irrevocable non-exclusive license, subject to the rights of
tenants, to perform such an assessment, all at such Loan Party’s sole cost and
expense; and

 

(e)           provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 5.06.

 

SECTION 5.07.              Information Regarding Collateral. (a)  Each Loan
Party will furnish to the Administrative Agent and the Collateral Agent prompt
written notice of any change (i) in such Loan Party’s corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party’s identity or
corporate structure, (iv) in any Loan Party’s Federal Taxpayer Identification
Number or organizational identification number or (v) in any Loan Party’s
jurisdiction of organization. Each Loan Party agrees not to effect or permit any
change referred to in the preceding sentence unless (i) it shall have given the
Administrative Agent and the Collateral Agent thirty (30) days’ prior written
notice and (ii) all filings have been made under the UCC or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. Each Loan Party also agrees promptly to notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed.

 

(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to clause (b) of
Section 5.01, the Borrower shall deliver to the Administrative

 

65

--------------------------------------------------------------------------------


 

Agent a certificate of a Financial Officer and the chief legal officer of the
Borrower (i) setting forth the information required pursuant to Sections 1, 2,
7, 8, 11, 12, 13, 14, 15, 16, 17 and 18 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Effective Date or the date of the
most recent certificate delivered pursuant to this Section and (ii) certifying
that all UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).


 

SECTION 5.08.              Existence; Conduct of Business. Each Loan Party will,
and will cause each of its respective Subsidiaries to, do or cause to be done
all things reasonably necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.09.              Performance of Obligations. Each Loan Party and its
respective Subsidiaries will perform all of their respective obligations under
the terms of each mortgage, indenture, security agreement, other debt instrument
and material contract by which they are bound or to which they are a party
except for such noncompliance as in the aggregate would not have a Material
Adverse Effect.

 

SECTION 5.10.              Casualty and Condemnation. Each Loan Party (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any Collateral in an amount in excess of
$2.5 million or the commencement of any action or proceeding for the Taking of
any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Security Documents.

 

SECTION 5.11.              Pledge of Additional Collateral. Within 30 days after
the acquisition of assets of the type that would have on the Effective Date
constituted Collateral under the Security Documents (the “Additional
Collateral”), each appropriate Loan Party will, and will cause its respective
Subsidiaries to, take all necessary action, including the filing of appropriate
financing statements under the provisions of the UCC, applicable domestic or
local laws, rules or regulations in each of the offices where such filing is
necessary or appropriate, or entering into or amending the Guarantee Agreement
and the Security Documents, or in the case of the Equity Interests of a “first
tier” Non-U.S. Subsidiary, entering into a Non-U.S. Pledge Agreement providing
for the Collateral Agent to have an enforceable and perfected security interest
in 65% of the Equity Interests in such Subsidiary, to grant to each Collateral
Agent for its benefit and the benefit of the respective Secured Parties
perfected Liens in such Collateral pursuant to and to the full extent required
by the Security Documents and this Agreement (including, without limitation,
delivery of an opinion substantially in the form of Exhibit K and otherwise
reasonably acceptable in form and substance to the Collateral Agent and
satisfaction of the conditions set forth in subsections (v) and (w) of
Section 4.01). In the event that any Loan Party acquires or leases additional
Real Property or renews any lease of Real Property (whether or not the subject
of a leasehold Mortgage under the Security Documents) and (x) the fair market
value of such acquired Real Property is in excess of $1.0 million as determined
in good faith by the Borrower or (y) the average annual rent payments under any
such lease is greater than $400,000, the Borrower or the appropriate Loan Party,
as the case may be, using its commercially

 

66

--------------------------------------------------------------------------------


 

reasonable efforts in respect of any such leases, will take such actions and
execute such documents as the Collateral Agent shall require to confirm the
Liens of a Mortgage, if applicable, or to create a new Mortgage (including,
without limitation, satisfaction of the conditions set forth in subsections (f),
(v) and (w) of Section 4.01) (unless, with respect to any such Real Property,
(x) such Real Property is already mortgaged to a third party to the extent
permitted by Section 6.02 or (y) the Administrative Agent determines, in its
reasonable discretion, that the fees and expenses of obtaining a Mortgage with
respect to such Real Property and the other related deliveries required by this
Section 5.11 would be disproportionate to the expected benefits to be received
by the Secured Parties). All actions taken by the parties in connection with the
pledge of Additional Collateral, including, without limitation, reasonable costs
of counsel for the Administrative Agent and the Collateral Agent, shall be for
the account of the Borrower, which shall pay all sums due on demand.

 

SECTION 5.12.              Further Assurances. The Loan Parties will, and will
cause each Subsidiary of a Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and the delivery of
appropriate opinions of counsel), which may be required under any applicable
law, or which the Administrative Agent or the Requisite Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Loan Parties also agree to provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

SECTION 5.13.              Use of Proceeds. The Borrower covenants and agrees
that (i) the proceeds of the Term Borrowings and Revolving Credit Borrowings on
the Effective Date will be used to finance the Transactions and to pay fees and
expenses payable hereunder and (ii) all other Revolving Credit Borrowings after
the Effective Date will be used for general corporate purposes, including
Permitted Acquisitions.

 

SECTION 5.14.              Payment of Taxes. Each Loan Party and its respective
Subsidiaries will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any Properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful claims which, if unpaid, might become a
Lien or charge upon any Properties of such Loan Party or any of its respective
Subsidiaries or cause a failure or forfeiture of title thereto; provided that
neither such Loan Party nor any of its respective Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith and by proper proceedings diligently conducted, which proceedings
have the effect of preventing the forfeiture or sale of the Property or asset
that may become subject to such Lien, if it has maintained adequate reserves
with respect thereto in accordance with and to the extent required under GAAP;
provided, further, that any such contest of any tax, assessment, charge, levy or
claim with respect to Collateral shall satisfy the Contested Collateral Lien
Conditions.

 

SECTION 5.15.              Equal Security for Loans and Notes. If any Loan Party
shall create or assume any Lien upon any of its Property which does not
constitute Collateral, whether now owned or hereafter acquired, other than
Permitted Liens (unless prior written consent to the creation or assumption
thereof shall have been obtained from the Administrative Agent and the Requisite
Lenders), it shall make or cause to be made effective provisions whereby the
Obligations will be secured by such Lien equally and ratably by such Property
with any and all other obligations thereby secured as long as any such
obligations shall be secured; provided that this covenant shall not be construed
as consent by the Administrative

 

67

--------------------------------------------------------------------------------


 

Agent and the Requisite Lenders to any violation by any Loan Party of the
provisions of Section 6.02.

 

SECTION 5.16.              Guarantees. In the event that any Domestic Subsidiary
of the Borrower existing on the Effective Date has not previously executed the
Guarantee Agreement or in the event that any Person becomes a Domestic
Subsidiary of the Borrower after the Effective Date (including as a result of
the Permitted Reorganization), the Borrower will promptly notify the
Administrative Agent of that fact and cause such Subsidiary to, within 30 days
of becoming a Domestic Subsidiary, execute and deliver to the Administrative
Agent a counterpart of the Guarantee Agreement and deliver to the Collateral
Agent a counterpart of the Security Agreement and the Pledge Agreement and to
take all such further actions and execute all such further documents and
instruments (including actions, documents and certificates comparable to those
described in Sections 4.01(t) and (u)) as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable to create in favor of the
Collateral Agent, for its benefit and of the other Secured Parties, valid and
perfected Liens on all of the Property of such Subsidiary described in the
applicable forms of the Security Documents, subject to Liens permitted by the
applicable Loan Documents.

 

SECTION 5.17.              Subordination of Intercompany Loans. Each Loan Party
covenants and agrees that any existing and future debt obligation of the
Borrower or any Subsidiary Loan Party to any Non-U.S. Subsidiary shall be
subordinated to the Loans to at least the same extent as such existing
obligations were subordinated to the obligations under the Existing Credit
Agreement.

 

SECTION 5.18.              Interest Rate Protection. No later than the 30th day
after the Effective Date, Borrower shall enter into (or otherwise be a party
to), and for a minimum of 18 months thereafter maintain, Hedging Agreements with
terms and conditions reasonably acceptable to the Administrative Agent that
result in at least 50% of the aggregate principal amount of the Borrower’s and
its Subsidiaries’ Indebtedness being effectively subject to a fixed or maximum
interest rate reasonably acceptable to the Administrative Agent.

 

SECTION 5.19.              Post-Closing Matters

 

(a)           The applicable Loan Parties shall use their commercially
reasonable efforts to obtain and deliver to the Collateral Agent (unless waived
or extended by the Collateral Agent in its sole discretion), within the time
periods set forth below, to the extent such items have not provided as of the
Closing Date, the following:


 

(i)            within sixty (60) days after the Closing Date, Landlord Access
Agreements or Bailee Letters, as applicable for the Real Properties listed on
Schedule 5.19(b), each in form and substance reasonably acceptable to the
Collateral Agent; and

 

(ii)           within ten (10) days after the Closing Date, with respect to each
Mortgaged Property, title policies meeting the requirements of Section 4.01(u).

 

(b)           The applicable Loan Parties shall provide to the Collateral Agent
(unless waived or extended by the Collateral Agent in its sole discretion),
within seven (7) Business Days of the Closing Date, evidence of the release of
the lien under the Existing Credit Agreement on the Bonlam S.A. de C.V. stock
(including the notation on the stock thereof), entry into the new Mexican pledge
agreement and the related Mexican legal opinion with respect to the pledge of
such Bonlam S.A. de C.V. stock.


 


68

--------------------------------------------------------------------------------



 

(c)           The applicable Loan Parties shall use commercially reasonable
efforts to provide the Collateral Agent (unless waived or extended by the
Collateral Agent in its sole discretion), within 30 days of the Closing Date,
evidence of termination of lien or assignments recorded against any Loan Party
in the U.S. Copyright Office.


 

(d)           The applicable Loan Parties shall provide the Collateral Agent
(unless waived or extended by the Collateral Agent in its sole discretion),
within two (2) Business Days of the Closing Date, originals copies of the stock
certificates issued by Fabrene, Inc. (and accompanying stock powers) pledged
pursuant to the terms of the Pledge Agreement.


 

(e)           The applicable Loan Parties shall provide the Collateral Agent
(unless waived or extended by the Collateral Agent in its sole discretion)
within ten(10) Business Days of the Closing Date a good standing certificate for
Poly-Bond Inc. in the State of Virginia and an issuers’ acknowledgement for
Chicopee Holdings B.V.


 

(f)            The applicable Loan Parties shall provide to the Collateral Agent
(unless waived or extended by the Collateral Agent in its sole discretion)
within 5 days of the Closing Date final updated intellectual property schedules
to the Perfection Certificate.


 

(g)           The applicable Loan Parties shall provide the Collateral Agent
(unless waived or extended by the Collateral Agent in its sole discretion)
within 30 days of the Closing Date insurance certificates with respect to assets
located in China and Europe.


 

(h)           The applicable Loan Parties shall provide the Collateral Agent
(unless waived or extended by the Collateral Agent in its sole discretion)
within 10 days of the Closing Date (i) an updated intercompany note schedule to
the Pledge Agreement and Perfection Certificate and (ii) all intercompany notes
(along with endorsements in blank) required to be delivered, but not previously
delivered.


 

(i)            The applicable Loan Parties shall provide the Collateral Agent
(unless waived or extended by the Collateral Agent in its sole discretion)
within 2 days of the Closing Date, an executed copy of the Dutch pledge
Agreement relating to Chicopee Holding, B.V. and the related foreign counsel
opinion.


 


ARTICLE VI

NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all Fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Loan Parties and their respective Subsidiaries agree with the Lenders
that:

 

SECTION 6.01.              Indebtedness; Certain Equity Securities. (a)  The
Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist (including by
way of Guarantee) any Indebtedness, except:

 

(i)            Indebtedness incurred and outstanding under the Loan Documents;

 

69

--------------------------------------------------------------------------------


 

(ii)           Indebtedness (A) outstanding on the Effective Date and set forth
on Schedule 6.01 and (B) any Permitted Refinancing thereof;

 

(iii)          Indebtedness of the Borrower to any Subsidiary Loan Party and of
any Subsidiary to the Borrower or any other Subsidiary;

 

(iv)          Guarantees by (x) the Borrower of Indebtedness of any Subsidiary
Loan Party, (y) any Subsidiary Loan Party of Indebtedness of the Borrower or any
other Subsidiary Loan Party and (z) any Subsidiary that is not a Loan Party of
Indebtedness of any other Subsidiary that is not a Loan Party, in each case (x),
(y) or (z), to the extent such Indebtedness was permitted to be incurred
hereunder, and if such Indebtedness is subordinated to the Obligations under the
Loan Documents, such Guarantee is as subordinated in right of payment to the
Obligations;

 

(v)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within two Business Days of its incurrence;

 

(vi)          Guarantees by the Borrower or any Subsidiary Loan Party of trade
payables of Subsidiaries that are not Loan Parties; provided that (a) any such
Guarantee is subordinated to the Obligations under the Loan Documents and (b)
the aggregate amount of trade payables guaranteed by such Guarantees shall not
exceed $10.0 million at any one time outstanding;

 

(vii)         Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased Weighted Average Life
to Maturity thereof; provided that (A) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (vii) shall not exceed $30.0 million at any time outstanding;

 

(viii)        Hedging Agreements entered into in the ordinary course of business
and not for speculative purposes;

 

(ix)           Indebtedness owed to (including obligations in respect of letters
of credit for the benefit of) any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such Person;

 

(x)            Indebtedness of the Borrower and its Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar obligations
and trade-related letters of credit, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

70

--------------------------------------------------------------------------------


 

(xi)           Indebtedness arising from agreements of the Borrower or any
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

 

(xii)          obligations in respect of performance and surety bonds and
completion guarantees provided by the Borrower or any Subsidiary in the ordinary
course of business;

 

(xiii)         Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of the Borrower in connection with a Permitted Acquisition, but
only if such Indebtedness was not created or incurred in contemplation of such
Person becoming a Subsidiary and so long as the aggregate principal amount
thereof does not exceed $5.0 million at any time outstanding; provided that
(x) no Default or Event of Default shall have occurred or be continuing or would
result therefrom and (y) after giving effect to the incurrence of such
Indebtedness (and any other Indebtedness incurred since the last day of the
immediately preceding Test Period) on a Pro Forma Basis as if it was incurred on
the first day of the immediately preceding Test Period (but tested as if the
applicable ratio were the ratio for the next succeeding Test Period), the
Borrower would be in compliance with the Financial Covenants;

 

(xiv)        other Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount not exceeding $20.0 million at any time outstanding;
and

 

(xv)         Indebtedness of Non-U.S. Subsidiaries in an aggregate principal
amount not exceeding $20.0 million at any time outstanding.

 

(b)           The Loan Parties will not, nor will they permit any of their
Subsidiaries to, directly or indirectly, issue any Preferred Stock or other
preferred Equity Interest (“Disqualified Equity Interests”) which (i) matures or
is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part, or (iii) is convertible or exchangeable at the
option of the holder thereof for Indebtedness or Preferred Stock or any other
preferred Equity Interest described in this paragraph, in each case, prior to
six months following the Term Loan Maturity Date.


 

SECTION 6.02.              Liens. The Loan Parties will not, and will not permit
any of their Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on any Property or asset now owned or hereafter
acquired by them, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except the following (herein
collectively referred to as “Permitted Liens”):

 

(i)            Liens in favor of the Collateral Agent under the Security
Documents;

 

(ii)           Liens on assets acquired after the Effective Date existing at the
time of acquisition thereof by the Borrower or any Subsidiary; provided that
such Liens were not incurred in connection with, or in contemplation of, such
acquisition and do not extend to any assets of the Borrower or any Subsidiary
other than the specific assets so acquired;

 

(iii)          Liens to secure the performance of statutory obligations, surety
or appeal bonds or performance bonds, landlords’, carriers’, warehousemen’s,
mechanics’, suppliers’,

 

71

--------------------------------------------------------------------------------


 

materialmen’s, attorney’s or other like liens, in any case incurred in the
ordinary course of business and with respect to amounts not yet delinquent or
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that (A) a reserve or other appropriate
provision, if any, as is required by GAAP shall have been made therefor, (B) if
such Lien is on Collateral, the Contested Collateral Lien Conditions shall at
all times be satisfied and (C) such Liens relating to statutory obligations,
surety or appeal bonds or performance bonds shall only extend to or cover cash
and Cash Equivalents not in the Collateral Account;

 

(iv)          Liens existing on the Effective Date and identified on
Schedule 6.02 to the extent permitted by the applicable Security Documents;

 

(v)           Liens for taxes, assessments or governmental charges or claims or
other like statutory Liens, in any case incurred in the ordinary course of
business, that do not secure Indebtedness for borrowed money and (A) that are
not yet delinquent or (B) that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that (1) any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor and (2) if such Lien is on Collateral, the
Contested Collateral Lien Conditions shall at all times be satisfied;

 

(vi)          Liens to secure Indebtedness (including Capital Lease Obligations)
of the type described in Section 6.01(a)(vii) covering only the assets acquired
or improved with such Indebtedness;

 

(vii)         Liens securing Indebtedness incurred to refinance Indebtedness
secured by the Liens of the type described in clause (ii) of this Section 6.02;
provided that any such Lien shall not extend to or cover any assets not securing
the Indebtedness so refinanced;

 

(viii)        (A) Liens in the form of zoning restrictions, easements, licenses,
reservations, covenants, conditions or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) that
do not (1) secure Indebtedness or (2) individually or in the aggregate
materially impair the value or marketability of the real property affected
thereby or the occupation, use and enjoyment in the ordinary course of business
of the Borrower and any Subsidiary at such real property and (B) with respect to
leasehold interests in real property, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of such leased property encumbering the
landlord’s or owner’s interest in such leased property;

 

(ix)           Liens in the form of pledges or deposits securing bids, tenders,
contracts (other than contracts for borrowed money) or leases to which the
Borrower or any Subsidiary is a party, in each case, made in the ordinary course
of business for amounts (A) not yet due and payable or (B) being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted; provided that (1) a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, (2) if such Lien is on
Collateral, the Contested Collateral Lien Conditions shall at all times be
satisfied and (3) such Liens shall in no event encumber any Collateral other
than cash and Cash Equivalents not in the Collateral Account;

 

72

--------------------------------------------------------------------------------


 

(x)            Liens resulting from operation of law with respect to any
judgments, awards or orders to the extent that such judgments, awards or orders
do not cause or constitute a Default under this Agreement; provided that if any
such Liens are on Collateral, the Contested Collateral Lien Conditions shall at
all times be satisfied;

 

(xi)           Liens in the form of licenses, leases or subleases granted or
created by the Borrower or any Subsidiary, which licenses, leases or subleases
do not interfere, individually or in the aggregate, in any material respect with
the business of the Borrower or such Subsidiary or individually or in the
aggregate materially impair the use (for its intended purpose) or the value of
the property subject thereto, provided that (x) to the extent such licenses,
leases or subleases relate to Mortgaged Property in existence as of the
Effective Date, the Borrower or such Subsidiary shall use its commercially
reasonable efforts to as soon as practicable cause such licenses, leases or
subleases to be subordinated to the Lien granted and evidenced by the Security
Documents in accordance with the provisions thereof and (y) to the extent
entered into after the Effective Date, such licenses, leases or subleases shall
be subordinate to the Lien granted and evidenced by the Security Documents in
accordance with the provisions thereof; provided, further, that any such Lien
shall not extend to or cover any assets of the Borrower or any Subsidiary that
is not the subject of any such license, lease or sublease;

 

(xii)          Liens on fixtures or personal property held by or granted to
landlords pursuant to leases to the extent that such Liens are not yet due and
payable; provided that (i) with respect to any such Liens on any material
portion of the Collateral in existence on the Effective Date, the Borrower or
any applicable Subsidiary has used its commercially reasonable efforts to obtain
a landlord lien waiver reasonably satisfactory to the Collateral Agent and
(ii) with respect to any leases entered into after the Effective Date, the
Borrower or any applicable Subsidiary shall use its commercially reasonable
efforts to (x) enter into a lease that does not grant a Lien on fixtures or
personal property in favor of the landlord thereunder or (y) obtain a landlord
lien waiver reasonably satisfactory to the Collateral Agent;

 

(xiii)         Liens securing Indebtedness permitted by Section 6.01(a)(xiii);
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific assets of
such Person that is the subject of the Permitted Acquisition;

 

(xiv)        Liens securing Indebtedness permitted by Section 6.01(a)(xiv) or
6.01(a)(xv); and

 

(xv)         Liens on assets of Subsidiaries that are not Loan Parties securing
Indebtedness of Subsidiaries that are not Loan Parties;

 

provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the Security Agreement)
other than Liens in favor of the Collateral Agent and Liens permitted by clauses
(v) and (x).

 

SECTION 6.03.              Fundamental Changes; Line of Business. (a)  The Loan
Parties will not, and will not permit any of their Subsidiaries to, directly or
indirectly, merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with them, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Borrower in a transaction

 

73

--------------------------------------------------------------------------------


 

in which the Borrower is the surviving corporation, (ii) any Subsidiary of the
Borrower may merge with or into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary of the Borrower and (if any party to such
merger is a Subsidiary Loan Party) is a Subsidiary Loan Party, (iii) Permitted
Acquisitions as permitted by Section 6.04 (vii) of this Agreement may be
consummated and (iv) the Permitted Restructuring may be consummated; provided
that in connection with the foregoing, the appropriate Loan Parties shall take
all actions necessary or reasonably requested by the Collateral Agent to
maintain the perfection of or perfect, as the case may be, protect and preserve
the Liens on the Collateral granted to the Collateral Agent pursuant to the
Security Documents and otherwise comply with the provisions of Sections 5.11 and
5.12, in each case, on the terms set forth therein and to the extent applicable.

 

(b)           Notwithstanding the foregoing, (i) any Loan Party may dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to any other
Loan Party and (ii) any Subsidiary which is not a Loan Party may dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to the Borrower
or any other Subsidiary; provided that in connection with each of the foregoing,
the appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 5.11 and 5.12, in each case, on the terms set forth
therein and to the extent applicable).


 

(c)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, engage in any business other than businesses of the
type conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses reasonably related thereto.


 

SECTION 6.04.              Investments, Loans, Advances, Guarantees and
Acquisitions. The Loan Parties will not, and will not permit any Subsidiary to,
directly or indirectly, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly Owned Subsidiary prior to such
merger) any Equity Interests in or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or provide other credit support for any Person or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (each of the foregoing, an
“Investment” and collectively, “Investments”), except:

 

(i)            Permitted Investments;

 

(ii)           Investments existing on the Effective Date (or in respect of
which a binding commitment to make such investment exists on the Effective Date)
and set forth on Schedule 6.04;

 

(iii)          Investments (A) by the Borrower or any Subsidiary of the Borrower
in the Borrower or any Subsidiary Loan Party (whether made prior to or after the
Effective Date), (B) by any Subsidiary that is not a Loan Party in Borrower or
any Wholly Owned Subsidiary (whether made prior to or after the Effective Date)
and (C) after the Effective Date by the Borrower or any Subsidiary in any
Subsidiary that is not a Loan Party; provided that the aggregate amount of such
Investments pursuant to this clause (C) shall not exceed $20.0 million (less the
aggregate amount of Restricted Payments made pursuant to Section 6.07(iv)) at
any one time outstanding; and provided, further, that any such Investment held
by a Loan Party shall be pledged pursuant to a Pledge Agreement or a Non-U.S.
Pledge Agreement in accordance with Section 5.11;

 

74

--------------------------------------------------------------------------------


 

(iv)          Guarantees constituting Indebtedness permitted by
Section 6.01(a)(iv) or Section 6.01(a)(vi);

 

(v)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(vi)          loans and advances to employees of the Borrower or its
Subsidiaries in the ordinary course of business (including, without limitation,
for travel, entertainment and relocation expenses) not to exceed $1.0 million in
the aggregate at any time outstanding; provided that (x) to the extent such
loans or advances are evidenced by promissory notes, such promissory notes shall
be endorsed in blank and delivered to the Collateral Agent pursuant to the
Pledge Agreement and (y) the Borrower shall and shall cause its Subsidiaries to
take all actions and execute all documents reasonably requested by the
Collateral Agent to confirm the Collateral Agent’s security interest in such
loans and advances and/or promissory notes pursuant to the applicable Security
Documents;

 

(vii)         Permitted Acquisitions for aggregate Acquisition Consideration
since the Effective Date not to exceed $50.0 million (of which not more than
$30.0 million may be used to consummate Permitted Acquisitions by Subsidiaries
that are not Loan Parties);

 

(viii)        Investments of the Borrower or any Subsidiary Loan Party not in
excess of the QRTC Amount outstanding at any time less the aggregate amount of
Capital Expenditures made pursuant to Section 6.14(c);

 

(ix)           loans made by the Borrower or any of the Subsidiary Loan Parties
to Subsidiaries that are not Loan Parties; provided that (a) the proceeds of
such loans shall be used either to (x) fund Capital Expenditures permitted to be
made pursuant to Section 6.14(a) or (y) purchase the Equity Interests in a
non-wholly owned Subsidiary not owned by the Borrower or any of its Subsidiaries
and (b) any such loan shall be pledged pursuant to a Pledge Agreement or a
non-U.S. Pledge Agreement in accordance with Section 5.11; and

 

(x)            the Permitted Restructuring.

 

The aggregate amount of an Investment at any one time outstanding for purposes
of this Section 6.04 shall be deemed to be equal to (A) the aggregate amount of
cash, together with the aggregate fair market value of Property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment (including by way of a
sale or other disposition of such Investment). The amount of an Investment shall
not in any event be reduced by reason of any write-off of such Investment.

 

SECTION 6.05.              Asset Sales. The Loan Parties will not, and will not
permit any Subsidiary to, directly or indirectly, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by them, nor
will the Borrower permit any of its Subsidiaries to, directly or indirectly,
issue any additional Equity Interest in such Subsidiary, except:

 

(i)            sales of inventory or used, surplus, obsolete, outdated,
inefficient or worn out equipment and other property in the ordinary course of
business;

 

75

--------------------------------------------------------------------------------


 

(II)           SALES, TRANSFERS AND DISPOSITIONS TO THE BORROWER OR ANY
SUBSIDIARY LOAN PARTY; PROVIDED THAT IN CONNECTION WITH THE FOREGOING, THE
APPROPRIATE LOAN PARTIES SHALL TAKE ALL ACTIONS NECESSARY OR REASONABLY
REQUESTED BY THE COLLATERAL AGENT TO MAINTAIN THE PERFECTION OF OR PERFECT, AS
THE CASE MAY BE, PROTECT AND PRESERVE THE LIENS ON THE COLLATERAL GRANTED TO THE
COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS AND OTHERWISE COMPLY WITH
THE PROVISIONS OF SECTIONS 5.11 AND 5.12, IN EACH CASE, ON THE TERMS SET FORTH
THEREIN AND TO THE EXTENT APPLICABLE;

 

(III)          SALES, TRANSFERS AND DISPOSITIONS BY ANY SUBSIDIARY THAT IS NOT A
LOAN PARTY TO ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWER;

 

(IV)          THE LEASE OR SUBLEASE OF REAL PROPERTY IN THE ORDINARY COURSE OF
BUSINESS AND NOT CONSTITUTING A SALE AND LEASEBACK TRANSACTION;

 

(V)           SALES OF PERMITTED INVESTMENTS ON ORDINARY BUSINESS TERMS;

 

(VI)          LIENS PERMITTED BY SECTION 6.02 AND INVESTMENTS PERMITTED UNDER
SECTION 6.04;

 

(VII)         THE LEASE OF CERTAIN FACILITIES OF CHICOPEE LOCATED IN LITTLE
ROCK, ARKANSAS;

 

(VIII)        THE PERMITTED RESTRUCTURING;

 

(IX)           SALES, TRANSFERS AND DISPOSITIONS OF ASSETS (OTHER THAN EQUITY
INTERESTS OF A SUBSIDIARY) NOT OTHERWISE PERMITTED UNDER THIS SECTION; PROVIDED
THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN RELIANCE UPON THIS CLAUSE (IX) SHALL NOT EXCEED $35.0
MILLION IN THE AGGREGATE AND THE NET PROCEEDS THEREOF ARE APPLIED AS REQUIRED BY
SECTION 2.05(C)(III);

 

(X)            (A) ISSUANCES OF EQUITY INTERESTS BY ANY SUBSIDIARY OF THE
BORROWER TO THE BORROWER OR ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWER AND (B)
CAPITAL CONTRIBUTIONS BY THE BORROWER OR ANY WHOLLY OWNED SUBSIDIARY OF THE
BORROWER TO ANY SUBSIDIARY OF THE BORROWER; AND

 

(XI)           PERMITTED FACTORING TRANSACTIONS;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value and, in the case of sales, transfers, leases
and other dispositions permitted by clauses (i), (v), (viii) and (ix), for
consideration consisting of at least 75% cash and Cash Equivalents.

 

SECTION 6.06.              Sale and Leaseback Transactions.  The Loan Parties
will not, and will not permit any of their Subsidiaries to, directly or
indirectly, enter into any arrangement, directly or indirectly, whereby they
shall sell or transfer any Property, real or personal, used or useful in their
business, whether now owned or hereafter acquired, and thereafter rent or lease
such Property or other Property that they intend to use for substantially the
same purpose or purposes as the Property sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such Property is permitted by
Section 6.05 and (ii) any Lien arising in connection with the use of such
Property by any Loan Party or a Subsidiary is permitted by Section 6.02.

 

76

--------------------------------------------------------------------------------


 

SECTION 6.07.              Restricted Payments. The Loan Parties will not, and
will not permit any Subsidiary to, directly or indirectly, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:

 

(I)            SUBSIDIARIES OF THE BORROWER MAY DECLARE AND PAY DIVIDENDS TO THE
BORROWER, ANOTHER SUBSIDIARY OR ANY OTHER HOLDER OF ITS EQUITY INTERESTS RATABLY
WITH RESPECT TO THEIR EQUITY INTERESTS OR ADDITIONAL SHARES OF THE SAME CLASS OF
SHARES AS THE DIVIDEND BEING PAID TO THE EXTENT SUCH PAYMENT COMPLIES WITH
SECTION 6.01(B); PROVIDED THAT NO SUCH DIVIDEND OR DISTRIBUTION SHALL BE MADE BY
ANY SUCH SUBSIDIARY TO ANY PERSON OTHER THAN THE BORROWER OR ANOTHER SUBSIDIARY
UNLESS RATABLE DIVIDENDS OR DISTRIBUTIONS ARE CONCURRENTLY MADE TO ALL HOLDERS
OF THE APPLICABLE EQUITY INTERESTS;

 

(II)           THE BORROWER MAY PAY DIVIDENDS CONSISTING SOLELY OF SHARES OF ITS
COMMON STOCK OR ADDITIONAL SHARES OF THE SAME CLASS OF SHARES AS THE DIVIDEND
BEING PAID;

 

(III)          THE BORROWER AND ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS
NOT TO EXCEED $5.0 MILLION IN THE AGGREGATE SINCE THE EFFECTIVE DATE;

 

(IV)          SUBSIDIARIES THAT ARE NOT LOAN PARTIES MAY REDEEM THEIR EQUITY
INTERESTS HELD BY PERSONS OTHER THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES;
PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH REDEMPTIONS SINCE THE EFFECTIVE DATE
SHALL NOT EXCEED $20.0 MILLION (LESS THE AMOUNT OF INVESTMENTS OUTSTANDING UNDER
SECTION 6.04(III)(C)); AND

 

(V)           THE BORROWER MAY REDEEM UP TO $10,000,000 IN THE AGGREGATE OF THE
BORROWER’S CLASS A, CLASS B, AND CLASS C COMMON STOCK FROM PERSONS OTHER THAN
THE GOF HOLDERS.

 

SECTION 6.08.              Transactions with Affiliates. The Loan Parties will
not, and will not permit any of their Subsidiaries to, directly or indirectly,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of their Affiliates, unless such transactions are
in the ordinary course of the Borrower’s business and are at prices and on terms
and conditions not less favorable to the Loan Party or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, except:

 

(I)            TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND THE SUBSIDIARIES
NOT INVOLVING ANY OTHER AFFILIATE;

 

(II)           ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.07;

 

(III)          FEES AND COMPENSATION, BENEFITS AND INCENTIVE ARRANGEMENTS PAID
OR PROVIDED TO, AND ANY INDEMNITY PROVIDED ON BEHALF OF, OFFICERS, DIRECTORS OR
EMPLOYEES OF THE BORROWER OR ANY SUBSIDIARY AS DETERMINED IN GOOD FAITH BY THE
BOARD OF DIRECTORS OF THE BORROWER;

 

(IV)          LOANS AND ADVANCES TO EMPLOYEES OF THE BORROWER OR ANY SUBSIDIARY
LOAN PARTY PERMITTED BY SECTION 6.04(VII);

 

(V)           TRANSACTIONS FOR PURCHASES OF RAW MATERIALS IN THE ORDINARY COURSE
OF BUSINESS ON COMMERCIALLY REASONABLE TERMS AND CONDITIONS FROM SUPPLIERS FROM
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES HAS MADE SUCH PURCHASES PRIOR TO
THE EFFECTIVE DATE; AND

 

77

--------------------------------------------------------------------------------


 

(VI)          THE ISSUANCE OR SALE OF ANY EQUITY INTERESTS OF THE BORROWER.

 

SECTION 6.09.              Restrictive Agreements.  The Loan Parties will not,
and will not permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of any Loan Party to create, incur
or permit to exist any Lien upon any of its Property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer property to the Borrower or any of its
Subsidiaries; provided that the foregoing shall not apply to:

 

(I)            CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT;

 

(II)           CLAUSE (A) SHALL NOT APPLY TO ASSETS ENCUMBERED BY PERMITTED
LIENS AS LONG AS SUCH RESTRICTION APPLIES ONLY TO THE ASSET ENCUMBERED BY SUCH
PERMITTED LIEN;

 

(III)          RESTRICTIONS AND CONDITIONS EXISTING ON THE EFFECTIVE DATE NOT
OTHERWISE EXCEPTED FROM THIS SECTION 6.09 IDENTIFIED ON SCHEDULE 6.09 (BUT SHALL
NOT APPLY TO ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF ANY SUCH
RESTRICTION OR CONDITION);

 

(IV)          IN THE CASE OF CLAUSE (A) ONLY, ANY AGREEMENT IN EFFECT AT THE
TIME ANY PERSON BECOMES A SUBSIDIARY OF THE BORROWER; PROVIDED THAT SUCH
AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF SUCH PERSON BECOMING A
SUBSIDIARY;

 

(V)           CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS
RELATING TO THE SALE OF A SUBSIDIARY (OR THE ASSETS OF A SUBSIDIARY) PENDING
SUCH SALE, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE
SUBSIDIARY THAT IS TO BE SOLD (OR WHOSE ASSETS ARE TO BE SOLD) AND SUCH SALE IS
PERMITTED HEREUNDER; AND

 

(VI)          CLAUSE (A) SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND
SERVICE CONTRACTS IN THE ORDINARY COURSE OF BUSINESS BETWEEN THE BORROWER OR ANY
SUBSIDIARY AND ITS CUSTOMERS AND OTHER CONTRACTS RESTRICTING THE ASSIGNMENT
THEREOF.

 

SECTION 6.10.              Amendments or Waivers of Certain Documents;
Prepayments of Certain Indebtedness. (a)  The Loan Parties will not, and will
not permit any Subsidiary to, directly or indirectly, amend or otherwise change
(or waive) the terms of any Organic Document in a manner adverse to the Lenders.

 


(B)           THE LOAN PARTIES WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
MAKE (OR GIVE ANY NOTICE OR OFFER IN RESPECT OF) ANY VOLUNTARY OR OPTIONAL
PAYMENT OR MANDATORY PREPAYMENT OR REDEMPTION OR ACQUISITION FOR VALUE OF
(INCLUDING, WITHOUT LIMITATION, BY WAY OF DEPOSITING WITH ANY TRUSTEE WITH
RESPECT THERETO MONEY OR SECURITIES BEFORE SUCH INDEBTEDNESS IS DUE FOR THE
PURPOSE OF PAYING SUCH INDEBTEDNESS WHEN DUE) OR EXCHANGE OF PRINCIPAL OF ANY
SUBORDINATED DEBT, OTHER THAN PURSUANT TO ANY CUSTOMARY REGISTERED EXCHANGE
OFFER THEREFOR AFTER A PRIVATE PLACEMENT THEREOF, ANY PERMITTED REFINANCING OR
(SO LONG AS NO DEFAULT THEN EXISTS) ANY EXCHANGE OF EQUITY INTERESTS OF THE
BORROWER FOR ANY SUCH INDEBTEDNESS.


 

SECTION 6.11.              No Other “Designated Senior Indebtedness.”  Neither
the Borrower nor any other Loan Party shall designate, or permit the designation
of, any Indebtedness (other than under

 

78

--------------------------------------------------------------------------------


 

this Agreement or the other Loan Documents) as “Designated Senior Indebtedness”
(or any equivalent term) under any Subordinated Debt Documents.

 

SECTION 6.12.              Interest Expense Coverage Ratio. The Borrower will
not permit the Interest Expense Coverage Ratio for any Test Period to be less
than the ratio set forth below opposite the date set forth below which is
closest to the last day of such Test Period:

 

Date

 

Ratio

December 31, 2005

 

2.50:1.00

March 31, 2006

 

2.50:1.00

June 30, 2006

 

2.50:1.00

September 30, 2006

 

2.50:1.00

December 31, 2006

 

2.75:1.00

March 31, 2007

 

2.75:1.00

June 30, 2007

 

2.75:1.00

September 30, 2007

 

2.75:1.00

December 31, 2007

 

3.00:1.00

March 31, 2008

 

3.00:1.00

June 30, 2008

 

3.00:1.00

September 30, 2008

 

3.00:1.00

December 31, 2008

 

3.25:1.00

March 31, 2009

 

3.25:1.00

June 30, 2009

 

3.25:1.00

September 30, 2009

 

3.25:1.00

December 31, 2009

 

3.50:1.00

March 31, 2010

 

3.50:1.00

June 30, 2010

 

3.50:1.00

September 30, 2010

 

3.50:1.00

December 31, 2010

 

3.50:1.00

March 31, 2011

 

3.50:1.00

June 30, 2011

 

3.50:1.00

September 30, 2011

 

3.50:1.00

December 31, 2011

 

3.50:1.00

March 31, 2012

 

3.50:1.00

June 30, 2012

 

3.50:1.00

 

79

--------------------------------------------------------------------------------


 

Date

 

Ratio

September 30, 2012

 

3.50:1.00

 

SECTION 6.13.              Total Leverage Ratio.  The Borrower will not permit
the Total Leverage Ratio at the end of any Test Period to exceed the ratio set
forth opposite the date set forth below which is closest to the last day of such
Test Period:

 

Date

 

Ratio

December 31, 2005

 

4.50:1.00

March 31, 2006

 

4.50:1.00

June 30, 2006

 

4.50:1.00

September 30, 2006

 

4.50:1.00

December 31, 2006

 

4.00:1.00

March 31, 2007

 

4.00:1.00

June 30, 2007

 

4.00:1.00

September 30, 2007

 

4.00:1.00

December 31, 2007

 

3.50:1.00

March 31, 2008

 

3.50:1.00

June 30, 2008

 

3.50:1.00

September 30, 2008

 

3.50:1.00

December 31, 2008

 

3.00:1.00

March 31, 2009

 

3.00:1.00

June 30, 2009

 

3.00:1.00

September 30, 2009

 

3.00:1.00

December 31, 2009

 

3.00:1.00

March 31, 2010

 

3.00:1.00

June 30, 2010

 

3.00:1.00

September 30, 2010

 

3.00:1.00

December 31, 2010

 

3.00:1.00

March 31, 2011

 

3.00:1.00

June 30, 2011

 

3.00:1.00

September 30, 2011

 

3.00:1.00

December 31, 2011

 

3.00:1.00

March 31, 2012

 

3.00:1.00

 

80

--------------------------------------------------------------------------------


 

Date

 

Ratio

June 30, 2012

 

3.00:1.00

September 30, 2012

 

3.00:1.00

 

SECTION 6.14.              Capital Expenditures.  The Borrower will not, and
will not permit any of its Subsidiaries to, make or commit to make any Capital
Expenditures, except that:

 

(a)           the Borrower and its Subsidiaries may make or commit to make
Capital Expenditures not exceeding the amount set forth below (the “Base
Amount”) for each of the Fiscal Years of the Borrower set forth below:

 

Fiscal Year

 

Base Amount

 

2005

 

$

90.0 million

 

2006

 

$

65.0 million

 

2007

 

$

65.0 million

 

2008

 

$

50.0 million

 

2009

 

$

50.0 million

 

2010

 

$

50.0 million

 

2011

 

$

50.0 million

 

2012

 

$

50.0 million

 

 

provided that for any period set forth above, the Base Amount set forth above
may be increased for any such period by carrying over to any such period any
portion of the Base Amount (without giving effect to any increase) not spent in
the immediately preceding period, and that Capital Expenditures in any period
shall be deemed first made from the Base Amount applicable to such period in any
given period; provided, further, that for avoidance of doubt, Capital
Expenditures for the Fiscal Year beginning January 1, 2005 shall include Capital
Expenditures made or committed to be made by the Borrower and its Subsidiaries
prior to the Effective Date.

 

(b)           the Borrower and its Subsidiaries may make additional Capital
Expenditures (i) to the extent funded by the Net Proceeds from Equity Issuances
(excluding issuances of Disqualified Equity Interests of the Borrower), subject
to first complying with Section 2.05(c)(i), and (ii) at any time in an amount
not to exceed the Cumulative Retained Excess Cash Flow Amount at such time.

 

(c)           the Borrower and its Subsidiaries may make additional Capital
Expenditures not to exceed the QRTC Amount in the aggregate; provided that the
aggregate amount of Capital Expenditures made pursuant to this clause (c) plus
the aggregate amount of Investments outstanding under Section 6.04(viii) shall
not exceed the QRTC Amount at any one time.

 

SECTION 6.15.              Anti-Terrorism Law. The Loan Parties shall not
(i) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
Section 3.22 above, (ii) deal in, or otherwise engage in any transaction
relating

 

81

--------------------------------------------------------------------------------


 

to, any property or interests in property blocked pursuant to the Executive
Order or any other Anti-Terrorism Law, or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Loan Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Loan Parties’ compliance with this
Section 6.15).

 

SECTION 6.16.              Embargoed Person.  At all times throughout the term
of the Loans, (a) none of the funds or assets of the Loan Parties that are used
to repay the Loans shall constitute property of, or shall be beneficially owned
directly or, to the knowledge of any Loan Party, indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by the
Office of Foreign Assets Control (OFAC), U.S. Department of the Treasury, and/or
to the knowledge of any Loan Party, as of the date thereof, based upon
reasonable inquiry by such Loan Party, on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
law, or the Loans made by the Lenders would be in violation of law, or (2) the
Executive Order, any related enabling legislation or any other similar Executive
Orders (collectively, “Executive Orders”), and (b) no Embargoed Person shall
have any direct interest, and to the knowledge of any Loan Party, as of the date
hereof, based upon reasonable inquiry by any Loan Party, indirect interest, of
any nature whatsoever in the Loan Parties, with the result that the investment
in the Loan Parties (whether directly or indirectly) is prohibited by law or the
Loans are in violation of law.

 

SECTION 6.17.              Anti-Money Laundering.  At all times throughout the
term of the Loans, to the knowledge of any Loan Party, as of the date hereof,
based upon reasonable inquiry by such Loan Party, none of the funds of such Loan
Party that are used to repay the Loans shall be derived from any unlawful
activity with the result that the investment in the Loan Parties (whether
directly or indirectly), is prohibited by law or the Loans would be in violation
of law.

 


ARTICLE VII

EVENTS OF DEFAULT


 

SECTION 7.01.              Listing of Events of Default.  Each of the following
events or occurrences described in this Section 7.01 shall constitute (i) an
“Event of Default”, if any Loans, LC Disbursements or Letters of Credit are
outstanding, and (ii) an “Event of Termination”, if no Loans, LC Disbursements
or Letters of Credit are outstanding:

 

(a)           The Borrower shall default (i) in the payment when due of any
principal of any Loan (including, without limitation, on any Installment Payment
Date) or any reimbursement obligation in respect of any LC Disbursement, (ii) in
the payment when due of any interest on any Loan (and such default shall
continue unremedied for a period of three Business Days), or (iii) in the
payment when due of any Fee described in Section 2.10 or of any other previously
invoiced amount (other than an amount described in clauses (i) and (ii)) payable
under this Agreement or any other Loan Document (and such default shall continue
unremedied for a period of three Business Days).

 

82

--------------------------------------------------------------------------------


 

(b)           Any representation or warranty of the Borrower or any other Loan
Party made or deemed to be made hereunder or in any other Loan Document or any
other writing or certificate furnished by or on behalf of the Borrower or any
other Loan Party to the Administrative Agent, the Issuing Bank or any Lender for
the purposes of or in connection with this Agreement or any such other Loan
Document is or shall be incorrect in any material respect when made or deemed
made.

 

(c)           The Borrower or any other Loan Party shall default in the due
performance and observance of any of its obligations under clause (e), (f) or
(j) of Section 5.01, clause (a) of Section 5.02 (with respect to the maintenance
and preservation of the Borrower’s corporate existence) or Article VI.

 

(d)           The Borrower or any other Loan Party shall default in the due
performance and observance of any agreement (other than those specified in
paragraphs (a) through (c) above) contained herein or in any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the date of such default.

 

(e)           A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or enable or permit (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity.

 

(f)            Any judgment or order (or combination of judgments and orders)
for the payment of money equal to or in excess of $10.0 million individually or
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries (or any combination thereof) and

 

(i)            enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and not stayed;

 

(ii)           such judgment has not been stayed, vacated or discharged within
60 days of entry; or

 

(iii)          there shall be any period (after any applicable statutory grace
period) of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect and such judgment is not fully insured against by a policy or policies of
insurance (with reasonable or standard deductible provisions) issued by an
insurer other than an Affiliate of the Borrower.

 

(g)           Any of the following events shall occur:

 

(i)            the taking of any specific actions by a Loan Party, any ERISA
Affiliate or any other Person to terminate a Pension Plan if, as a result of
such termination, a Loan Party or any ERISA Affiliate could reasonably expect to
incur a liability or obligation to such Pension Plan which could reasonably be
expected to have a Material Adverse Effect; or

 

83

--------------------------------------------------------------------------------


 

(ii)           an ERISA Event, or termination, withdrawal or event of
noncompliance with applicable law or plan terms with respect to Foreign Plans,
shall have occurred that when taken together with all other ERISA Events and
terminations, withdrawals and events of noncompliance with respect to Foreign
Plans that have occurred, could reasonably be expected to have a Material
Adverse Effect.

 

(h)           Any Change in Control shall occur.

 

(i)            Any Loan Party shall

 

(i)            become insolvent or generally fail to pay debts as they become
due;

 

(ii)           apply for, consent to or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any Loan Party or
substantially all of its property, or make a general assignment for the benefit
of creditors;

 

(iii)          in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for any Loan Party or for a substantial part of its property,
and such trustee, receiver, sequestrator or other custodian shall not be
discharged or stayed within 60 days, provided that each Loan Party hereby
expressly authorizes the Administrative Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;

 

(iv)          permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Loan Party and, if any such case or proceeding is
not commenced by any Loan Party, such case or proceeding shall be consented to
or acquiesced in by such Loan Party or shall result in the entry of an order for
relief or shall remain for 60 days undismissed and unstayed; provided that each
Loan Party hereby expressly authorizes the Administrative Agent and each Lender
to appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

 

(v)           take any corporate or partnership action (or comparable action, in
the case of any other form of legal entity) for the purpose of effecting any of
the foregoing.

 

(j)            The obligations of any Loan Party under the Guarantee Agreement
shall cease to be in full force and effect (except in accordance with its terms)
or any such Loan Party shall repudiate its obligations thereunder.

 

(k)           Any Security Document shall cease to be in full force and effect
(except in accordance with its terms) or any Lien purported to be created under
any Security Document shall fail or cease to be, or shall be asserted by any
Loan Party not to be, a valid and perfected Lien on any material portion of the
Collateral, with the priority required by the applicable Security Document.

 

SECTION 7.02.              Action if Bankruptcy.  If any Event of Default
described in Section 7.01(i) shall occur, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of all outstanding Loans and all other Obligations shall automatically be

 

84

--------------------------------------------------------------------------------


 

and become immediately due and payable, without notice or demand, all of which
are hereby waived by the Borrower.

 

SECTION 7.03.              Action if Other Event of Default.  If any Event of
Default (other than any Event of Default described in Section 7.01(i)) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Requisite Lenders, shall by
written notice to the Borrower and each Lender declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment and/or, as the case may be, the
Commitments shall terminate.

 

SECTION 7.04.              Action if Event of Termination.  Upon the occurrence
and continuation of any Event of Termination, the Requisite Lenders may, by
notice from the Administrative Agent to the Borrower and the Lenders (except if
an Event of Termination described in Section 7.01(i) shall have occurred, in
which case the Commitments (if not theretofore terminated) shall, without notice
of any kind, automatically terminate) declare their Commitments terminated, and
upon such declaration the Lenders shall have no further obligation to make any
Loans hereunder. Upon such termination of the Commitments, all accrued fees and
expenses shall be immediately due and payable.

 


ARTICLE VIII

THE AGENTS


 

SECTION 8.01.              The Agents.  Citicorp North America, Inc. is hereby
appointed to act as Administrative Agent on behalf of the Lenders. Each Lender
that holds Loans or has Commitments and each holder of any Related Hedging
Obligations and each person holding Overdraft Obligations (in each case, in its
capacity as such) hereby irrevocably designates and appoints the Collateral
Agent as an agent of such person under this Agreement and each other Loan
Document to which the Collateral Agent is a party. Each of the Lenders and each
assignee of any such Lender hereby irrevocably authorizes each of the Agents to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are specifically delegated to such Agent by the terms and provisions
hereof and of the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. Each Agent is hereby expressly authorized by
the Lenders, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders all payments of principal of and interest on the Loans,
all payments and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders to any of the Loan Parties of any
Default specified in this Agreement of which such Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by any of the Loan Parties pursuant to this Agreement as received by such Agent.

 

None of the Agents nor any of their Related Parties shall be liable to the
Lenders as such for any action taken or omitted to be taken by any of them
except to the extent finally judicially determined to have resulted from its or
his or her own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants or agreements contained in any Loan Document. The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or any
other Loan Documents or other instruments or agreements. Each Agent shall in all
cases be fully protected in acting, or refraining from acting, in

 

85

--------------------------------------------------------------------------------


 

accordance with written instructions signed by the Requisite Lenders (or, when
expressly required hereby, all the Lenders) and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. Each Agent shall, in the
absence of actual knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper person or persons. None of the
Agents nor any of their Related Parties shall have any responsibility to the
Loan Parties on account of the failure of or delay in performance or breach by
any Lender of any of its obligations hereunder or to any Lender on account of
the failure of or delay in performance or breach by any other Lender or the Loan
Parties of any of their respective obligations hereunder or under any other Loan
Document or in connection herewith or therewith. Each Agent may execute any and
all duties hereunder by or through any of its Related Parties or any sub-agent
appointed by it and shall be entitled to rely upon the advice of legal counsel
selected by it with respect to all matters arising hereunder and shall not be
liable for any action taken or suffered in good faith by it in accordance with
the advice of such counsel.

 

The Lenders hereby acknowledge that no Agent shall be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
any Loan Document unless it shall be requested in writing to do so by the
Requisite Lenders.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Requisite Lenders (with
the consent of the Borrower, not to be unreasonably withheld) shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may (with the consent of the Borrower, not to be unreasonably withheld),
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, having a combined capital
and surplus of at least $500.0 million or an Affiliate of any such bank. Upon
the acceptance of any appointment as an Agent hereunder by such a successor
bank, such successor shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent and the retiring Agent shall
be discharged from its duties and obligations hereunder. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as an Agent.

 

With respect to any Loans made by it hereunder, each Agent in its individual
capacity and not as an Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent. In addition,
Agents and their Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if any were not Agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

Notwithstanding anything to the contrary in this Agreement, neither CGMI, as
Sole Lead Arranger and Sole Bookrunner, nor Citicorp

 

86

--------------------------------------------------------------------------------


 

North America, Inc., as Syndication Agent, nor Citicorp North America, Inc., as
Documentation Agent, in such respective capacities, shall have any obligations,
duties or responsibilities, or shall incur any liabilities, under this Agreement
or any other Loan Document.

 


ARTICLE IX

MISCELLANEOUS


 

SECTION 9.01.              Notices.  (a)  Except as set forth in Section 9.17,
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telecopy or electronic mail, as follows:

 

(I)            IF TO THE BORROWER, TO IT AT POLYMER GROUP, INC., 4055 FABER
PLACE, SUITE 201, NORTH CHARLESTON, SOUTH CAROLINA 29405, ATTENTION:  WILLIS C.
MOORE III (TELECOPY:  843-329-0415) (E-MAIL:  MOOREB@PGINW.COM), WITH A COPY TO
KIRKLAND & ELLIS LLP, 200 E. RANDOLPH DRIVE, CHICAGO, IL 60601, ATTENTION:  H.
KURT VON MOLTKE, P.C. (TELECOPY:  (312) 861-2200) (E-MAIL: 
KVONMOLTKE@KIRKLAND.COM);

 

(II)           IF TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, TO IT AT
CITICORP NORTH AMERICA, INC., 390 GREENWICH ST., NEW YORK, NY 10013, ATTENTION: 
CHRISTINA QUEZON (TELECOPY:  (212) 994-0961) (E-MAIL: 
CHRISTINA.M.QUEZON@CITIGROUP.COM), WITH A COPY TO CAHILL GORDON & REINDEL LLP,
80 PINE STREET, NEW YORK, NY 10005, ATTENTION:  MICHAEL E. MICHETTI, ESQ.
(TELECOPY:  (212) 269-5420) (E-MAIL:  MMICHETTI@CAHILL.COM);

 

(III)          IF TO THE LEAD ARRANGER, TO IT AT CITIGROUP GLOBAL MARKETS, INC.,
390 GREENWICH ST., NEW YORK, NY 10013, ATTENTION: CHRISTINA QUEZON (TELECOPY: 
(212) 994-0961) (E-MAIL:  CHRISTINA.M.QUEZON@CITIGROUP.COM), WITH A COPY TO
CAHILL GORDON & REINDEL LLP, 80 PINE STREET, NEW YORK, NY 10005, ATTENTION: 
MICHAEL E. MICHETTI, ESQ. (TELECOPY:  (212) 269-5420) (E-MAIL: 
MMICHETTI@CAHILL.COM);

 

(IV)          IF TO THE ISSUING BANK, TO IT AT CITIBANK, N.A., 390 GREENWICH
ST., NEW YORK, NY 10013, ATTENTION: SUZANNE CRYMES (TELECOPY:  (646) 291-1621)
(E-MAIL:  SUZANNE.CRYMES@CITIGROUP.COM), WITH A COPY TO CAHILL GORDON & REINDEL
LLP, 80 PINE STREET, NEW YORK, NY 10005, ATTENTION:  MICHAEL E. MICHETTI, ESQ.
(TELECOPY:  (212) 269-5420) (E-MAIL:  MMICHETTI@CAHILL.COM); AND

 

(V)           IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET
FORTH IN SCHEDULE 2.01 OR ITS ADMINISTRATIVE QUESTIONNAIRE OR IN THE ASSIGNMENT
AND ACCEPTANCE PURSUANT TO WHICH SUCH LENDER SHALL HAVE BECOME A PARTY HERETO.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic mail or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01. Each Loan Party and Lender hereunder agrees
to notify the Administrative Agent and the Collateral Agent in writing promptly
of any change to the notice information provided above or in Schedule 2.01.

 

87

--------------------------------------------------------------------------------


 


(B)           THE BORROWER SHALL FORTHWITH ON DEMAND INDEMNIFY EACH LENDER
AGAINST ANY LOSS OR LIABILITY WHICH THAT LENDER OR AGENT INCURS (AND THAT LENDER
SHALL NOT BE LIABLE TO THE BORROWER IN ANY RESPECT) AS A CONSEQUENCE OF:


 

(I)            ANY PERSON TO WHOM ANY NOTICE OR COMMUNICATION UNDER OR IN
CONNECTION WITH THIS AGREEMENT IS SENT BY THE BORROWER BY TELECOPY FAILING TO
RECEIVE THAT NOTICE OR COMMUNICATION (UNLESS DIRECTLY CAUSED BY THAT PERSON’S
GROSS NEGLIGENCE OR WILLFUL DEFAULT); OR

 

(II)           ANY TELECOPY COMMUNICATION WHICH REASONABLY APPEARS TO THAT
LENDER OR AGENT TO HAVE BEEN SENT BY THE BORROWER HAVING IN FACT BEEN SENT BY A
PERSON OTHER THAN THE BORROWER.

 

SECTION 9.02.              Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by Lenders hereto and shall survive the making by the
Lenders of the Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
The provisions of Sections 2.14, 2.15, 2.16, 2.17, 9.05 and 9.16 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.03.              Binding Effect.  Subject to Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

 

SECTION 9.04.              Successors and Assigns.  (a)  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party (including
any Affiliate of the Issuing Bank that issues any Letter of Credit). All
covenants, promises and agreements by or on behalf of the Borrower, the Agents
or the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (f) below and, solely to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 


(B)           EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR
A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED,
HOWEVER, THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR A LENDER
AFFILIATE OR IN CONNECTION WITH THE INITIAL SYNDICATION OF THE COMMITMENTS AND
LOANS, THE BORROWER AND THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF ANY
ASSIGNMENT OF A REVOLVING CREDIT COMMITMENT


 


88

--------------------------------------------------------------------------------



 


OR ANY LENDER’S OBLIGATIONS IN RESPECT OF ITS LC EXPOSURE OR SWINGLINE EXPOSURE,
THE ISSUING BANK AND THE SWINGLINE LENDER) MUST GIVE THEIR PRIOR WRITTEN CONSENT
TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED), (II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, A LENDER
AFFILIATE OR A FEDERAL RESERVE BANK OR IN CONNECTION WITH THE INITIAL
SYNDICATION OF THE COMMITMENTS AND LOANS, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN, IN THE CASE OF THE TERM
LOANS, $1.0 MILLION AND INCREMENTS OF $1.0 MILLION IN EXCESS THEREOF AND, IN THE
CASE OF THE REVOLVING LOANS, $5.0 MILLION AND INCREMENTS OF $1.0 MILLION IN
EXCESS THEREOF (OR (A) IF THE AGGREGATE AMOUNT OF THE COMMITMENT OR LOANS OF THE
ASSIGNING LENDER IS A LESSER AMOUNT, THE ENTIRE AMOUNT OF SUCH COMMITMENT OR
LOANS, OR (B) IN ANY OTHER CASE, SUCH LESSER AMOUNT AS THE BORROWER AND THE
ADMINISTRATIVE AGENT OTHERWISE AGREE), (III) EACH PARTIAL ASSIGNMENT SHALL BE
MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT THAT THIS CLAUSE (III) SHALL
NOT BE CONSTRUED TO PROHIBIT THE ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS
AND LOANS, (IV) EXCEPT IN THE CASE OF THE ASSIGNMENT TO AN AFFILIATE OF SUCH
LENDER OR AN ASSIGNMENT REQUIRED TO BE MADE PURSUANT TO SECTION 2.20, THE
PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION
FEE OF $3,500 (PROVIDED THAT ONLY ONE SUCH FEE SHALL BE PAYABLE IN THE EVENT OF
CONTEMPORANEOUS ASSIGNMENTS TO TWO OR MORE LENDER AFFILIATES BY A LENDER OR BY
TWO OR MORE LENDER AFFILIATES TO A LENDER) , AND (V) THE ASSIGNEE, IF IT SHALL
NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE; PROVIDED, FURTHER, THAT ANY CONSENT OF THE BORROWER OTHERWISE
REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE REQUIRED IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING. SUBJECT TO ACCEPTANCE AND RECORDING PURSUANT TO
PARAGRAPH (E) OF THIS SECTION 9.04, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ACCEPTANCE, WHICH EFFECTIVE DATE SHALL BE AT LEAST FIVE
BUSINESS DAYS AFTER THE EXECUTION THEREOF (UNLESS OTHERWISE DETERMINED BY THE
ADMINISTRATIVE AGENT), (A) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND (B) THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE
ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15, 2.16, 2.17 AND 9.05 WITH
RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE EFFECTIVE DATE OF SUCH
ASSIGNMENT, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT AND NOT YET PAID).
ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES
OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (F) OF THIS SECTION.


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: 
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT
ITS COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS LOANS AND PARTICIPATIONS IN
SWINGLINE LOANS, IN EACH CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH
HAVE NOT BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE,
(II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO, OR THE FINANCIAL CONDITION OF
THE BORROWER OR ANY SUBSIDIARY OR THE PERFORMANCE OR OBSERVANCE BY THE BORROWER
OR ANY SUBSIDIARY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;
(III) SUCH


 


89

--------------------------------------------------------------------------------



 


ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED
A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL
STATEMENTS, IF ANY, DELIVERED PURSUANT TO SECTION 5.01 AND SUCH OTHER DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL
INDEPENDENTLY AND WITHOUT RELIANCE UPON EITHER AGENT, SUCH ASSIGNING LENDER OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND
AUTHORIZES EACH AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO SUCH AGENT BY THE TERMS
HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO;
(VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS
ALL THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER; AND (VIII) SCHEDULE 2.01 SHALL BE DEEMED TO BE
AMENDED TO REFLECT THE ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER
AFTER GIVING EFFECT THERETO.


 


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS, AND PARTICIPATIONS IN
SWINGLINE LOANS, OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO
TIME (THE “REGISTER”). EXCEPT TO THE EXTENT INCONSISTENT WITH SECTION 2.07(D),
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND THE BORROWER, THE AGENTS,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE
COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL ALREADY BE A
LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN
PARAGRAPH (B) ABOVE AND, IF REQUIRED, THE WRITTEN CONSENT OF THE BORROWER, THE
ISSUING BANK, THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT TO SUCH
ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE, (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
(III) GIVE PROMPT NOTICE THEREOF TO THE LENDERS. NO ASSIGNMENT SHALL BE
EFFECTIVE UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH (E).


 


(F)            EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER, THE
SWINGLINE LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, SELL
PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY
OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR
A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED, HOWEVER, THAT
(I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) EACH PARTICIPANT SHALL BE ENTITLED TO
THE BENEFIT OF THE COST PROTECTION PROVISIONS CONTAINED IN SECTIONS 2.14, 2.15,
2.16 AND 2.17 AND THE PROVISIONS OF SECTION 5.01 TO THE SAME EXTENT AS IF IT
WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION 9.04 (PROVIDED THAT NO PARTICIPANT SHALL BE
ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SUCH SECTIONS THAN THE LENDER
WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE INTEREST TRANSFERRED
UNLESS EITHER (X) SUCH TRANSFER TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S
PRIOR WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD) OR (Y) A DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH
PARTICIPATION), AND (IV) THE BORROWER, THE AGENTS, THE ISSUING BANK AND THE
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER


 


90

--------------------------------------------------------------------------------



 


THIS AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT (WHICH EACH LENDER
AGREES WILL NOT BE LIMITED BY THE TERMS OF ANY PARTICIPATION AGREEMENT OR OTHER
AGREEMENT WITH A PARTICIPANT) TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS (OTHER
THAN, WITHOUT THE CONSENT OF THE PARTICIPANT, AMENDMENTS, MODIFICATIONS OR
WAIVERS DESCRIBED IN CLAUSES (I), (IV) AND (V) OF SECTION 9.08(C) THAT AFFECT
SUCH PARTICIPANT). TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 9.06 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.20 AS THOUGH IT WERE A
LENDER.


 


(G)           ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT,
PLEDGE OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 9.04, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO BORROWER AND ITS SUBSIDIARIES FURNISHED
TO SUCH LENDER BY OR ON BEHALF OF ANY OF THE LOAN PARTIES; PROVIDED THAT, PRIOR
TO ANY SUCH DISCLOSURE OF INFORMATION DESIGNATED BY THE BORROWER AS
CONFIDENTIAL, EACH SUCH ASSIGNEE, PLEDGEE OR PARTICIPANT OR PROPOSED ASSIGNEE,
PLEDGEE OR PARTICIPANT SHALL EXECUTE A CONFIDENTIALITY AGREEMENT IN FORM AND
SUBSTANCE CONSISTENT WITH PROVISIONS OF SECTION 9.16.


 


(H)           ANY LENDER, WITHOUT THE CONSENT OF OR NOTICE TO THE BORROWER OR
THE ADMINISTRATIVE AGENT, MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS
OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK AND THIS SECTION 9.04 SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT (X) NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO AND (Y) ANY FORECLOSURE OR SIMILAR ACTION SHALL BE SUBJECT TO
THE PROVISIONS OF THIS SECTION 9.04(B) CONCERNING ASSIGNMENTS AND SHALL NOT BE
EFFECTIVE TO TRANSFER ANY RIGHTS UNDER THIS AGREEMENT OR IN ANY LOAN, NOTE OR
OTHER INSTRUMENT EVIDENCING THE RIGHTS OF A LENDER UNDER THIS AGREEMENT UNTIL
THE REQUIREMENTS OF SECTION 9.04(B) CONCERNING ASSIGNMENTS ARE FULLY SATISFIED.
IN ORDER TO FACILITATE SUCH A PLEDGE OR ASSIGNMENT, THE BORROWER SHALL, AT THE
REQUEST OF THE ASSIGNING LENDER, DULY EXECUTE AND DELIVER TO THE ASSIGNING
LENDER A PROMISSORY NOTE OR NOTES EVIDENCING THE LOANS MADE TO THE BORROWER BY
THE ASSIGNING LENDER HEREUNDER.


 


(I)            THE BORROWER SHALL NOT ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR
DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
AND EACH LENDER, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL
AND VOID.


 

SECTION 9.05.              Expenses; Indemnity.  (a)  The Borrower agrees to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, CGMI and their Affiliates, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby contemplated shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Lead Arranger, the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement (including its rights under this
Section), the other Loan Documents or the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and, in connection with any such enforcement or protection, the fees,
charges and disbursements of any other counsel for the Administrative Agent, the
Collateral Agent, the Lead Arranger, the Issuing Bank or any Lender; provided,
however, that the Borrower

 

91

--------------------------------------------------------------------------------


 

shall not be obligated to pay for expenses incurred by a Lender in connection
with the assignment of Loans to an assignee Lender (except pursuant to
Section 2.20) or the sale of Loans to a participant pursuant to Section 9.04.

 


(B)           THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, THE LEAD
ARRANGER, THE ISSUING BANK, EACH LENDER, EACH AFFILIATE OF ANY OF THE FOREGOING
PERSONS AND EACH OF THEIR RESPECTIVE RELATED PARTIES (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED REASONABLE EXPENSES,
INCLUDING REASONABLE COUNSEL FEES, CHARGES AND DISBURSEMENTS, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED
THEREBY, (II) THE USE OF THE PROCEEDS OF THE LOANS OR LETTERS OF CREDIT
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, OR (IV) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS AT, ON, UNDER OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY OR ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE
BORROWER OR THE SUBSIDIARIES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED REASONABLE EXPENSES ARE FINALLY JUDICIALLY DETERMINED TO
HAVE ARISEN BY REASON OF THE INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PROMPTLY PAY ANY AMOUNT
TO BE PAID BY IT TO ANY AGENT, THE LEAD ARRANGER, THE ISSUING BANK OR THE
SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER
SEVERALLY AGREES TO PAY TO SUCH AGENT, THE LEAD ARRANGER, THE ISSUING BANK OR
THE SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT (OTHER THAN SYNDICATION EXPENSES);
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE APPLICABLE AGENT, THE LEAD ARRANGER, THE ISSUING BANK OR THE
SWINGLINE LENDER IN ITS CAPACITY AS SUCH; PROVIDED FURTHER, HOWEVER, THAT TO THE
EXTENT ANY ISSUING BANK OR SWINGLINE LENDER IS ENTITLED TO INDEMNIFICATION UNDER
THIS SECTION 9.05, TO THE EXTENT SUCH INDEMNIFICATION RELATES SOLELY TO SUCH
ISSUING BANK’S OR SUCH SWINGLINE LENDER’S ACTING IN SUCH CAPACITY THE
INDEMNIFICATION PROVIDED FOR IN THIS SECTION 9.05 WILL BE THE OBLIGATION SOLELY
OF THE REVOLVING LENDERS. FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL
BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL REVOLVING CREDIT
EXPOSURES, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE TIME.


 


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREOF.


 


(E)           THE PROVISIONS OF THIS SECTION 9.05 SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE COMMITMENTS, THE INVALIDITY
OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY


 


92

--------------------------------------------------------------------------------



 


INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR ANY LENDER.
ALL AMOUNTS DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE ON WRITTEN DEMAND
THEREFOR.


 

SECTION 9.06.              Right of Setoff.  If an Event of Default or Event of
Termination shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of any Loan Party
against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
unmatured. In connection with exercising its rights pursuant to the previous
sentence, a Lender may at any time use any Loan Party’s credit balances with the
Lender to purchase at the Lender’s applicable spot rate of exchange any other
currency or currencies which the Lender considers necessary to reduce or
discharge any amount due by such Loan Party to the Lender, and may apply that
currency or those currencies in or towards payment of those amounts. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after making
any such setoff.

 

SECTION 9.07.              Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.              Waivers; Amendment.  (a)  No failure or delay of any
Agent, the Issuing Bank or any Lender in exercising any power or right hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default
regardless of whether an Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time. No notice
or demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 


(B)           SUBJECT TO SECTIONS 9.08(C) AND 9.08(D) NO AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR
CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, SHALL IN ANY EVENT BE
EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE REQUISITE LENDERS.


 


(C)           WITHOUT THE WRITTEN CONSENT OF EACH LENDER THAT WOULD BE DIRECTLY
ADVERSELY AFFECTED THEREBY (WHOSE CONSENT SHALL BE SUFFICIENT THEREFOR WITHOUT
THE CONSENT OF THE REQUISITE LENDERS), NO AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT SHALL BE EFFECTIVE IF THE EFFECT THEREOF WOULD:


 

(I)            EXTEND THE SCHEDULED FINAL MATURITY OF ANY LOAN OR NOTE;

 

93

--------------------------------------------------------------------------------


 

(II)           EXTEND THE STATED EXPIRATION DATE OF ANY LETTER OF CREDIT BEYOND
THE REVOLVING CREDIT MATURITY DATE;

 

(III)          REDUCE OR FORGIVE THE RATE OF INTEREST ON ANY LOAN (OTHER THAN
ANY WAIVER OF ANY INCREASE IN THE INTEREST RATE APPLICABLE TO ANY LOAN PURSUANT
TO SECTION 2.08) OR ANY FEE PAYABLE HEREUNDER, IT BEING UNDERSTOOD THAT ANY
AMENDMENT OR MODIFICATION TO THE FINANCIAL DEFINITIONS IN THIS AGREEMENT SHALL
NOT CONSTITUTE A REDUCTION IN THE RATE OF INTEREST FOR PURPOSES OF THIS CLAUSE
(III);

 

(IV)          EXTEND THE TIME FOR PAYMENT OF ANY SUCH INTEREST OR FEES;

 

(V)           REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LETTER OF CREDIT OR WAIVE, REDUCE OR
POSTPONE ANY SCHEDULED REPAYMENT PURSUANT TO SECTION 2.05(D);

 

(VI)          AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF SECTION 9.08
(EXCEPT FOR TECHNICAL AMENDMENTS WITH RESPECT TO ADDITIONAL EXTENSIONS OF CREDIT
PURSUANT TO THIS AGREEMENT CONSENTED TO BY THE REQUISITE LENDERS WHICH AFFORD
THE PROTECTIONS TO SUCH ADDITIONAL EXTENSIONS OF CREDIT OF THE TYPE PROVIDED TO
THE REVOLVING CREDIT COMMITMENTS AND/OR THE RELEVANT CLASS OF TERM LOANS ON THE
EFFECTIVE DATE);

 

(VII)         AMEND THE DEFINITION OF “REQUISITE LENDERS” OR “PRO RATA
PERCENTAGE”; PROVIDED, WITH THE CONSENT OF THE REQUISITE LENDERS, ADDITIONAL
EXTENSIONS OF CREDIT PURSUANT HERETO MAY BE INCLUDED IN THE DETERMINATION OF
“REQUISITE LENDERS” OR “PRO RATA PERCENTAGE” ON SUBSTANTIALLY THE SAME BASIS AS
THE REVOLVING CREDIT COMMITMENTS, REVOLVING LOANS, TERM COMMITMENTS AND/OR TERM
LOANS ARE INCLUDED ON THE EFFECTIVE DATE;

 

(VIII)        EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS, RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL OR ALL OR SUBSTANTIALLY ALL OF THE
SUBSIDIARY LOAN PARTIES FROM THE GUARANTEE OR SUBORDINATE THE LIENS UNDER ANY
SECURITY DOCUMENT;

 

(IX)           CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY LOAN PARTY OF ANY OF
ITS RIGHTS AND OBLIGATIONS UNDER ANY LOAN DOCUMENT;

 

(X)            WAIVE, AMEND OR MODIFY THE PROVISIONS OF SECTION 9.08(G); OR

 

(XI)           AMEND THE INDEMNIFICATION OBLIGATIONS OF THE LENDERS SET FORTH IN
SECTION 9.05(C) OR AMEND SECTIONS 2.02(C), 2.02(D), 2.13(A) OR 2.19 (ONLY TO THE
EXTENT RELATING TO PRO RATA TREATMENT OF LENDERS).

 


(D)           SUBJECT TO SECTION 9.08(E), NO AMENDMENT, MODIFICATION,
TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY PROVISION OF THE LOAN
DOCUMENTS, OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, SHALL:


 

(I)            INCREASE ANY COMMITMENT OF ANY LENDER OVER THE AMOUNT THEREOF
THEN IN EFFECT WITHOUT THE CONSENT OF SUCH LENDER; PROVIDED NO AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY CONDITION
PRECEDENT, COVENANT, DEFAULT OR EVENT OF DEFAULT SHALL CONSTITUTE AN INCREASE IN
ANY COMMITMENT OF ANY LENDER;

 

94

--------------------------------------------------------------------------------


 

(II)           AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION HEREOF RELATING
TO THE SWINGLINE SUBLIMIT OR THE SWINGLINE LOANS WITHOUT THE CONSENT OF
SWINGLINE LENDER;

 

(III)          AMEND THE DEFINITION OF “REQUISITE CLASS LENDERS” WITHOUT THE
CONSENT OF REQUISITE CLASS LENDERS OF EACH CLASS; PROVIDED, WITH THE CONSENT OF
THE REQUISITE LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT HERETO MAY BE
INCLUDED IN THE DETERMINATION OF SUCH “REQUISITE CLASS LENDERS” ON SUBSTANTIALLY
THE SAME BASIS AS THE REVOLVING CREDIT COMMITMENTS, REVOLVING LOANS, TERM
COMMITMENTS AND/OR TERM LOANS ARE INCLUDED ON THE EFFECTIVE DATE;

 

(IV)          ALTER THE REQUIRED APPLICATION OF ANY REPAYMENTS OR PREPAYMENTS AS
BETWEEN CLASSES PURSUANT TO SECTION 2.05 OR SECTION 2.11 WITHOUT THE CONSENT OF
REQUISITE CLASS LENDERS OF EACH CLASS, IN ANY CASE WHICH IS BEING ALLOCATED A
DIFFERENT REPAYMENT OR PREPAYMENT AS A RESULT THEREOF; PROVIDED THE REQUISITE
LENDERS MAY WAIVE, IN WHOLE OR IN PART, ANY PREPAYMENT SO LONG AS THE
APPLICATION, AS BETWEEN CLASSES, OF ANY PORTION OF SUCH PREPAYMENT IS STILL
REQUIRED TO BE MADE IS NOT ALTERED AND, IF ADDITIONAL EXTENSIONS OF TERM CREDIT
UNDER THIS AGREEMENT CONSENTED TO BY THE REQUISITE LENDERS ARE MADE, SUCH NEW
TERM LOANS MAY BE INCLUDED ON A PRO RATA BASIS IN THE VARIOUS PREPAYMENTS
REQUIRED PURSUANT TO SECTION 2.05 SUBJECT TO THE ORDERING OF PREPAYMENTS SET
FORTH IN 2.05(E);

 

(V)           AMEND, MODIFY, TERMINATE OR WAIVE ANY OBLIGATION OF THE REVOLVING
LENDERS RELATING TO THE ISSUANCE OF OR PURCHASE OF PARTICIPATIONS IN LETTERS OF
CREDIT WITHOUT THE WRITTEN CONSENT OF ADMINISTRATIVE AGENT AND OF ISSUING BANK;

 

(VI)          AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF SECTION 8 AS
THE SAME APPLIES TO ANY AGENT, OR ANY OTHER PROVISION HEREOF AS THE SAME APPLIES
TO THE RIGHTS OR OBLIGATIONS OF ANY AGENT, IN EACH CASE WITHOUT THE CONSENT OF
SUCH AGENT;

 

(VII)         AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF ANY LOAN
DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS (OR LENDERS OF ANY
CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION TO GRANT ANY CONSENT THEREUNDER WITHOUT THE WRITTEN CONSENT OF
EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE CASE MAY BE);

 

(VIII)        EXPRESSLY AMEND, MODIFY, SUPPLEMENT OR WAIVE ANY CONDITION
PRECEDENT IN SECTION 4.02 TO ANY REVOLVING CREDIT BORROWING WITHOUT THE WRITTEN
CONSENT OF THE REQUISITE REVOLVING LENDERS; OR

 

(IX)           INCREASE THE MAXIMUM DURATION OF INTEREST PERIODS HEREUNDER
WITHOUT THE CONSENT OF ALL LENDERS.

 


(E)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS AGREEMENT (OTHER THAN AS
CONTEMPLATED BY SECTION 9.08(C)(I), (IV) AND (V) ABOVE), THE CONSENT OF THE
REQUISITE LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER
LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN THE BORROWER SHALL HAVE
THE RIGHT, SO LONG AS ALL NON-CONSENTING LENDERS WHOSE INDIVIDUAL CONSENT IS
REQUIRED ARE TREATED AS DESCRIBED IN EITHER CLAUSE (I) OR (II) BELOW, TO EITHER
(I) REPLACE EACH SUCH NON-CONSENTING LENDER OR LENDERS (OR, AT THE OPTION OF THE
BORROWER IF THE RESPECTIVE LENDER’S CONSENT IS REQUIRED WITH RESPECT TO LESS
THAN ALL CLASSES OF LOANS (OR RELATED COMMITMENTS), TO REPLACE ONLY THE
COMMITMENTS AND/OR LOANS OF THE RESPECTIVE NON-CONSENTING LENDER THAT GAVE RISE
TO THE NEED TO OBTAIN SUCH LENDER’S INDIVIDUAL CONSENT) WITH ONE OR MORE
ASSIGNEES


 


95

--------------------------------------------------------------------------------



 


PURSUANT TO, AND WITH THE EFFECT OF AN ASSIGNMENT UNDER, SECTION 2.20 SO LONG AS
AT THE TIME OF SUCH REPLACEMENT, EACH SUCH ASSIGNEE CONSENTS TO THE PROPOSED
CHANGE, WAIVER, DISCHARGE OR TERMINATION OR (II) TERMINATE SUCH NON-CONSENTING
LENDER’S COMMITMENT (IF SUCH LENDER’S CONSENT IS REQUIRED AS A RESULT OF ITS
COMMITMENT) AND/OR REPAY EACH CLASS OF OUTSTANDING LOANS OF SUCH LENDER THAT
GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S CONSENT AND/OR CASH COLLATERALIZE
ITS LC EXPOSURE IN ACCORDANCE WITH THIS AGREEMENT; PROVIDED THAT, UNLESS THE
COMMITMENTS THAT ARE TERMINATED AND LOANS THAT ARE REPAID PURSUANT TO THE
PRECEDING CLAUSE (II) ARE IMMEDIATELY REPLACED IN FULL AT SUCH TIME THROUGH THE
ADDITION OF NEW LENDERS OR THE INCREASE OF THE COMMITMENTS AND/OR OUTSTANDING
LOANS OF EXISTING LENDERS (WHO IN EACH CASE MUST SPECIFICALLY CONSENT THERETO),
THEN IN THE CASE OF ANY ACTION PURSUANT TO THE PRECEDING CLAUSE (II), THE
REQUISITE LENDERS (DETERMINED AFTER GIVING EFFECT TO THE PROPOSED ACTION) SHALL
SPECIFICALLY CONSENT THERETO. IN ADDITION, ANY WAIVER, AMENDMENT OR MODIFICATION
OF THIS AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS OR DUTIES UNDER THIS
AGREEMENT OF ANY CLASS OF LENDERS (BUT NOT ANY OTHER CLASS OF LENDERS) MAY BE
EFFECTED BY AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER
AND THE REQUISITE PERCENTAGE IN INTEREST OF THE AFFECTED CLASS OF LENDERS THAT
WOULD BE REQUIRED TO CONSENT THERETO UNDER THIS SECTION 9.08 IF SUCH CLASS OF
LENDERS WERE THE ONLY CLASS OF LENDERS HEREUNDER AT THE TIME.


 


(F)            WITHOUT THE CONSENT OF ANY OTHER PERSON, THE LOAN PARTIES AND THE
ADMINISTRATIVE AGENT AND/OR COLLATERAL AGENT MAY (IN THEIR RESPECTIVE SOLE
DISCRETION, OR SHALL, TO THE EXTENT REQUIRED BY ANY LOAN DOCUMENT) ENTER INTO
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY LOAN DOCUMENT, OR ENTER INTO ANY
NEW AGREEMENT OR INSTRUMENT, TO EFFECT THE GRANTING, PERFECTION, PROTECTION,
EXPANSION OR ENHANCEMENT OF ANY SECURITY INTEREST IN ANY COLLATERAL OR
ADDITIONAL PROPERTY TO BECOME COLLATERAL FOR THE BENEFIT OF THE SECURED PARTIES,
OR AS REQUIRED BY LOCAL LAW TO GIVE EFFECT TO, OR PROTECT ANY SECURITY INTEREST
FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY PROPERTY OR SO THAT THE SECURITY
INTERESTS THEREIN COMPLY WITH APPLICABLE LAW.


 


(G)           NOTWITHSTANDING ANYTHING IN SECTION 9.08 TO THE CONTRARY, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED AT ANY TIME, AND FROM TIME
TO TIME, AFTER THE CLOSING DATE TO INCREASE THE AGGREGATE REVOLVING CREDIT
COMMITMENTS AND/OR TO ESTABLISH ADDITIONAL TERM LOANS UNDER THIS AGREEMENT, AT
THE DISCRETION OF THE BORROWER AND THE LEAD ARRANGER (THE “GREENSHOE OPTION”),
BY AN AGREEMENT IN WRITING ENTERED INTO BY THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, THE LEAD ARRANGER AND EACH PERSON (INCLUDING ANY
LENDER) THAT SHALL AGREE TO PROVIDE SUCH COMMITMENT AND/OR MAKE A TERM LOAN (AND
EACH SUCH PERSON THAT SHALL NOT ALREADY BE A LENDER SHALL, AT THE TIME SUCH
AGREEMENT BECOMES EFFECTIVE, BECOME A LENDER WITH THE SAME EFFECT AS IF IT HAD
ORIGINALLY BEEN A LENDER UNDER THIS AGREEMENT WITH THE COMMITMENT AND/OR TERM
LOANS SET FORTH IN SUCH AGREEMENT); PROVIDED THAT (I) THE AGGREGATE PRINCIPAL
AMOUNT OF THE ADDITIONAL TERM LOANS AND THE NEW REVOLVING CREDIT COMMITMENTS
ESTABLISHED PURSUANT TO THIS PARAGRAPH SHALL NOT EXCEED $100,000,000 IN THE
AGGREGATE OR A LESSER AMOUNT IN INTEGRAL MULTIPLES OF $10.0 MILLION, (II) NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF
SUCH INCREASE, (III) AFTER GIVING EFFECT TO SUCH INCREASE, THE BORROWER SHALL BE
IN COMPLIANCE WITH THE FINANCIAL COVENANTS, (IV) NO COMMITMENT OF ANY LENDER
SHALL BE INCREASED WITHOUT THE CONSENT OF SUCH LENDER AND (V) IF THE TERM LOANS
ARE INCREASED PURSUANT TO THE GREENSHOE OPTION, THE REMAINING SCHEDULED PAYMENTS
SET FORTH IN SECTION 2.05(D) SHALL BE INCREASED PRO RATA AND THE MATURITY OF
SUCH ADDITIONAL TERM LOANS SHALL NOT BE ANY EARLIER THAN THE THEN EXISTING TERM
LOANS AND (VI) ANY SUCH ADDITIONAL TERM LOANS SHALL BE ENTITLED TO SHARE IN ANY
MANDATORY OR OPTIONAL PREPAYMENTS RATABLY (AND NOT MORE THAN RATABLY) WITH THEN
EXISTING TERM LOANS (ALTHOUGH ANY ADDITIONAL TERM LOANS MAY BE CREATED AS A
SEPARATE TRANCHE). THE LOANS AND COMMITMENTS ESTABLISHED PURSUANT TO THIS
PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND SHALL BE ENTITLED TO
ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND RATABLY FROM THE
GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY DOCUMENTS.


 


96

--------------------------------------------------------------------------------



 

SECTION 9.09.              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.10.              Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents; provided that any letter agreement relating to the subject matter
hereof between the Borrower and a Lender shall remain effective in accordance
with its terms. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11.              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.              Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 9.13.              Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
9.03. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 9.14.              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

97

--------------------------------------------------------------------------------


 

SECTION 9.15.              Jurisdiction; Consent to Service of Process.  (a) 
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.

 


(B)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY
NEW YORK STATE OR FEDERAL COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

SECTION 9.16.              Confidentiality.  No Agent or any Lender may disclose
to any Person any confidential, proprietary or non-public information of the
Loan Parties furnished to the Agents or the Lenders by the Loan Parties (such
information being referred to collectively herein as the “Loan Party
Information”), except that each of the Agents and the Lenders may disclose Loan
Party Information (i) to its and its Affiliates’ employees, officers, directors,
agents, accountants, attorneys, trustees and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Loan Party Information and instructed to keep such
Loan Party Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority, (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section
9.16, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (vii) to
the extent such Loan Party Information (A) is or becomes generally available to
the public on a nonconfidential basis other than as a result of a breach of this
Section 9.16 by such Agent or such Lender, or (B) is or becomes available to
such Agent or such Lender on a nonconfidential basis from a source other than
the Loan Parties and (viii) with the consent of the Loan Parties. Nothing in
this provision shall imply that any party has waived any privilege it may have
with respect to advice it has received.

 

SECTION 9.17.              Citigroup Direct Website Communications.

 


(A)           DELIVERY. (I)  EACH LOAN PARTY HEREBY AGREES THAT IT WILL PROVIDE
TO THE ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT
IT IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ALL


 


98

--------------------------------------------------------------------------------



 


NOTICES, REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS,
CERTIFICATES AND OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH
COMMUNICATION THAT (A) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF AN
EXISTING, BORROWING OR OTHER EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN
INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (B) RELATES TO THE PAYMENT
OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED
DATE THEREFOR, (C) PROVIDES NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS
AGREEMENT OR (D) IS REQUIRED TO BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT
TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY BORROWING OR OTHER EXTENSION
OF CREDIT HEREUNDER (ALL SUCH NON-EXCLUDED COMMUNICATIONS COLLECTIVELY, THE
“COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM IN A FORMAT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO
OPLOANSWEBADMIN@CITIGROUP.COM. IN ADDITION, EACH LOAN PARTY AGREES TO CONTINUE
TO PROVIDE THE COMMUNICATIONS TO THE ADMINISTRATIVE AGENT IN THE MANNER
SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BUT ONLY TO THE EXTENT
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT. NOTHING IN THIS SECTION 9.17
SHALL PREJUDICE THE RIGHT OF THE AGENTS, SYNDICATION AGENT, THE DOCUMENTATION
AGENT, THE LEAD ARRANGER OR ANY LENDER OR ANY LOAN PARTY TO GIVE ANY NOTICE OR
OTHER COMMUNICATION PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
OTHER MANNER SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

(ii)             The Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

 


(B)           POSTING. EACH LOAN PARTY FURTHER AGREES THAT THE ADMINISTRATIVE
AGENT MAY MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE
COMMUNICATIONS ON INTRALINKS OR A SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION
SYSTEM (THE “PLATFORM”).


 


(C)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY (AS DEFINED BELOW) IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.
IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE LOAN
PARTIES, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


 

[Signature Pages Follow]

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

POLYMER GROUP, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent, Documentation Agent,

 

Collateral Agent and Syndication Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Lead Arranger

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

S-3

--------------------------------------------------------------------------------


 

 

[LENDER], as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------